Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 1 of 55




                        EXHIBIT A
       Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 2 of 55
                                                                             EXECUTION VERSION


                       AMENDED ASSET PURCHASE AGREEMENT

        THIS AMENDED ASSET PURCHASE AGREEMENT (“Agreement”) is made as of
the 28th day of May 2019 (the “Effective Date”), by and among Burkhalter Rigging, Inc.,
Burkhalter Transport, Inc., and Burkhalter Specialized Transport, LLC (each, a “Debtor
Burkhalter Party” and collectively, the “Debtor Burkhalter Parties”) and Barnhart Crane and
Rigging Co., a Delaware corporation with its principal place of business at 2163 Airways
Boulevard, Memphis, Tennessee, 38114 (“Purchaser”). The Debtor Burkhalter Parties are
sometimes referred to in this Agreement individually as a “Seller” and collectively as the
“Sellers.” The Sellers and Purchaser are sometimes referred to in this Agreement individually as
a “Party” and collectively, as the “Parties.”

                                           RECITALS:

         A.      Nature of Assets and Ownership. The Sellers are, collectively, the owner of all
right, title, and interest in and to the Assets (as defined herein), which are currently used by
Sellers in the building and construction industry, whereby they provide services for heavy lift,
rigging, and super heavy transport on various projects (collectively, the “Business”).

       B.      Nature of Transaction. Sellers desire to sell all of their right, title and interest in
and to the Assets to Purchaser and Purchaser desires to acquire the Assets from Sellers, all
pursuant to this Agreement (and subject to the approval of the Bankruptcy Code) as hereinafter
provided (the “Transaction”).

        C.     Bankruptcy Case. On January 31, 2019 (“Petition Date”), Sellers, each filed a
voluntary petition for relief commencing a case under chapter 11 of title 11 of the United States
Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”), commencing Case Numbers 19-30495,
19-30496, and 19-30497, (collectively, the “Chapter 11 Case”) in the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”). The Chapter 11 Case is
jointly administered in Case Number 19-30495. With respect to the Assets, the Parties must
effectuate the Transaction through a sale of such Assets pursuant to Sections 363 and 365 of the
Bankruptcy Code. The execution and delivery of this Agreement and the Seller’s ability to
consummate the Transaction are subject to, among other things, the entry of an order of the
Bankruptcy Court under, inter alia, sections 363 and 365 of the Bankruptcy Code.

       D.      Content of Agreement. The Parties desire to set forth certain representations,
warranties, and covenants made by each to the other as an inducement to the execution and
delivery of this Agreement and to set forth certain conditions to their respective obligations to
consummate the Transaction.

       NOW, THEREFORE, for and in consideration of the foregoing premises, the
representations, warranties, and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:




                                                  1
4836-4404-7752.20
       Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 3 of 55



1.      PURCHASE AND SALE OF ASSETS; CLOSING DATE

        1.1.    ASSETS TO BE SOLD. Subject to the entry of the Sale Order by the Bankruptcy
Court, Seller shall sell, convey, assign, transfer and deliver to Purchaser, and Purchaser shall
purchase and acquire from Seller, free and clear of all liens, claims, encumbrances, and interests
(collectively, the “Encumbrances”), all of Seller’s right, title and interest of all of the assets,
whether held individually or collectively, as they exist as of 12:01 a.m., prevailing Central Time,
at the closing (the “Closing”) on the closing date of May 31, 2019 (the “Closing Date”), listed on
Exhibit A, (collectively, the “Assets”). The Assets shall not include the Excluded Assets.

       Notwithstanding the foregoing, the transfer of the Assets pursuant to this Agreement shall
not include the assumption of any liability related to the Assets unless Purchaser expressly
assumes that liability pursuant to Section 1.4(a).

        1.2.    EXCLUDED ASSETS. Notwithstanding anything to the contrary contained in
Section 1.1 or elsewhere in this Agreement, only the Assets shall be sold by the Sellers to the
Purchaser. None of the Sellers’ right, title, and interest in and to the assets not listed on
Exhibit A and to the assets described in Exhibit B (collectively, the “Excluded Assets”) shall be
sold by Sellers to Purchaser, and all such right, title and interest shall be retained by the Seller
having such right, title, or interest thereto immediately prior to the Closing Date.
Notwithstanding any other provision in this Agreement, the Excluded Assets shall include all
communications between Sellers and counsel or any attorney-client, work-product, or similar
right, privilege, or confidence of Sellers, and the expectation of such privileges and confidences
belongs to and shall remain with the Sellers and shall not pass to Purchaser.

        1.3.        PURCHASE PRICE.

               (a)     Purchase Price Deposit. On the Effective Date, Purchaser and Seller shall
enter into an escrow agreement in substantially the form attached as Exhibit C (the “Escrow
Agreement”), and Purchaser shall deliver to Escrow Agent (as defined in the Escrow Agreement)
concurrently with the delivery of its executed copy of this Agreement an earnest money deposit
to be applied to the “Purchase Price” as defined below, in accordance with paragraph 1.3(b)
below in the amount of $1,230,000 (the “Deposit”). The Deposit shall be made by means of a
wire transfer of immediately available funds to the non-interest bearing IOLTA trust account
maintained by Escrow Agent (the “Trust Account”). The Deposit shall be maintained in the
Trust Account pursuant to the terms and conditions of this Agreement and the Escrow
Agreement. If the Closing occurs, the Deposit shall be applied as part of the payment of the
Purchase Price. At Closing, Purchaser and the Seller shall promptly deliver joint written
instructions directing Escrow Agent to deliver the Deposit to Sellers. If this Agreement is
terminated without Closing having occurred for any reason, Purchaser and the Seller shall
promptly deliver joint written instructions directing the Escrow Agent to deliver the Deposit (A)
to Sellers if such termination is pursuant to Section 9(d)(ii) and (B) to Purchaser if such
termination is for any other reason. Under no circumstances shall the Deposit be deemed to be
property of the estate within the meaning of section 541 of the Bankruptcy Code.

              (b)    Price and Payment. The aggregate consideration to be paid by Purchaser
for the Assets (the “Purchase Price”) shall be the sum of: (i) $13,800,000.00 (the “Cash


                                                 2
4836-4404-7752.20
       Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 4 of 55



Purchase Price”); plus (ii) the assumption of the Assumed Liabilities; plus (iii) the Cure Costs
(as hereinafter defined) related to the Assumed Contracts (as hereinafter defined), which shall be
paid by Purchaser directly to the applicable counterparties pursuant to Section 1.3(h); less (iv)
the cost of the transportation and display of the BSET as set forth in Section 1.3(d) below. An
amount equal to the Purchase Price (excluding clauses (ii) and (iii) from the definition thereof)
less only the Deposit (“Closing Cash Payment”) shall be paid by Purchaser to Seller at the
Closing by wire transfer of immediately available funds. At Closing, the Escrow Agent shall
deliver the Deposit to Seller to be applied to the Closing Cash Payment. As used herein, “Cure
Costs” means, with respect to any Assumed Contract (as defined below), the monetary amounts
that must be paid and obligations that otherwise must be satisfied under Sections 365(b)(1)(A)
and 365(b)(1)(B) of the Bankruptcy Code in connection with the assumption and/or assignment
of such Assumed Contract, in each case as determined by order of the Bankruptcy Court or by
agreement among Purchaser, the Sellers and the applicable counterparty thereto.

                    (c)   (omitted)

                (d)    Transportation and Display of BSET. Purchaser shall, at the cost of
$77,000 to the Seller, which amount shall be credited against the Purchase Price, transport all
parts and components of the Burkhalter Self-Erecting Tower (the “BSET”) to the yard in
Columbus Mississippi and assemble the BSET for demonstration and auction. The assembly
will include a short tower and the basic girders. The strandjacks will be displayed, but not
installed or stranded. The Sellers and Metropolitan Partners Group Administration, LLC (the
“Prepetition Lenders”), together with each of their respective successors and/or assigns,
representatives, agents, employees and invitees, shall have access to the BSET pursuant to
Section 6.5 below. The Prepetition Lenders and their successors and assigns shall be express
third-party beneficiaries to the provisions of this Section 1.3(d).

              (e)     Sales and Use Tax. Purchaser shall be responsible for payment to the
appropriate Governmental Body (defined below) of all transfer, documentary, sales, use or other
similar taxes and the preparation and filing of all associated tax returns for such taxes, in
connection with the consummation of the Transaction, if any.

                (f)     Allocation of Purchase Price. The Purchase Price (and all other amounts
treated as consideration for applicable tax purposes) shall be allocated in accordance with
Exhibit A. After the Closing, the Parties shall make consistent use of the allocation, fair market
value and useful lives specified in Exhibit A for all tax purposes and in all filings, declarations
and reports with the IRS in respect thereof, including the reports required to be filed under
Section 1060 of the Internal Revenue Code (the “Code”). Purchaser shall prepare and deliver
IRS Form 8594 (consistent with the allocation set forth on Exhibit A) to Sellers within forty-five
(45) days after the Closing Date to be filed with the IRS. In any Proceeding related to the
determination of any tax, neither Purchaser nor Seller shall contend or represent that such
allocation is not a correct allocation.

               (g)   Withholding. Purchaser, its Affiliates and the Escrow Agent each shall be
entitled to deduct and withhold from all payments made pursuant to this Agreement such
amounts as required to deduct and withhold under the Code or any provision of state, local or
foreign law. To the extent that amounts are so withheld and paid over to the appropriate

                                                3
4836-4404-7752.20
       Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 5 of 55



Governmental Body, such withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the Person in respect of which such deduction and withholding was made.
If Purchaser becomes aware of a requirement to deduct and withhold taxes from the amounts
payable pursuant to this Agreement then, prior to withholding, Purchaser shall notify Sellers and
provide Sellers a reasonable opportunity to submit such documents and forms as may be required
or necessary to reduce or eliminate the obligation to withhold taxes.

                    (h)   Assumed Contracts; Cure Costs.

                        (i)     From the Effective Date through Closing, except in the ordinary
course of business and in a manner consistent with the exercise of reasonable business judgment,
the Sellers shall maintain and perform all liabilities and obligations required to be performed
under each Seller Contract (as defined below) (other than any Contract that is an Excluded Asset
or that is rejected by Sellers pursuant to this paragraph) and the Sellers shall not reject any such
Seller Contract unless otherwise agreed to in writing by Purchaser or as otherwise provided in
this paragraph. Notwithstanding the foregoing, the Sellers shall not be required to maintain any
Seller Contract that expires by its own terms. Upon written notification by the Sellers to
Purchaser that the Sellers desire to reject any Seller Contract that is not an Excluded Asset,
Purchaser may make an Assignment Election (as defined below) with respect to such Seller
Contract, provided that Purchaser shall be obligated to notify the Sellers of such Assignment
Election, in writing, within ten (10) business days of Purchaser’s receipt of such written notice,
and if Purchaser fails to make an Assignment Election within such ten (10) business day period,
such Seller Contract shall constitute an Excluded Asset and the Sellers shall be free to reject such
Seller Contract at any time thereafter.

                        (ii)    Within thirty (30) days following the receipt by Purchaser from
Sellers of the list of Seller Contracts (other than any Seller Contract that is an Excluded Asset or
has been rejected by Sellers pursuant to this Section 1.3(h)) together with the estimated Cure
Cost for each such Seller Contract, Purchaser shall irrevocably designate by written notice to the
Sellers (such notice to be signed and dated by Purchaser) (each, an “Assignment Election”) each
such Seller Contract, if any, that Purchaser elects to have assumed and assigned to it as an
Assumed Contract at the Closing (each, an “Assumed Contract”). Subject to Bankruptcy Court
approval and payment of the applicable Cure Costs pursuant to Section 1.3(h)), Purchaser and
the Sellers shall cause each Assumed Contract to be assumed and assigned to Purchaser at the
Closing or, for any Assumed Contract for which the Cure Cost is finally established on or after
the Closing Date, as promptly as practicable following such determination) pursuant to one or
more contract assignment and assumption agreements duly executed by the applicable Seller and
Purchaser. Each Seller Contract for which Purchaser has not delivered an Assignment Election
prior to the Bid Deadline shall constitute an Excluded Asset, shall not be assigned to or assumed
by Purchaser, and Purchaser and Sellers shall have no further obligation or liability under this
Agreement with respect thereto, as of the Bid Deadline.

                      (iii) The Sellers shall use reasonable efforts to establish the proper Cure
Cost, if any, for each such Assumed Contract as soon as practicable, including taking all
reasonable actions with respect to the filing and prosecution of any pleadings and proceedings in
the Bankruptcy Court and the service and delivery of any related notices or pleadings. However,
“all reasonable actions,” for purposes of this Section 1.3(i), shall not include any action that

                                                 4
4836-4404-7752.20
       Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 6 of 55



would require, be interpreted to mean or imply that the automatic stay provided by Section 362
of the Bankruptcy Code for the benefit of the Sellers is, has been, will be or should be modified
or lifted in order to accomplish such action.

                        (iv)    At the Closing, Purchaser shall pay the Cure Costs of the Assumed
Contracts for which the Cure Cost has been finally established prior to the Closing Date (whether
by order of the Bankruptcy Court or agreement among Purchaser, the Sellers and the applicable
counterparty thereto) to the applicable counterparties to the Assumed Contracts. From and after
the Closing, Purchaser shall, if applicable, pay the Cure Costs of each Assumed Contract, if any,
for which the Cure Cost is finally established on or after the Closing Date (whether by order of
the Bankruptcy Court or agreement among Purchaser, the Sellers and the applicable counterparty
thereto), in each case to the applicable counterparty promptly following such determination.

        1.4.        LIABILITIES.

                 (a)     Assumed Liabilities. On the Closing Date, but effective as of the effective
date (the “Effective Time”), Purchaser shall assume and agrees to pay, perform and discharge the
following liabilities of Seller (“Assumed Liabilities”), and from and after the Effective Time
such liabilities shall be the sole responsibility of Purchaser;

                      (i)     All claims, liabilities, responsibilities, obligations, costs, and
expenses arising from Purchaser’s ownership or operation of the Assets after the Effective Time,
including, without limitation, any and all warranty obligations or claims relating to warranties
provided to customer of the various projects in which the Assets are being used on or prior to the
Closing Date, but solely to the extent such warranties or claims are covered by the original
manufacturer’s warranty;

                      (ii)   All of the Sellers’ obligations under the Assumed Contracts to the
extent such obligations arise after the Effective Time or relate to periods from and after the
Effective Time;

                          (iii)    All Cure Costs for the Assumed Contracts;

                          (iv)     All liabilities in respect of taxes allocated to Purchaser under this
Agreement;

                          (v)      All liabilities relating to the Assets to the extent arising on or after
the Closing Date;

                    (vi)    All liabilities associated with the Hired Employees arising from
Purchaser’s employment of such Hired Employees on and after the Effective Time;

                    (vii)          Any liability described in Schedule 1.4(a)(ii) as being expressly
assumed by Purchaser; and

                    (viii) Any liability of the Purchaser under this Agreement or any
document executed in connection with the transactions contemplated by this Agreement (the
“Transaction”);

                                                      5
4836-4404-7752.20
       Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 7 of 55



                     (ix)   Any liability described in this Section 1.4 and Section 6.3 as being
expressly assumed by Purchaser;

                       (x)     All other liabilities, responsibilities, and obligations relating to the
Assets arising on or after the Closing Date; and

                    (xi)    All vacation pay, sick pay, or other paid time off earned by Hired
Employees (defined below) from the Petition Date through the close of business on the Closing
Date.

               (b)    Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely by Seller.
“Retained Liabilities” shall mean every liability of Seller other than the Assumed Liabilities
including without limitation (in each case except to the extent included in the Assumed
Liabilities):

                        (i)    any liability arising out of or relating to services provided by
Seller, the Assets, or the Business, arising prior to the Effective Time;

                        (ii)    omitted;

                        (iii)   any liability under any Seller Contract not assumed by Purchaser
under Section 1.4(a);

                       (iv)    any liability for taxes, including (A) any taxes arising as a result of
Seller’s operation of its business or ownership of the Assets prior to the Effective Time, (B)
except as provided in Section 6.4, any tax liability of Seller that will arise as a result of the sale
of the Assets pursuant to this Agreement and (C) any deferred taxes of any nature;

                       (v)   except to the extent included in the Assumed Liabilities, any
liability under the employee plans or relating to payroll, vacation, sick leave, workers’
compensation, unemployment benefits, pension plans, welfare plans, health care plans or
benefits or any other employee plans or benefits of any kind for Seller’s employees (collectively,
“Employee Plans”);

                     (vi)    except to the extent included in the Assumed Liabilities, any
liability under any employment, severance, retention or termination agreement with (a) any
employee of Seller or (b) any of its “insiders” or “affiliates” (as those terms as defined in the
Bankruptcy Code) of the Seller (collectively, “Related Persons”);

                        (vii) any liability arising out of or relating to any employee grievance
that occurred prior to the Effective Time;

                       (viii) any claims, causes of action or litigation or proceedings with
respect to the operation of the Business or the Assets (collectively, a “Proceeding”) prior to the
Effective Time;



                                                  6
4836-4404-7752.20
       Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 8 of 55



                     (ix)   any liability arising out of any Proceeding commenced after the
Effective Time and arising out of or relating to any occurrence or event happening prior to the
Effective Time;

                           (x)   any liability of Seller to a Related Person;

                       (xi)    any liability to indemnify, reimburse or advance amounts to any
officer, director, employee or agent of Seller;

                       (xii) any liability to distribute to any of Seller’s shareholders or
otherwise apply all or any part of the consideration received hereunder;

                        (xiii) any liability arising out of or resulting from Seller’s compliance or
noncompliance with any legal requirement, regulation, statute, law, rule or order of any
commission, board, agency, authority, unit or other regulatory body of the United States or any
state or political subdivision thereof (a “Governmental Body”), each and any of which shall be
referred to as a “Legal Requirement” or “Legal Requirements;”

                      (xiv) any liability of Seller under this Agreement or any other document
executed in connection with the Transaction;

                       (xv)      any liability of Seller based on Seller’s acts or omissions occurring
after the Effective Time;

                        (xvi) any environmental, health and safety liabilities arising out of or
relating to the operation of the Business, Seller’s use of the Assets, or Seller’s leasing, ownership
or operation of any real property, but limited to liabilities which arose prior to the Closing Date
(the “Environmental, Health and Safety Liabilities”); and

                      (xvii) any liability arising out of or resulting from any loan, financing or
security agreements to which the Seller is a party.

        1.5.     CLOSING. In the event that Purchaser is the Prevailing Bidder and this
Agreement is approved by order of the Bankruptcy Court at the Sale Hearing, then subject to the
terms and conditions of this Agreement, as may be amended at the Auction and the Sale Hearing,
the consummation of the Transaction (the “Closing”) shall occur at 10:00 a.m. (prevailing
Central time) on the third (3rd) business day following the entry of the Sale Order (as defined
below) and the satisfaction (or waiver as provided therein) of each of the conditions precedent
set forth in Section 4 and Section 5 of this Agreement (other than any such conditions that by
their nature are to be satisfied at the Closing, but subject to satisfaction or waiver of all such
conditions at or prior to the Closing), at the offices of Foley Gardere, 1000 Louisiana Street,
Suite 2000, Houston, Texas 77002, or at such other location, time and date as shall be mutually
agreed upon by the Parties (“Closing Date”), but in no event shall the Closing occur after the
date that is thirty (30) days after entry of the Sale Order (defined below) (“Outside Date”). The
time of the Closing shall be deemed to be effective as of 11:59 p.m. (prevailing Central time) on
the date of the Closing (“Effective Time”).

        1.6.        (omitted)

                                                    7
4836-4404-7752.20
       Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 9 of 55



        1.7.    CLOSING OBLIGATIONS. At the Closing, the Sellers shall take all steps
reasonably necessary to put Purchaser (or its designated Affiliate(s)) in possession of the Assets
and for Purchaser to be vested with good and valid title to the Assets, pursuant to Section 363(f)
and the Sale Order, and shall deliver to Purchaser (or its designated Affiliate(s)) (a) a duly
executed Bill of Sale, Assignment and Assumption Agreement covering the Assets other than
Assumed Contracts, in substantially the form attached as Exhibit D (the “Bill of Sale,
Assignment and Assumption Agreement”), (b) duly executed title and transfer documents
covering any Assets for which a certificate of title was ever issued and (c) such other duly
executed transfer and release documents as Purchaser shall reasonably request to evidence the
transfer of the Assets to Purchaser (or its designated Affiliate(s)) pursuant to Section 363(f) and
the Sale Order. At the Closing, Purchaser shall deliver to Seller the Closing Cash Payment as
provided in Section 1.3(b), a duly executed Bill of Sale, Assignment and Assumption
Agreement, and such other duly executed documents as Seller shall reasonably request to
evidence and give effect to the Transaction. At the Closing, Purchaser and the applicable Seller
shall deliver to each other a duly executed counterpart of each contract assignment and
assumption agreement that, pursuant to Section 1.3(h)(ii), is used to assume and assign the
Assumed Contracts to Purchaser at Closing.

       1.8. PRORATIONS. The Purchase Price shall be subject to the following credits and
adjustments, which shall be determined within two (2) business days before the Closing:

              (a)      Any rents, prepaid items, and other applicable items with respect to the
Assumed Liabilities shall be prorated as of the Effective Time. Seller shall assign to Purchaser
all unused deposits with respect to the Assumed Liabilities.

             (b)    All revenue/amounts due or to be due and owed on projects/contracts for
worked performed by the Sellers shall be prorated as of the Closing Date.

               (c)     All taxes, utilities, rents and other items customarily prorated between a
purchaser and a seller in transactions of this type shall be prorated on a per diem basis between
Purchaser and Seller as of the Closing. Seller shall not deduct federal and state taxes and other
standard withholdings from employee wages more than the amount necessary to cover the per
diem amounts through the Closing. Ad valorem real, tangible personal property taxes with
respect to the Assets for the calendar year in which the Closing occurs shall be prorated between
Seller and Purchaser as of the Effective Time on the basis of no applicable discount.

2.      REPRESENTATIONS AND WARRANTIES OF SELLER

        “Seller’s Knowledge” shall mean the actual knowledge of the Burkhalters without
investigation. To the best of Seller’s Knowledge, Seller represents and warrants to Purchaser as
follows:

        2.1.   ORGANIZATION AND GOOD STANDING. Burkhalter Specialized Transport,
LLC is a limited liability company that is duly organized, validity existing, and in good standing
under the laws of Delaware, with full corporate power and authority to conduct its business as it
is now being conducted, to own or use the properties and assets that it purports to own or use,
and to perform all its obligations under the Seller Contracts sold herein. Burkhalter Rigging, Inc.


                                                8
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 10 of 55



and Burkhalter Transport, Inc. are each a corporation that is duly organized, validly existing, and
in good standing under the laws of Mississippi, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties and assets that
each purports to own or use, and to perform all its obligations under the Seller Contracts sold
herein. Sellers are duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it, requires such
qualifications, except where the failure to be so qualified will not have a “Material Adverse
Effect” (as defined herein) on Seller.

         “Material Adverse Effect” means any event, change, circumstance, effect, or other matter
that has a material adverse effect on (a) the Assets, taken as a whole, or (b) the ability of the
Sellers to consummate timely the Transaction; provided, however, that none of the following,
either alone or in combination, will constitute, or be considered in determining whether there has
been, a Material Adverse Effect: any event, change, circumstance, effect or other matter
resulting from or related to (i) any outbreak or escalation of war or major hostilities or any act of
terrorism, (ii) changes in Laws, GAAP, or enforcement or interpretation thereof, (iii) changes
that generally affect the industries and markets in which the Sellers operate, (iv) changes in
financial markets, general economic conditions (including prevailing interest rates, exchange
rates, commodity prices and fuel costs), or political conditions, (v) any failure, in and of itself, of
any Seller to meet any published or internally prepared projections, budgets, plans, or forecasts
of revenues, earnings, or other financial performance measures or operating statistics (it being
understood that the facts and circumstances underlying any such failure that are not otherwise
excluded from the definition of a “Material Adverse Effect” may be considered in determining
whether there has been a Material Adverse Effect), (vi) any action taken or failed to be taken
pursuant to or in accordance with this Agreement or at the request of, or consented to by, the
Purchaser, (vii) the filing or pending of the Chapter 11 Case, any order of the Bankruptcy Court,
and any actions or omissions of Seller in compliance with such orders or the Bankruptcy Code,
or (viii) the execution or delivery of this Agreement, the consummation of the Transaction or the
public announcement or other publicity with respect to any of the foregoing.

        2.2.        ENFORCEABILITY; AUTHORITY; NO CONFLICT.

               (a)     Subject to Bankruptcy Court approval, this Agreement constitutes the
legal, valid and binding obligation of Seller, enforceable against it in accordance with its terms.
Upon the execution and delivery by Seller of each agreement to be executed or delivered by
Seller at the Closing (collectively, the “Seller’s Closing Documents”), each of Seller’s Closing
Documents will constitute the legal, valid and binding obligation of Seller, enforceable against it
in accordance with its terms, subject to Bankruptcy Court approval. Seller, subject only to
Bankruptcy Court approval, has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and the Seller’s Closing Documents to which it is a party and
to perform its obligations under this Agreement and the Seller’s Closing Documents, and such
action has been duly authorized by all necessary action by Seller’s Board of Directors.

        2.3. FINANCIAL STATEMENTS. Seller has delivered to Purchaser: (a) verified
internal balance sheets of Seller as of December 31 in each of the fiscal years 2017 through
2018, and the related verified internal statements of income for each of the fiscal years then

                                                  9
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 11 of 55



ended; and (b) an internal balance sheet of Seller as of January 31, 2019 (the “Interim Balance
Sheet”), and the related internal statement of income for the four (4) months then ended. Such
financial statements fairly present, in all material respects, the financial condition and the results
of operations of Seller as of the respective dates of and for the periods referred to in such
financial statements.

        2.4.    SUFFICIENCY OF ASSETS. Other than the Excluded Assets, the Assets (a)
constitute substantially all of the assets, tangible and intangible, of any nature whatsoever, used
by the Seller in its Business, and (b) include substantially all of the operating assets of Seller.

        2.5.   TITLE TO ASSETS. Seller owns good and transferable title to all of the Assets
and, subject to entry of the Sale Order by the Bankruptcy Court, such Assets will be free and
clear of any Encumbrances at the Closing.

        2.6.        (omitted)

        2.7.        (omitted)

        2.8.        (omitted)

        2.9.        (omitted)

        2.10.       (omitted)

        2.11.       (omitted)

        2.12.       (omitted)

        2.13.       (omitted)

       2.14. CONTRACTS; NO DEFAULTS. Seller has delivered to Purchaser or Purchaser
has had the ability and access to review accurate and complete copies, of all material contracts to
which Seller is a party as of the date of this Agreement (collectively, the “Seller Contracts”).

        2.15.       (omitted)

        2.16.       (omitted)

        2.17. INTELLECTUAL PROPERTY ASSETS. Exhibit E lists all patents trademarks,
trade names, domain names, service marks or copyrights, both registered and unregistered, in or
to which Seller has a right, title or interest (“Intellectual Property Assets”). Seller is not
infringing, violating or misappropriating any Intellectual Property of any other Person. No
Person is infringing, violating or misappropriating any Intellectual Property Assets.

        2.18.       (omitted)

        2.19.       (omitted)



                                                 10
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 12 of 55



3.      REPRESENTATION AND WARRANTIES OF PURCHASER

        Purchaser represents and warrants to Seller as follows:

        3.1.    ORGANIZATION AND GOOD STANDING. Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of Delaware, with
full corporate power and authority to conduct its business as it is now conducted.

        3.2.        AUTHORITY; NO CONFLICT.

                (a)     This Agreement constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms. Upon the execution and
delivery by Purchaser of each agreement to be executed or delivered by Purchaser at Closing
(collectively, the “Purchaser’s Closing Documents”), each of the Purchaser’s Closing Documents
will constitute the legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its respective terms, except as limited by applicable bankruptcy, moratorium,
insolvency or other laws affecting generally the rights of creditors or by principles of equity.
Purchaser has the absolute and unrestricted right, power and authority to execute and deliver this
Agreement and the Purchaser’s Closing Documents and to perform its obligations under this
Agreement and the Purchaser’s Closing Documents, and such action has been duly authorized by
all necessary corporate action.

               (b)     Neither the execution and delivery of this Agreement by Purchaser nor the
consummation or performance of any of the Transaction by Purchaser will give any Person the
right to prevent, delay or otherwise interfere with any of the Transaction pursuant to: (i) any
provision of Purchaser’s Governing Documents; (ii) any resolution adopted by the Board of
Directors or shareholders of Purchaser; (iii) any Legal Requirement or Order to which Purchaser
may be subject; or (iv) any contract to which Purchaser is a party or by which Purchaser may be
bound.

              (c)    Purchaser is not and will not be required to obtain any Consent from any
Person in connection with the execution and delivery of this Agreement or the consummation or
performance of any of the Transaction.

       3.3.   CERTAIN PROCEEDINGS. There is no pending Proceeding that has been
commenced against Purchaser and that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Transaction. To Purchaser’s
knowledge, no such Proceeding has been threatened.

       3.4.    BROKERS OR FINDERS. Neither Purchaser nor any of its representatives have
incurred any obligation or liability, contingent or otherwise, for brokerage or finders’ fees or
agents’ commissions or other similar payment in connection with this Agreement, the sale of the
Assets or the Transaction.

        3.5.   FINANCIAL ABILITY. Purchaser has sufficient capital or access to sufficient
capital to fund the total consideration to be paid by Purchaser under this Agreement and, as of
the Closing, will have immediately available cash funds to pay the total consideration
contemplated to be paid by Purchaser under this Agreement and to make all other necessary

                                                11
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 13 of 55



payments of fees and expenses in connection with the Transaction. Purchaser’s obligations
under this Agreement are not in any way contingent upon or otherwise subject to (a) Purchaser’s
consummation of any financial arrangements or Purchaser’s obtaining of any financing; or (b)
the availability, grant, provision or extension of any credit, loan or financing to Purchaser.

        3.6.    EFFECT OF AGREEMENT. The execution and delivery of this Agreement and
the consummation of the Transaction will not (a) result in any breach of any of the terms or
conditions of, or constitute a default under, the Certificate of Formation or other charter
documents or operating agreement of Purchaser, or any commitment, mortgage, note, bond,
debenture, deed of trust, contract, agreement, license or other instrument or obligation to which
Purchaser is now a party or by which Purchaser or any of its properties or assets may be bound
or affected; or (b) result in any violation of any Governmental Requirement applicable to
Purchaser, except where it would not be reasonably expected to have a Material Adverse Effect
on the ability of Purchaser to timely consummate the Transaction in accordance with the terms of
this Agreement and perform its obligations hereunder and under any related Transaction
documents.

        3.7.    PURCHASER’S INVESTIGATION. Purchaser represents that it is a
sophisticated entity that was advised by knowledgeable counsel and hereby acknowledges that at
Closing it will have conducted an investigation of the Assets. Notwithstanding anything in this
Agreement to the contrary, Purchaser acknowledges that, if the Closing occurs, it will accept the
Assets sold, assigned and transferred at the Closing in their present condition and locations and
with their present operating capabilities. Purchaser acknowledges that Sellers make no warranty,
express or implied, as to the condition of the Assets. Purchaser has not relied on, and Sellers
shall not be liable for or bound in any manner by, any express or implied verbal or written
information, warranties, guarantees, promises, statements, inducements, representations or
opinions pertaining to the Equipment, the Business or the Assets, except as may be contained in
this Agreement. Purchaser is relying solely on its own inspection of the Assets and the Sellers’
operations. Except as otherwise expressly set forth in this Agreement, no Seller makes any
representation or extends any warranty of any kind, express or implied, with respect to the
subject matter of this Agreement, including, without limitation, warranties of merchantability,
fitness for a particular purpose, and any warranty arising out of prior course of dealing and usage
of trade. Purchaser shall accept all of the same in their “AS IS, WHERE IS” condition.
Purchaser acknowledges that the representations and warranties of Sellers contained in this
Agreement constitute the sole and exclusive representations and warranties of Sellers to
Purchaser in connection with this Agreement and the Transaction, and Purchaser acknowledges
that all other representations and warranties are specifically disclaimed and may not be relied
upon or serve as a basis for a claim against Sellers.

4.      CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE

        Purchaser’s obligation to purchase the Assets and to take the other actions required to be
taken by Purchaser at the Closing is subject to the satisfaction, at or prior to the Closing, of each
of the following conditions (any of which may be waived by Purchaser, in whole or in part, in an
executed writing prior to the Closing):




                                                 12
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 14 of 55



        4.1.   ACCURACY OF REPRESENTATIONS. All of Seller’s representations and
warranties in this Agreement (considered collectively), and each of these representations and
warranties (considered individually), shall have been accurate in all material respects as of the
date of this Agreement, and shall be accurate in all material respects as of the Closing Date as if
them made.

        4.2.   SELLER’S PERFORMANCE. All of the covenants and obligations that Seller is
required to perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations (considered individually),
shall have been duly performed and complied with in all material respects.

        4.3.   CONSENTS. The Bankruptcy Court shall have entered an order approving this
Agreement (as may have been amended with the consent of the Parties or order of the
Bankruptcy Court), which order shall be substantially in the form of the order agreed by the
Parties and attached as Appendix 4.3, which will be filed with the Bankruptcy Court at a later
date (the “Sale Order”), and shall be entered by the Bankruptcy Court no later than May 24, 2019
(the “Sale Order Deadline”).

         The Sale Order shall include the following provisions substantially in the form as
provided in Appendix 4.3: (i) approving the sale, transfer and assignment of the Assets to
Purchaser upon the terms and conditions set forth in this Agreement (or as may have been
amended with the consent of the Parties hereto at the Auction and/or the Sale Hearing), free and
clear of any Encumbrances; (ii) providing that any and all valid Encumbrances, if any, shall
attach to the proceeds of the Purchase Price received by the Sellers at Closing; (iii) finding that
the notice of the proposed sale of the Assets sent by Seller pursuant to the Bidding Procedures
Order, and the service thereof, were sufficient under the circumstances; (iv) containing a finding
that all requirements imposed by section 363(f) of the Bankruptcy Code for the sale of the Assets
free and clear of all Encumbrances, whether known or unknown, have been satisfied; (v)
containing a finding that Purchaser is a good faith purchaser pursuant to section 363(m) of the
Bankruptcy Code; (vi) containing a finding that Purchaser and Seller did not engage in any
conduct that would allow this Agreement to be set aside pursuant to section 363(n) of the
Bankruptcy Code; (vii) containing a finding that the terms and provisions of this Agreement are
fair and reasonable; (viii) authorizing the assumption and assignment of the Assumed Contracts
to Purchaser; and (ix) containing such other findings and granting such other relief as is
necessary, reasonable and customary in connection therewith.

       4.4.    ADDITIONAL DOCUMENTS. Seller shall have caused the documents and
instruments required by Article 6 to be delivered as required in Article 6 and/or tendered at
Closing to Purchaser.

         4.5.  NO PROCEEDINGS. There shall not have been commenced or threatened in
writing against Purchaser, or against any Related Person of Purchaser, any Proceeding that
remains pending as of the Closing (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the Transaction, or (b) that will have the effect of preventing,
delaying, making illegal, imposing limitations or conditions on or otherwise interfering with any
of the Transaction.



                                                13
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 15 of 55



        4.6.  NO CONFLICT. Neither the consummation nor the performance of any of the
Transaction will, directly or indirectly (with or without notice or lapse of time), contravene or
conflict with or result in a violation of or cause Purchaser to suffer any material adverse
consequence under any Legal Requirement or Order that has been published, introduced or
otherwise proposed by or before any Governmental Body.

       4.7.    NO MATERIAL ADVERSE EFFECT. There shall have been no Material
Adverse Effect from the date hereof until the Closing except as disclosed, and reasonably
acceptable to, Purchaser.

        4.8. NON COMPETITION AGREEMENTS. Seller shall have obtained the execution
of the Non-Competition Agreement(s) by the Burkhalters, which condition has been satisfied.

5.      CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

        Seller’s obligation to sell the Assets and to take the other actions required to be taken by
Seller at the Closing is subject to the satisfaction, at or prior to the Closing, of each of the
following conditions (any of which may be waived by Purchaser in whole or in part):

        5.1.    ACCURACY OF REPRESENTATIONS. All of Purchaser’s representations and
warranties in this Agreement (considered collectively), and each of these representations and
warranties (considered individually), shall have been accurate in all material respects as of the
date of this Agreement and shall be accurate in all material respects as of the time of the Closing
Date as if then made.

       5.2.     PURCHASER’S PERFORMANCE. All of the covenants and obligations that
Purchaser is required to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations (considered
individually), shall have been performed and complied with in all material respects.

      5.3.   BANKRUPTCY COURT APPROVAL. This Agreement is subject to the
Bankruptcy Court’s entry of the Sale Order.

        5.4.  ADDITIONAL DOCUMENTS. Purchaser shall have caused the documents and
instruments required by this Agreement to be delivered (or tendered subject only to Closing) to
Seller.

6.      ADDITIONAL COVENANTS.

        6.1.   CONDUCT OF THE BUSINESS. From the date hereof to the Closing Date (or
the date on which this Agreement is terminated pursuant to Article 9 hereof), Seller shall, except
(i) as required in connection with the Transaction; (ii) as required by any court or applicable
Legal Requirement; or (iii) as otherwise set forth in, or permitted or contemplated by, this
Agreement, or consented to in writing by Purchaser:

               (a)    use commercially reasonable efforts to carry on the business of Seller in
the ordinary course, consistent with Seller’s past practice and in substantially the same manner


                                                14
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 16 of 55



previously conducted except taking into account the existence of the bankruptcy and the changes
on account thereof.;

               (b)     not sell, or grant options, warrants or rights to purchase, or otherwise
dispose of any of the Assets other than in the ordinary course of business;

               (c)    not amend, modify, or terminate, or enter into any agreement to amend,
modify, or terminate, any of the Seller Contracts other than in the ordinary course of business
unless notice has been provided to Purchaser of such amendment, modification, or termination;

                    (d)   maintain the Seller’s records in accordance with past practice; and

            (e)     not take any action or enter into any transaction that would result in an
Encumbrance being imposed on any Asset other than a Permitted Encumbrance.

        6.2.    ACCESS TO INFORMATION. From the date hereof until the Auction, Seller
shall (a) afford Purchaser and its representatives reasonable access to the Assets, including
Equipment, Tangible Personal Property, Seller Contracts, books and records, contracts and other
documents and data related to the Business; (b) furnish Purchaser and its representatives with
such financial, operating and other data and information related to the business as Purchaser or
any of its representatives may reasonably request; and (c) instruct the representatives of Seller to
reasonably cooperate with Purchaser in its investigation of the business. Any access, furnishing
of information or investigation pursuant to this Section 7.2 shall be conducted at Purchaser’s
expense and the results thereof shared with Seller (and Seller may share such results with any
other party submitting a Qualified Offer), during normal business hours, under the supervision of
Seller’s personnel and in such manner as not to interfere with the conduct of the business of
Seller, the bankruptcy, or the sale process. No investigation by Purchaser or other information
received by Purchaser shall operate as a waiver or otherwise affect any representation, warranty,
or agreement given or made by Seller in this Agreement.

        6.3.        EMPLOYEES AND EMPLOYEE BENEFITS.

              (a)     Information on Active Employees. For purpose of this Agreement, the
term “Active Employees” shall mean all employees employed on the Closing Date by Seller for
its business who are employed by Seller for its business as currently conducted, including
employees on vacation, temporary leave of absence, family and medical leave, military leave,
temporary disability or sick leave. In addition, any employee who is on long-term disability
leave shall be treated as an Active Employee if and when such employee returns to active
service.

                    (b)   Employment of Active Employees by Purchaser.

                      (i)    On or before the Closing Date, Purchaser shall make a Qualifying
Employment Offer, as defined below, to 80% of the Active Employees (the “Hired
Employees”). Nothing contained in this Agreement shall confer on any Hired Employee any
employment agreement or any right to any term or condition of employment, or to the
continuance of employment by Purchaser, nor shall anything herein interfere with the right of
Purchaser to terminate the employment of any employee, including any Hired Employee, at any

                                                   15
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 17 of 55



time, with or without notice and for any or no reason, or restrict Purchaser in modifying any of
the terms or conditions of employment of any employee, including any Hired Employee, after
the Closing. Termination by Sellers of the employment of the Hired Employee shall occur on or
prior to the Closing Date. “Qualifying Employment Offer” means, with respect to a given
employee of a Seller, an offer of employment on terms that, considering salary and all benefits,
are substantially similar to such items set forth on a schedule to be provided to Purchaser for
such Hired Employee; provided, however, that health and medical benefits shall be substantially
similar to such benefits provided on a general basis to Purchaser’s other employees.

        As a condition to hiring any Active Employee, such employee shall waive any and all
claims, causes of actions or rights he or she may have against the Sellers in respect of the
payment of any termination or severance payments. Each Active Employee who accepts
Purchaser’s offer of employment shall become an employee of Purchaser immediately following
the Effective Time on the Closing Date.

                     (ii)   Seller shall not solicit the continued employment of any Active
Employee (unless and until Purchaser has informed Seller in writing that the particular Active
Employee will not receive any employment offer from Purchaser) or the employment of any
Hired Employee after the Closing for a period of two (2) years.

                    (c)   Salaries and Benefits.

                     (i)    Unless waived or required to be waived pursuant to this
Agreement, Seller shall be responsible for any and all remuneration due (if any) to Active
Employees with respect to their services or employment through the close of business on the
Closing Date, including pro rata bonus payments (if any), all vacation pay, sick pay or other
paid time off earned prior to the Closing Date; and (B) the payment of any termination or
severance payments.

                      (ii)    Purchaser shall not be liable for any claims made or incurred by
Active Employees and their beneficiaries up to the Effective Time under the Employee Plans.
For purposes of the immediately preceding sentence, a charge will be deemed incurred, in the
case of hospital, medical or dental benefits, when the services that are the subject of the charge
are performed and, in the case of other benefits (such as disability or life insurance), when an
event has occurred or when a condition has been diagnosed that entitles the employee to the
benefit.

                (d)    Seller’s Retirement and Savings Plans. All Hired Employees who are
participants in Seller’s retirement plans shall retain their accrued benefits under Seller’s
retirement plans as of the Closing Date, and Purchaser (or Purchaser’s retirement plans) shall not
have liability for the payment of such benefits as and when such Hired Employees become
eligible therefor under such plans.

             (e)     No Transfer of Assets. Seller will not make any transfer of pension or
other Employee Plan assets or any liability with respect thereto to Purchaser.

                    (f)   (omitted)


                                                   16
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 18 of 55



                    (g)   General Employee Provisions.

                       (i)     Seller and Purchaser shall give any notices required by Legal
Requirements and take whatever other actions with respect to the plans, programs and polices
described in this Section 6.3 as may be necessary to carry out the arrangements described in this
Section 7.3.

                      (ii)    Seller and Purchaser shall provide each other with such plan
documents and summary plan descriptions, employee data or other information as may be
reasonably required to carry out the arrangements described in this Section 6.3.

                        (iii) If any of the arrangements described in this Section 6.3 are
determined by the IRS or other Governmental Body to be prohibited by law, Seller and
Purchaser shall modify such arrangements to as closely as possible reflect their expressed intent
and retain the allocation of economic benefits and burdens to the parties contemplated herein in a
manner that is not prohibited by law.

                       (iv)   Seller shall provide Purchaser with completed I-9 forms and
attachments with respect to all Hired Employees, except for such employees as Seller certifies in
writing to Purchaser are exempt from such requirement.

        6.4.    PAYMENT OF SALES TAXES RESULTING FROM SALE OF ASSETS BY
SELLER. Seller shall pay 100% of any and all sales and use tax, and bulk-sales tax resulting
from the sale of the Assets pursuant to this Agreement and in accordance with the Bankruptcy
Code. Purchaser acknowledges that Sellers will not comply with the provisions of any bulk-sale
or bulk-transfer laws of any jurisdiction in connection with the Transaction, and hereby waives
all claims related to the non-compliance therewith. The Parties intend that, pursuant to Section
363(f) of the Bankruptcy Code, the transfer of the Assets to Purchaser hereunder shall be free
and clear of any Encumbrances, including any Encumbrances arising out of any bulk-sale or
bulk-transfer laws.

        6.5.        REMOVING EXCLUDED ASSETS AND UNWANTED ITEMS.

               (a)     Sellers use certain real property (collectively, the “Real Property”) in the
Business. Purchaser intends to enter into a lease (the “Lease”) with Burkhalter Properties, Inc., a
Mississippi corporation (the “Landlord”) the owner of the Real Property, for Purchaser’s use. If
Purchaser enters into a Lease, within five (5) business days after the later of (a) the Closing Date
and (b) the date the effective date of the Lease, and unless authorized to lease Excluded Assets
and Unwanted Items by the owner of the Real Property, Seller shall remove all Excluded Assets
(except as provided in Section 1.3(d) and this Section 6.5 with respect to the BSET and pursuant
to any agreement with the owner of the Real Property), and Unwanted Items from the Real
Property to be occupied by the Purchaser. It is understood and agreed that Excluded Assets may
remain or be stored on the Real Property pursuant to any agreement between the Seller and the
owner of the Real Property, so long as such Excluded Assets do not interfere with Purchaser’s
reasonable use and enjoyment of the Real Property in a material way. Purchaser and Seller will
meet to designate personal property identified by Purchaser as Unwanted Items (as defined in
Exhibit B) as a part of the Excluded Assets. For the avoidance of doubt, the Sellers and their


                                                17
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 19 of 55



agents shall have access to the Excluded Assets and Unwanted Items, including the BSET. Such
storage and removal, as applicable, of the Excluded Assets and Unwanted Items shall be done in
such manner as to not unreasonably interfere with business operations to be conducted by
Purchaser after the Closing. Any damage to the Assets or to the Real Property resulting from
such removal shall be paid by Sellers. Upon Purchaser vacating the Real Property, Purchaser
shall have no obligation to remove the Excluded Assets or Unwanted Items (subject to
requirements contained in the property lease) on the Real Property at such time.

                (b)     Notwithstanding anything to the contrary in this Agreement, Sellers shall
not be required to remove the BSET from the Real Property (and shall be entitled to continue
storing it at such location without any additional compensation to the Purchaser or the owner of
the Real Property) until the date that is the earlier of (a) twelve (12) months after the closing of
the sale of the BSET by the Sellers and (b) fifteen (15) months after the Closing Date, Sellers, in
their sole and absolute discretion, at any time may assign all or any portion of their rights under
this Section to any person or entity that purchases the BSET from the Sellers.

               (c)     The Prepetition Lenders and their successors and assigns shall be express
third-party beneficiaries to the provisions of this Section 6.5.

        6.6.        (omitted)

         6.7.    REPORTS AND RETURNS. Seller shall promptly after the Closing prepare and
file all reports and returns required by Legal Requirements relating to the Business as conducted
using the Assets, to and including the Effective Time.

        6.8.    ASSISTANCE IN PROCEEDINGS. Each party will cooperate with the other
party and its counsel in the contest or defense of, and make available its personnel and provide
any testimony and access to its books and records in connection with, any Proceeding involving
or relating to (a) the Transaction or (b) any action, activity, circumstance, condition, conduct,
event, fact, failure to act, incident, occurrence, plan, practice, situation, status or transaction
involving Seller or its business.

        6.9.    CUSTOMER AND OTHER BUSINESS RELATIONSHIPS. After the Closing,
Seller will provide reasonable cooperation to Purchaser in its efforts to continue and maintain for
the benefit of Purchaser those business relationships of Seller existing prior to the Closing and
relating to the business to be operated by Purchaser after the Closing, including relationships
with lessors, employees, regulatory authorities, licensors, customers, suppliers and others;
provided, however, Seller shall not be required to incur any expenses in connection with such
cooperation. Any such expenses and costs incurred by Seller shall be immediately reimbursed to
Seller by Purchaser. Seller will refer to Purchaser all inquiries relating to such business. Neither
Seller nor any of its shareholders shall take any action that is intended to damage the value of the
Assets after the Closing, including disparaging the name or business of Purchaser.

        6.10.       NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT.

               (a)     Noncompetition. After the Closing Date, Seller shall not, anywhere in the
United States, directly or indirectly invest in, own, manage, operate, finance, control, advise,


                                                18
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 20 of 55



render services to or guarantee the obligations of any Person engaged in or planning to become
engaged in the crane, rigging or heavy transport business.

                    (b)   Nonsolicitation.   After the Closing Date, Seller shall not, directly or
indirectly:

                          (i)    solicit the business of any Person who is a customer of Purchaser;

                         (ii)   cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, employee, consultant or other business relation of Purchaser to
cease doing business with Purchaser, to deal with any competitor of Purchaser or in any way
interfere with its relationship with Purchaser;

                        (iii) cause, induce or attempt to cause or induce any customer or
supplier, licensee, licensor, franchisee, employee, consultant or other business relations of Seller
on the Closing date or within the year preceding the Closing Date to cease doing business with
Purchaser, to deal with any competitor of Purchaser or in any way interfere with its relationship
with Purchaser; or

                      (iv)   hire, retain or attempt to hire or retain any employee or
independent contractor of Purchaser or in any way interfere with the relationship between
Purchaser and any of its employees or independent contractors.

                (c)    Nondisparagement. After the Closing Date, neither party will disparage
the others or any of the other’s shareholders, directors, officers, employees or agents.

                (d)     Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in Section 6.9(a) through
(c) is invalid or unenforceable, then the Parties agree that the court or tribunal will have the
power to reduce the scope, duration or geographic area of the term or provision, to delete specific
words or phrases or to replace any invalid or unenforceable term or provisions with a term or
provisions that is valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable terms or provision. This Section 6.9 will be enforceable as so modified
after the expiration of the time within which the judgment may be appealed. This Section 6.9 is
reasonable and necessary to protect and preserve Purchaser’s legitimate business interests and
the value of the Assets and to prevent any unfair advantage conferred on Seller.

        6.11. RETENTION OF AND ACCESS TO RECORDS. For a period of thirty-six (36)
months after the Closing Date, upon reasonable advance notice, Purchaser shall provide Seller
and its representatives reasonable access to all books, records, employees, auditors, and counsel
to the extent necessary for financial reporting and accounting matters, employee-benefits
matters, the preparation and filing of any tax returns, reports or forms, the defense of any Tax
audit, claim or assessment, the reconciliation of claims in the Chapter 11 Case or otherwise to
enable Sellers to address issues arising in connection with or relating to the Chapter 11 Case or
to permit Sellers to determine any matter relating to their rights and obligations hereunder or any
other reasonable business purpose related to the Excluded Assets or Excluded Liabilities;
provided, however, that any such access by Sellers shall not unreasonably interfere with the
conduct of the business of Sellers. Sellers will hold, and will use their commercially reasonable

                                                  19
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 21 of 55



efforts to cause their representatives, accountants, counsel, consultants, advisors, and agents to
hold, in confidence, unless compelled to disclose by judicial or administrative process or by
other requirements of Law, all confidential documents and information concerning Sellers or the
Assets.

        6.12. FURTHER ASSURANCES. The Parties shall cooperate reasonably with each
other and with their respective representatives in connection with any steps required to be taken
as part of their respective obligations under this Agreement, and shall (a) furnish upon request to
each other such further information; (b) execute and deliver to each other such other documents;
and (c) do such other acts and things, all as the other party may reasonably request for the
purpose of carrying out the intent of this Agreement and the Transaction.

7.      SURVIVAL; REMEDIES

        7.1.   NO SURVIVAL OF REPRESENTATIONS AND WARRANTIES OR PRE-
CLOSING COVENANTS. All representations and warranties in this Agreement, and the
covenants, agreements and obligations in this Agreement that are to be performed at or before
the Closing, shall not survive the Closing and the consummation of the Transaction and, other
than in the case of fraud, none of the Parties shall have any Liability to each other after the
Closing for any breach thereof. Notwithstanding the foregoing, the Parties agree that the
covenants, agreements and obligations contained in this Agreement to be performed after the
Closing shall survive the Closing in accordance with the terms hereunder, and, subject to the
terms of this Agreement, each Party shall be liable to the other after the Closing for any breach
thereof.

        7.2.    INJUNCTIVE RELIEF. Each Party agrees that any breach of this Agreement may
constitute irreparable harm and damages at law are an inadequate remedy for the breach of any
of the covenants, promises and agreements contained in this Agreement, and, accordingly, either
Party is entitled to seek injunctive relief with respect to any such breach, including specific
performance of such covenants or obligations or an order enjoining a Party from any threatened,
or from the continuation of any actual, breach of the covenants or obligations contained in this
Agreement. Each Party hereby waives any requirement for the securing or posting of any bond
in connection with any such injunctive relief.

8.      CONFIDENTIALITY

        From and after the Closing, Seller shall hold, in confidence any and all information,
whether written or oral, concerning the business of Seller, except to the extent that Seller can
show that such information is generally available to and known by the public through no fault of
Seller. If Seller is compelled to disclose any information by judicial or administrative process or
by other Legal Requirements, Seller shall promptly notify Purchaser in writing and shall disclose
only that portion of such information which Seller is advised by its counsel in writing is legally
required to be disclosed, provided that Seller shall use reasonable best efforts to obtain, at the
sole cost and expense of Purchaser, an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded such information.




                                                20
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 22 of 55



9.      TERMINATION

        This Agreement and the Transaction may be terminated prior to Closing pursuant to any
of the following:

                (a)     By Purchaser if the “Bidding Procedures Order” (as defined below) has
not been entered within twenty-eight (28) calendar days from the Effective Date; in which case,
this Agreement shall be null and void and of no legal effect whatsoever upon the return to
Purchaser of the Deposit which shall occur within two (2) business days of such event, and each
of the parties shall otherwise suffer their own losses, costs, expenses or damages arising out of,
under or related to this Agreement;

               (b)    By the mutual written consent of Seller and Purchaser; in which case, this
Agreement shall be null and void and of no legal effect whatsoever upon the return to Purchaser
of the Deposit which shall occur within two (2) business days after the date of the execution of
such mutual written consent, and each of the parties shall otherwise suffer their own losses,
costs, expenses or damages arising out of, under or related to this Agreement;

                (c)   If Seller determines at the Auction that Purchaser has submitted neither
the Prevailing Bid nor the Runner-Up Bid at the Auction, and provided that Purchaser is not in
material default hereunder, then this Agreement shall be null and void and of no legal effect
whatsoever upon the return of the Deposit which shall occur within two (2) business days after
the date of the Auction, and if applicable, payment of the Break-Up Fee, and each of the parties
shall otherwise suffer their own losses, costs, expenses or damages arising out of, under or
related to this Agreement;

               (d)     By either of the parties if the other party materially defaults under this
Agreement or the Closing of this Agreement, if approved by the Bankruptcy Court pursuant to
the terms of the Sale Order, shall not have occurred at or before the Outside Date; provided,
however, that the right to terminate this Agreement under this subparagraph shall not be
available to any party whose failure to fulfill any of its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or prior to the aforesaid
date, and provided further, that:

                       (i)    If Purchaser is not in material default hereunder, if the Sale Order
has not been stayed, and Seller fails to make the required deliveries at the Closing or materially
defaults under this Agreement with no fault of Purchaser, then Purchaser, as its sole and
exclusive remedy, shall have the right to: (A) terminate this Agreement and thereupon this
Agreement shall be null and void and of no legal effect whatsoever upon the return of the
Deposit to Purchaser which shall occur within two (2) business days after the date of Seller’s
material default, and each of the parties shall otherwise suffer their own losses, costs, expenses
or damages arising out of, under or related to this Agreement; (B) pursue the remedy of specific
performance of this Agreement in the Bankruptcy Court; in which case, whichever party is the
prevailing party in such action shall be entitled to all of its reasonable costs and expenses
incurred in connection therewith (including, without limitation, reasonable attorneys’ fees); or
(C) waive or agree to modify, in Purchaser’s sole and absolute discretion, the occurrences



                                               21
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 23 of 55



causing Seller’s inability to consummate the Transaction, after which Purchaser shall be required
to consummate the Transaction; and

                       (ii)    If Seller is not in material default hereunder, and Purchaser fails to
make the required deliveries (including payment of the Closing Date Payment) at the Closing as
set forth above, or refuses to close for any reason, then Seller, as its sole and exclusive remedy,
shall have the right to: (A) terminate this Agreement and retain 100% of the Deposit as
liquidated damages for such default, in which event Seller’s retention of the Deposit shall be
conclusively deemed to be the sole and exclusive remedy available to Seller in connection with
such breach by the Purchaser, and the Seller is conclusively deemed to have waived all other
claims rights and remedies against the Purchaser relating to the Transaction and this Agreement
or (B) pursue the remedy of specific performance of this Agreement in the Bankruptcy Court; in
which case, whichever party is the prevailing party in such action shall be entitled to all of its
reasonable costs and expenses incurred in connection therewith (including, without limitation,
reasonable attorneys’ fees).

              (e)    by Buyer or Seller, if any court of competent jurisdiction or other
competent Governmental Body shall have issued a law or order permanently restraining,
enjoining or otherwise prohibiting the Transaction and such law or order or other action shall
have become final and non-appealable.

10.     METHOD OF SALE; BANKRUPTCY COURT APPROVAL

                 (a)    Sale Motion. Within four (4) business days of the Effective Date, Seller
shall file a motion in the Chapter 11 Case seeking the entry of orders: (i) approving the sale
process for the sale of the Assets and the bidding process; (ii) approving the form of this
Agreement, including, the “Initial Overbid” and “Break-Up Fee” in favor of Purchaser, as
defined in, and pursuant to, Sections 12 and 13 below; (iii) scheduling the “Bid Deadline,”
“Auction,” and “Sale Hearing,” as those terms are defined below; (iv) approving the form, and
recipients, of the notice of the above, including without limitation, notice of the assignment of
the Seller Contracts (“Notice of Sale”); (v) authorizing the sale of the Assets free and clear of
liens, claims, encumbrances and interests, and assigning the Seller Contracts; and (vi) for such
other relief as is necessary, reasonable and customary in connection therewith (“Sale Motion”);

               (b)     Bidding Procedures Order. Seller shall obtain the entry in the Chapter 11
Case of an order, in form and substance reasonably acceptable to Seller and Purchaser, granting
the relief sought by Seller in the Sale Motion in all material respects concerning the bidding
process, applicable dates and times and the Notice of Sale (“Bidding Procedures Order”);

               (c)    Auction and Sale Hearing. Purchaser acknowledges that in connection
with the sale of the Assets and continuing until the Bid Deadline, Seller shall have advertised to
the public in such manner as Seller, in its sole discretion, deems appropriate, that the Assets are
for sale and will be sold to the highest and best “Qualifying Offer(s)”, as defined below,
submitted at an auction to be conducted by Seller at the offices of the Seller’s counsel, Foley
Gardere, 1000 Louisiana Street, Suite 2000, Houston, Texas 77002, at 9:00 a.m. prevailing
Central Standard Time May 7, 2019 (“Auction”), and approved by the Bankruptcy Court at a
hearing to be held in the Chapter 11 Case thereafter (“Sale Hearing”). Purchaser’s bid for the


                                                 22
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 24 of 55



Assets as set forth in this Agreement shall be the opening bid for such Assets at the Auction.
Subject to the provisions concerning bid protection, Seller shall be authorized to receive and
consider Qualifying Offer(s) from third parties at the Auction to purchase the Assets. In the
event that a Qualifying Offer(s) is received, subject to the bid protections, Seller will continue at
the Auction to seek higher bids in an open-cry auction format, until no further bids are made. In
the event that there is no Qualifying Offer, Purchaser’s bid as set forth in this Agreement shall be
deemed accepted by Seller.

                (d)     For purposes hereof, a “Qualifying Offer” shall mean a bona fide, binding,
and duly executed written offer(s) to purchase the Assets, received on or before midnight on
April 29, 2019, (which Seller, in its sole discretion, may extend for up to three calendar days),
(the “Bid Deadline”), which: (i) is accompanied by redline that shows the differences between
the proposed asset purchase agreement proposed by such offer and this Agreement ; (ii) is
irrevocable until the conclusion of the Sale Hearing; (iii) is accompanied by a deposit in the form
of a cashiers’ check or wire transfer in the amount equal to ten percent (10%) of the initial bid
amount of $12,300,000 (the “Initial Bid Amount”), to be held pursuant to Section 1.3 above; (iv)
is accompanied by such evidence reasonably acceptable to Seller, demonstrating the proposed
bidder’s ability to close the proposed transaction and receipt of, before the start of the Auction,
such further evidence establishing the existence of available unrestricted liquid funds in an
amount sufficient for the proposed bidder to close the proposed transaction (“Available Funds”);
(v) total consideration in an amount greater than the total consideration provided by this
Agreement, plus the bid protection inclusive of the Break-Up Fee; and (vi) may propose to
purchase the Assets on either a “going concern,” or piecemeal, or liquidating basis. All
Qualifying Offers must disclose the material terms and conditions of any contemplated
employment or consulting agreement with any Related Person.

               (e)    In the event that a Qualifying Offer(s) for the Assets or a combination of
the Assets and Excluded Assets is/are received by the Seller that is higher and better than the
Qualifying Offer reflected in this Agreement for the Assets, Purchaser shall be entitled to submit
further bids at the Auction. In the event that the highest and best Qualifying Offer(s) is/are
submitted at the Auction by a purchaser(s) other than Purchaser, then Seller shall (i) be entitled
to accept such other Qualifying Offer(s) (“Prevailing Bid(s)” or “Prevailing Bidder(s)”), and (ii)
announce the next highest or otherwise best bid(s) to constitute a runner-up bid(s) (“Runner-Up
Bid(s)” or “Runner-Up Bidder(s)”), and submit each for approval at the Sale Hearing (an
“Alternative Transaction”).

               (f)     Seller shall have the right to provide any third party with any information
which that third party reasonably requests concerning the Business and/or the Assets so as to
allow that third party to have the information on which to base a bid for the Assets; provided,
however, that Seller must first obtain the execution and delivery of a non-disclosure agreement
from said third party(s) in the same form and substance as that certain Mutual Non-Disclosure
Agreement by and between Seller and Purchaser (“NDA”).

                (g)    In the event that the Prevailing Bid(s) is/are submitted by a party other
than the Purchaser, and the Purchaser’s bid herein (or as amended by the Purchaser at the
Auction in response to competitive bidding) is declared to be the Runner-Up Bid by Seller, then
subject to the provisions of subparagraph (i) below, Purchaser hereby agrees to keep its offer to

                                                 23
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 25 of 55



purchase the Assets (as may be amended at the Auction) open for a period not to exceed 21
calendar days from the conclusion of the Sale Hearing, during which time, Escrow Agent shall
continue to hold the Deposit as aforesaid. All parties submitting Qualifying Offers shall also be
so required to keep their bids open if any of their bids are declared to be the Runner-Up Bid. In
the event that such Prevailing Bid closes within said 21 days, then effective upon such closing,
the Runner-Up Bid(s), including this Agreement, if applicable, shall be considered null and void
and of no legal effect whatsoever, effective only upon Seller’s (i) return of the Deposit to the
Purchaser, which shall occur within three (3) business days after such closing, and (ii) payment
of the “Break-Up Fee” (as defined herein), and each party hereto shall otherwise suffer its own
losses, costs, expenses or damages arising out of, under or related to this Agreement.

                (h)    In the event that the Prevailing Bid fails to close within said 7 days from
the conclusion of the Sale Hearing because of a breach or failure to perform on the part of such
bidder, then Seller, may accept the Runner-Up Bid without need for further approval from the
bankruptcy court in writing within three (3) business days thereafter; in which case, the Runner-
Up Bid shall be deemed to be the Prevailing Bid and the party submitting the Runner-Up Bid,
including Purchaser if applicable, shall be required to consummate the transactions contemplated
in the Runner-Up Bid within the following seven (7) calendar days after such acceptance without
further order of the bankruptcy court. If Seller fails to timely notify the party holding the
Runner-Up Bid within said three business days, then such offer, including this Agreement, if
applicable, shall be considered null and void and of no legal effect whatsoever upon Seller’s (i)
return of the Deposit to such party, which shall occur within 3 business days after the conclusion
of such 3-day notice period, and (ii) if applicable, payment of the Break-Up Fee, and each party
hereto shall otherwise suffer its own losses, costs, expenses or damages arising out of, under or
related to this Agreement.

               (i)     If this Agreement is not the Prevailing Bid or the Runner-Up Bid, then
upon the entry of the Sale Order, this Agreement shall be considered null and void and of no
legal effect whatsoever, effective only upon Seller’s return of the Deposit to Purchaser, which
shall occur within three (3) business days after the entry of the Sale Order, and upon the payment
of the Break-Up Fee to Purchaser which shall occur at the Closing, and each party hereto shall
otherwise suffer its own losses, costs, expenses or damages arising out of, under or related to this
Agreement.

              (j)      The Sale Motion, Bidding Procedures Order, Bidding Procedures, and
Sale Order shall be reasonably acceptable to the Prepetition Lenders.

11.     ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

               (a)     Seller agrees to seek authority from the Bankruptcy Court to assume and
assign to Purchaser, should this Agreement be the Prevailing Bid or the Runner-Up Bid, any and
all Assumed Contracts that are executory contracts and/or unexpired leases.

               (b)     If Purchaser, in its sole discretion, elects to waive the condition precedent
regarding Seller’s assumption of any Assumed Contracts, Purchaser shall have confirmed such
waiver(s) in writing at least two business days prior to the Sale Hearing.



                                                24
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 26 of 55



              (c)     Purchaser shall pay, at Closing pursuant to Section 1.3(b), all Cure Costs
(as provided under section 365 of the Bankruptcy Code) with respect to all Assumed Contracts
being assigned to Purchaser pursuant to the Sale Order at the Closing, unless otherwise ordered
by the Bankruptcy Court.

12.     BID PROTECTION

         Purchaser is hereby granted the following bid protections: (I) solely in the circumstances
expressly provided for in Section 13, Purchaser shall be entitled to be paid the Break-Up Fee; (II)
an Initial Overbid must equal or exceed the sum of: (i) the Purchase Price (including any
adjustments under Section 1.3(b)(ii) above) plus (ii) the Break-Up Fee; plus (iii) $100,000; and
(III) all bids after the Initial Overbid must exceed the prior bid by at least $50,000.

13.     BREAK-UP FEE

               (a)     In the event of one of the following occurrences as set forth below, in
consideration for Purchaser having expended considerable time and expense in connection with
this Agreement and the negotiation thereof and the identification and quantification of assets of
Seller and the benefit to Seller’s estate, if no material breach of this Agreement has occurred,
Seller shall pay Purchaser an amount equal to: (i) a break-up fee (the “Break-Up Fee”) of three
percent (3%) of the Initial Bid Amount or (ii) the Expense Reimbursement (as defined below):

                      (i)     Purchaser is declared to be the Runner-Up Bidder, but the
Prevailing Bidder closes; in which case, the Break-Up Fee shall be paid to Purchaser at the
Closing of the Alternative Transaction from the cash proceeds of the Alternative Transaction;

                      (ii)     a third party other than Purchaser is declared the Prevailing Bidder
and/or Runner-Up Bidder, and either of such Alternative Transactions close, the Break-Up Fee
shall be paid to Purchaser at the Closing from the cash proceeds of the Alternative Transaction;
or

                       (iii) the secured creditor is allowed to credit bid its debt (in multiple
bids) for the Assets and is declared the Prevailing Bidder; in such case, the Purchaser is entitled
to payment by the secured creditor at Closing of the Break-Up Fee; or

                      (iv)    prior to any Closing, in the event there is an order of the
Bankruptcy Court appointing either (a) a Chapter 11 trustee or (b) converting the Chapter 11
Cases to cases under Chapter 7 of the Bankruptcy Code, then, in such event, Purchaser is hereby
granted an allowed administrative claim in accordance with section 503(b)(1) of the Bankruptcy
Code without further act, notice, deed or court order (X) equal to the reasonable and documented
out-of-pocket amounts actually expended or incurred by the Purchaser for third party costs and
fees in preparing, negotiating, executing, and delivering this Agreement (the “Expense
Reimbursement”); provided, however, in no event shall the Expense Reimbursement exceed
$150,000; and (Y) payable upon consummation of an Alternative Transaction resulting in the
sale of the Assets by the Chapter 11 or Chapter 7 trustee and from cash proceeds of such
Alternative Transaction. The Expense Reimbursement shall not be due if either the Chapter 11
trustee or Chapter 7 trustee agrees to promptly assume and honor the terms of this Agreement
and proceeds to Closing on such Agreement within 14 days of his/her appointment.

                                                25
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 27 of 55



              (b)      Seller acknowledges and agrees that the entry into this Agreement
provides value to the Seller’s chapter 11 estate by, among other things, inducing other parties to
submit higher or better offers for the Assets. Seller and Purchaser agree that the Break-Up Fee is
a material and necessary inducement to the Purchaser to enter into this Agreement and to
consummate the Transaction.

               (c)    Notwithstanding anything to the contrary in this Agreement, Purchaser
acknowledges and agrees that, if the Break-Up Fee or Expense Reimbursement is paid to
Purchaser, such payment shall constitute liquidated damages and be the sole and exclusive
remedy of Purchaser, whether at law or in equity, and Purchaser shall thereupon be deemed to
have fully released and discharged each Seller from any liabilities resulting from the termination
of this Agreement or any breach hereof.

14.     GENERAL PROVISIONS

       14.1. EXPENSES. Except as otherwise provided in this Agreement, each party to this
Agreement will bear its respective fees and expenses incurred in connection with the preparation,
negotiation, execution and performance of this Agreement and the Transaction, including all fees
and expense of its representatives and agents.

        14.2. PUBLIC ANNOUNCEMENTS. Except as made in connection with the sale
process, the marketing of the Assets consistent with the terms of this Agreement, or the Sale
Motion, no party to this Agreement shall make any public announcements in respect of this
Agreement or the Transaction or otherwise communicate with any news media without the prior
written consent of the other party (which consent shall not be unreasonably withheld or delayed),
and the parties shall cooperate as to the timing and contents of any such announcement.

        14.3. NOTICES. All notices, consents, waivers and other communications required or
permitted by this Agreement shall be in writing and shall be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); or (b) received or rejected by the addressee, if sent by certified mail,
return receipt requested, in each case to the following addresses, and marked to the attention of
the person (by name or title) designated below (or to such other address or person as a party may
designate by notice to the other parties):

         Seller:                          Burkhalter Rigging, Inc.
                                          Attention: Delynn Burkhalter
                                          P.O. Box 9360
                                          Columbus, Mississippi 39701

         Without copy to counsel:         Foley Gardere
                                          Attention: Marcus Helt
                                          2021 McKinney, Suite 1600
                                          Dallas, Texas 75201

                                          Foley Gardere
                                          Attention: Jack Haake


                                               26
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 28 of 55



                                          Washington Harbour
                                          3000 K Street, N.W., Suite 600
                                          Washington, D.C. 20007-5109

         Purchaser:                       Barnhart Crane and Rigging Company
                                          Attention: Matt Brennan
                                          2163 Airways Boulevard
                                          Memphis, Tennessee 38114

         Without copy to counsel:         Baker Donelson Bearman Caldwell & Berkowitz, PC
                                          Attention: E. Franklin Childress, Jr.
                                          165 Madison Ave., Suite 2000
                                          Memphis, Tennessee 38103

        14.4. WAIVER; REMEDIES CUMULATIVE. The rights and remedies of the parties
to this Agreement are cumulative and not alternative. Neither any failure nor any delay by any
party in exercising any right, power or privilege under this Agreement or any of the documents
referred to in this Agreement will operate as a waiver of such right, power or privilege, and no
single or partial exercise of any such right, power or privilege will preclude any other or further
exercise of such right, power or privilege or the exercise of any other right, power or privilege.
To the maximum extent permitted by applicable law, (a) no claim or right arising out this
Agreement or any of the documents referred to in this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (b) no waiver that may be given by a party will be applicable except in
the specific instance for which it is given; and (c) no notice to or demand on one party will be
deemed to be a waiver of any obligation of that party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in this Agreement
or the documents referred to in this Agreement.

        14.5. ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all
prior agreements, whether written or oral, between the parties with respect to its subject matter
(including any letter of intent and any confidentiality agreement between Purchaser and Seller)
and constitutes (along with the Exhibits and other documents delivered pursuant to this
Agreement) a complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended, supplemented,
or otherwise modified except by a written agreement executed by the party to be charged with
the amendment.

        14.6. ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS. No party
may assign any of its rights or delegate any of its obligations under this Agreement without the
prior written consent of the other parties; provided, however, that the Sellers may assign their
rights under this Agreement to a liquidation trust established by the Bankruptcy Court in the
Bankruptcy Cases for the estates of the Sellers and the Purchaser shall be deemed to have
consented to such assignment. Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon and inure to the benefit of the successors and permitted assigns of
the parties. Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right, remedy or claim

                                                27
4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 29 of 55



under or with respect to this Agreement or any provision of this Agreement, except such rights as
shall inure to a successor or permitted assignee pursuant to this Section 14.7.

       14.7. SEVERABILITY. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not held invalid or
unenforceable.

       14.8. CONSTRUCTION. The headings of Articles and Sections in this Agreement are
provided for convenience only and will not affect its construction or interpretation. All
references to “Articles,” “Sections,” and “Parts” refer to the corresponding Articles, Sections,
and Parts of this Agreement.

       14.9. GOVERNING LAW. This Agreement will be governed by and construed under
the laws of the State of Texas without regard to conflicts-of-laws principles that would require
the application of any other law. All jurisdiction and venue shall lie in the State of Texas
including the U.S. Federal courts therein.

        14.10. EXECUTION OF AGREEMENT. This Agreement may be executed in one or
more counterparts, each of which will be deemed to be an original copy of this Agreement and
all of which, when taken together, will be deemed to constitute one and the same agreement.
The exchange of copies of this Agreement and of signature pages by facsimile or email
transmission shall constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or email shall be deemed to be their original signatures for all purposes.

                                   [Execution Page Follows]




                                                28
4836-4404-7752.20
Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 30 of 55
Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 31 of 55




      Delynn Burkhalter
      Chief Executive Officer
                                 Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 32 of 55



Schedule 1.3(h) – Assumed Contracts



   Counterparty               Debtor              Title of Contract      Type of Lease/Contract   Description/Contract ID Number   Beginning Date     Ending Date          Cure Amount

  AIA Software*        Burkhalter Rigging Inc.                              Software License                                       Undetermined      Undetermined      $                 -
   Avetta LLC*         Burkhalter Rigging Inc.                              Software License                                       Undetermined      Undetermined      $                 -
 Applied Software
                       Burkhalter Rigging Inc.                              Software License                                       Undetermined      Undetermined      $                 -
      Tech*
                                                  Bare Rental Crane
       Bigge           Burkhalter Rigging Inc.                              Equipment Rental             Rental Agreement          Undetermined      Undetermined      $                 -
                                                     Agreement
 BP Husky Refining     Burkhalter Rigging Inc.     Purchase Order            In-Process Job                 TR603677                11/9/2018         3/31/2019        $                 -
  Browz Group*         Burkhalter Rigging Inc.                              Software License                                       Undetermined      Undetermined      $                 -
                                                 Burkhalter Proposal
   Central Oceans      Burkhalter Rigging Inc.                               In-Process Job                   5163                   1/24/2019       Undetermined      $                 -
                                                      No. 5163
      Fagioli          Burkhalter Rigging Inc.    Jack Stand Rental         Equipment Rental                 Proposal                10/2/2018      3 months minimum   $                 -
      Fagioli          Burkhalter Rigging Inc.    Jack Stand Rental         Equipment Rental                 Proposal                 1/2/2019      3 months minimum   $                 -
Foundation Software*   Burkhalter Rigging Inc.                              Software License                                       Undetermined      Undetermined      $                 -
                                                    Master-Work
    Kerr-McGee                                      Agreement for
                       Burkhalter Rigging Inc.                                Crane Rental               Work Agreement               9/1/2004       Undetermined      $                 -
   Chemical LLC                                  Construction or Field
                                                       Services
  Materialink Inc*                                                          Software License                                       Undetermined      Undetermined      $                 -
Mammoet USA South,                                 Equipment Lease                                                                                    8/15/2019
                       Burkhalter Rigging Inc.                              Equipment Rental             Lease Agreement             3/15/2019                         $                 -
        Inc.                                          Agreement                                                                                       (minimum)
   Nucor Steel         Burkhalter Rigging Inc.          Invoice               Crane Rental                    2523                    9/6/2018        11/5/2018        $                 -
   Nucor Steel         Burkhalter Rigging Inc.          Invoice               Crane Rental                    2521                    9/1/2018        11/3/2018        $                 -
     Siemens           Burkhalter Rigging Inc.      Purchase Order           In-Process Job                4400018904                 3/7/2019       Undetermined      $                 -
     Siemens           Burkhalter Rigging Inc.   Service Sub-Contract        In-Process Job                SORL-19600                2/20/2019        2/19/2020        $                 -
                                                 Master Agreement for
    Tronox LLC         Burkhalter Rigging Inc.     Periodic Lease of          Crane Rental                                         Undetermined      Undetermined      $                 -
                                                      Equipment
                                                    Memorandum of
                                                                                                   Master Work Agreement dated
    Tronox LLC         Burkhalter Rigging Inc.     Agreement- Crane           Crane Rental                                          12/31/2004        12/31/2007       $                 -
                                                                                                       November 10, 2004
                                                    Rental Pricing
                                                  Burkhalter Proposal
 UTC Overseas, Inc.    Burkhalter Rigging Inc.                               In-Process Job                   4838                 Undetermined      Undetermined      $                 -
                                                       No. 4838
                                                    Burkhalter Job
 Valmont Coatings      Burkhalter Rigging Inc.     Number Request            In-Process Job                    411                   6/14/2019         6/21/2019       $                 -
                                                         Form
* The contracts identified with an asterisk will be subject to a subsequent motion to assume and assign.



4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 33 of 55




Schedule 1.4(a)(ii) – Assumed Liabilities

    1. All liabilities required to assume the contracts identified on Schedule 1.3(h),

    2. All liabilities related to any in-process jobs.




4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 34 of 55



Exhibit A: Assets to be Sold & Allocation of Purchase Price

                                 Assets To Be Sold                                         Allocation of
                                                                                          Purchase Price

1.      all cranes, heavy lifting systems, and equipment, and all accessories thereto    $13.8 million net
        and parts thereof, included, but not limited to, those listed on Exhibit A-1     to the Debtors’
        hereto (the “Equipment”);                                                        estates.

2.      all tangible personal property and all inventory listed on Exhibit A-1 hereto
        (“Tangible Personal Property”);

3.      all “Seller Contracts” (as defined herein), all “NDAs” (as defined herein)
        and all outstanding offers or solicitations made by or to Seller to enter into
        any contract, and to the extent any such Seller Contracts constitute
        executory contracts under section 365 of the Bankruptcy Code, subject to
        the terms and conditions concerning “Assumed Contracts” as defined, and
        as set forth, in this Agreement;

4.      all “Governmental Authorizations” (as defined herein) and all pending
        applications therefor or renewals thereof, in each case to the extent
        transferable to Purchaser;

5.      all data and records related to the operations of Seller, including client and
        customer lists, referral sources, research and development reports,
        production reports, service and warranty reports, equipment logs, operating
        guides and manuals, financial and accounting reports, creative materials,
        advertising materials, promotional materials, studies, reports,
        correspondence and other similar documents and reports;

6.      all intangible rights and property of Seller, including “Intellectual Property
        Assets” (as defined herein), licenses thereof or therefor, going concern
        value, goodwill, telephone, facsimile and email addresses and listings, as
        well as cell phone numbers for employees of Seller used in connection with
        the Business;

7.      all rights of Seller relating to deposits and prepaid expenses, claims for
        refunds and rights to offset in respect thereof; and

8.      all personnel records of employees of Seller, which Purchaser elects to hire
        after the Closing, in its sole discretion, if any.




4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 35 of 55



Exhibit A-1: Equipment




4836-4404-7752.20
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 36 of 55
    ¿ÀÁÂÃÄ                                                                                                æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ Ïð íîÍïîÍÎÄ                            óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐ ÑÀÇÒ ÔÕÖ×Ø            ÜÝÞßØ        áÂÁÑ¿ÂâÉÑÅÆÅ           áÈÊÆÃ            ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ ñÀ      ÉÀçÂÉÆÊÄ        ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ
             ÓÈ                      Ôà                                                                          ÓÑçèÆÅ              Ð ÑÀÊÂÉÀÈÁ
                                                                                                                                      ëÂÃÑÆ
                                                                                                                                                        òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                                                        ëÂÃÑÆ
     ÌÌÍ ôõö÷øùúûöüýýùöý
     ÌÌË þ01Ü2         3             4556 7ÕàÚ8                  4þ9ØÜß                18×ØÜÚ ×Õ Ú×Ø 2445624                  ØØØØØØØØØØØØØ4000   ØØØØØØØØØØØØØ4000   4000
                                                                                       ÙÚ×ÖÕ
     ÌÌ þ01Ü         3             45þ5 Õ×Ú3àÖ          Ù4þ9Ø4þ9ØÜß          18×ØÜÚ    ×Õ Ú×Ø 45563þ53265          ØØØØØØØØØØØØØ4690   ØØØØØØØØØØØØØ4000   þ00
                                                                                       ÙÚ×ÖÕ
     ÌÌ þ01Ü9          3             4555 !"Ö8×                1Ü90                 18×ØÜÚ ×Õ Ú× 00346þþ5þ                  ØØØØØØØØØØØØØ2000   ØØØØØØØØØØØØØ4000    222
     ÌÌí þ01Ü#         3             6009 1ÖØÜÚ $Ú             1!5Ø462ØÜß         18×ØÜÚ ×Õ Ú× 900140459à0494# ØØØØØØØØØØØØØ6900             ØØØØØØØØØØØØØ4000    00
     ÌÌ%                                                                                                                        (ÄÄÄÄÄÄÄÄÄÄÄÄ&Ä'&íÌ   ØØØØØØØØØØØØØ000   94#
     ÌÌ& )*ö+ü÷,*úûý                                                                                                                                               (Î'ÌÌÌ
                                                                                       1" Õ×Ø
     ÌÌÎ 594þþ         3               3 -Ú.                 60/0#/                2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØØØ9000   ØØØØØØØØØØØØØ2000   #00
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÌï 594þ5               3        3 -Ú.                 60/0#/                2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØØØ9000   ØØØØØØØØØØØØØ2000 #00
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍÌ 59450               3        3 -Ú.                 0/                   2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ40000    ØØØØØØØØØØØØØ9000 900
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍÍ 59454               3        3 -Ú.                 0/                   2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ40000    ØØØØØØØØØØØØØ9000 900
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍË 59456               3        3 !4Ú ÖÕ                 0/0#/                2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ40000    ØØØØØØØØØØØØØ9000 900
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍ 59452               3        3 !4Ú ÖÕ                 0/0#/                2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ40000    ØØØØØØØØØØØØØ9000 900
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍ       59600          3      6004 5×ÕÕ68ÕØ7Ø$   9#/0#/                2×8Õ32Ö×ÕØ 124002#60404               ØØØØØØØØØØØ69000    ØØØØØØØØØØØ44000 0
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍí 59640               3      6004 5×ÕÕ68ÕØ7Ø$   9#/0#/                2×8Õ32Ö×ÕØ 124042#60406               ØØØØØØØØØØØ69000    ØØØØØØØØØØØ44000 0
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍ% 59644               3        3 !4Ú ÖÕ                 9#/0#/                2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ69000    ØØØØØØØØØØØ44000 0
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍ& 59646               3        3 -Ú.                 9#/                   2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ69000    ØØØØØØØØØØØ44000 0
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍÎ 59642               3        3 !4Ú ÖÕ                 0/040/#8             2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØ400000     ØØØØØØØØØØØ29000 290
                                                                                       àÖ
                                                                                       1" Õ×Ø
      ÌÍï      5964          3        3 !4Ú ÖÕ                 9#/0#/                2×8Õ32Ö×ÕØ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ69000    ØØØØØØØØØØØ44000 0
                                                                                       àÖ
      ÌËÌ                                                                                                                       (ÄÄÄÄÄÄÄÄÄË&í'ÌÌÌ     (ÄÄÄÄÄÄÄÄÄÍÍ%'ÌÌÌ ËÒËó
      ÌËÍ      )9:;
      ÌËË      60590Ø3Ø605923        6005 2"×-4ÖÕ×             2!7<Ø3Ø6000Ø<Ú !     Õ637×Õ$8Ø
                                                                                       <Ú.Õ×Ø5Ö×= 600þ0#9                      669000          ØØØØØØØØØØØØØØØØØ3
      ÌË                                                                                                                       (ÄÄÄÄÄÄ
                                                                                                                                      Ë'Ë&í'ÌÌÌ       ØØØØØØØØØØØØØØØØØ3
      ÌË       øö*>üý
      ÌËí      40440 600þ            600þ <ÖÖÚ                 1<ß5053Ø440Ø<Ú 1Ø<Õ××Ö8ØÜ×ÖÕ ?ßÞà7ßþ6094# ØØØØØØØØØ00000              ØØØØØØØØØ690000 #69
      ÌË%      40660 6004            6004 78Õ4Õ××               7< Ø44#036Ø600Ø<Ú 1Ø<Õ××Ö8ØÜ×ÖÕ #þ44                    ØØØØØØØØØ290000     ØØØØØØØØØ6#9000 9
      ÌË&      40664 600            600 78Õ4Õ××               7< Ø4600394Ø660Ø 1Ø<Õ××Ö8ØÜ×ÖÕ #59þþ                     ØØØØØØØØØ69000     ØØØØØØØØØ90000 #64
                                                                 <Ú
                                                                                                        04059Ø3Ø
      ÌËï 402#9              6004 6004 78Õ4Õ××                  7< Ø420034Ø2#9Ø<Ú 1Ø<Õ××Ö8ØÜ×ÖÕ ?05##00047709056Ø ØØØØØØØØØ#9000           ØØØØØØØØØ900000 4
                                                                                                        ÝÚ ÕÕ×ØÚ Õ×ÖÕ
      ÌÍ      40461         45þþ45þþØ3Ø45þþÞÖ8ÚÖØ3ØßÚ×      99#2Ø469Ø<ÚØ3Øß3þ002ÚÚ Ø<×"$-Ø3Ø!31 452þ6Ø3Ø
                                                                                                        4ß@ÙAþ1þ1B14##þ2 ØØØØØØØØØØØ46900          ØØØØØØØØØØØ40000    þ00
      Ì       4ÜÜ06         6000 6000 78-32Õ                 7!362þCØ490Ø<Ú Ü×Ö.Õ×ØÜ×ÖÕ ß9103626                       ØØØØØØØØØ659000     ØØØØØØØØØ600000     #þ
      Ì%      4ÜÜ44         600þ 600þ AÚÕ$Ú                   ÜA6900Ø690Ø<Ú Ü×Ö.Õ×ØÜ×ÖÕ 1@006626                        ØØØØØØØØØ500000     ØØØØØØØØØ#00000      ##
      Ì&      4Ü@00þ        600 600 5×ÚÛÕ                     Ô20536Ø5Ø<Ú ÜÖ××=Ø@Õ$-ØÜ×ÖÕ 2      6090ØCÚ"×Ø ÕÕ×Ø ØØØØØØØØØØØ66900
                                                                                                        Ú Õ×ÖÕ                                   ØØØØØØØØØØØ60000    þþ5
      Ìï      4à<04         600 600 <ÖÖÚ                                          àÚ
                                                                 5àþ00734Øþ0Ø<Ú Ü×ÖÕ "4 Ø
                                                                                              <Õ ××Ö8
                                                                                                    Ø  9#46#                  ØØØØØØØØØ640000     ØØØØØØØØØ640000     4000
      ÌË       4à<0         600 600 <ÖÖÚ                                          àÚ
                                                                 5à#00734Ø#0Ø<Ú Ü×ÖÕ  "4 Ø
                                                                                              <Õ ××Ö8
                                                                                                    Ø  9#6#þ                  ØØØØØØØØØ4#0000     ØØØØØØØØØ469000     þ4
      Ì       4à<09         604 604 <ÖÖÚ                                          àÚ
                                                                 5à4000736Ø400Ø<Ú Ü×ÖÕ"4 Ø
                                                                                              <Õ ××Ö8
                                                                                                    Ø  9þ5#                  ØØØØØØØØØ90000     ØØØØØØØØØ00000     þþ5
      Ì        4à<0#         6049 6049 <Õ×Õ0                     à<3þ0Øþ0Ø<Ú        àÚ "4 Ø
                                                                                              <Õ ××Ö8
                                                                                                    Ø  4<5à<0Bß?4#4552 ØØØØØØØØØ650000           ØØØØØØØØØ6þ0000     5##
                                                                                       Ü×ÖÕ
      Ìí       4à<0         6049 6049 <Õ×Õ0                     à<3þ0Øþ0Ø<Ú        àÚ "4 Ø
                                                                                              <Õ ××Ö8
                                                                                                    Ø  4<5à<01ß?4#6095 ØØØØØØØØØ69000           ØØØØØØØØØ60000     5þ6
                                                                                       Ü×ÖÕ
      Ì%       4à<0þ         6049 6049 <Õ×Õ0                     à<3þ0Øþ0Ø<Ú        àÚ"4Ø<Õ××Ö8Ø 4#45þ4                    ØØØØØØØØØ200000     ØØØØØØØØØ650000     5#
                                                                                       Ü×ÖÕ
      ÌÎ                                                                                                                        (ÄÄÄÄÄÄ
                                                                                                                                      í'Ì%í'ÌÌÌ       (ÄÄÄÄÄÄ'Î&Ì'ÌÌÌ      &%Òó
      Ìï       DùöEFõGHý

«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                           ´±¼½±́´                                                                                   ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 37 of 55
    ¿ÀÁÂÃÄ                                                                                                  æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ       íîÍïîÍÎÄ                                 óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ ÔÕÖ×Ø             ÜÝÞßØ     áÂÁÑ¿ÂâÉÑÅÆÅ             áÈÊÆÃ             ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ           ÏðÉÀçÂÉÆÊÄ          ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ
            ÓÈ                       Ôà                                                                            ÓÑçèÆÅ             ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                           ëÂÃÑÆ
                                                                                                                                                              òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                                                                 ëÂÃÑÆ
     ÌíÍ 2009A 4554                 4554 C=Õ×                  C907Ø9000J         ßÚ×-86ØÙÕ" Ö8$ØÜ4þ009 ØCÚ"×Ø         ØØØØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØØØØ900 4000
                                                                                      <8×Õ                ÕÕ×ØÚ Õ×ÖÕ
     Ìí% 204#A         3            455 ÜÖÕ×8Ö×             <490@Ø49000J        ßÚ×-86Ø!Ú8Ø 9 206252ØCÚ"×Ø ÕÕ×Ø         ØØØØØØØØØØØ46000     ØØØØØØØØØØØØØþ000 ##
                                                                                      <8×Õ              Ú Õ×ÖÕ
     Ìí& 2066A 45þ0                 45# <Ö=Ú×                 Ô366?ÝØ66000J <8×ÕßÚ ×-
                                                                                           86ØÙÕ " Ö
                                                                                                      8$Ø43#3242                  ØØØØØØØØØØØØØþ000    ØØØØØØØØØØØØØ9000 #69
     ÌíÎ 2020A 45þ4                 456 <Ö=Ú×                 ?ÙÔ200Ø20000J <8×ÕßÚ ×-
                                                                                           86ØÙÕ " Ö
                                                                                                      8$Ø!0Ù4009                  ØØØØØØØØØØØ49000     ØØØØØØØØØØØ44000 22
     Ìíï 20þ0A 4550                 4550 2×8Ú                 à8Õ×Ø! Õ$8ÖØà!þ0Ø ßÚ×-86Ø!Ú8Ø 6643500#446                   ØØØØØØØØØØØ56900     ØØØØØØØØØØØ9000 þ44
                                                                þ0000J               <8×Õ
     Ì%Ì 2050A 4556                 4550 <Ö=Ú×                 <730320Øà8Õ×Ø ßÚ×-86ØÙÕ" Ö8$Ø!3Ù636026þ                      ØØØØØØØØØØØþ6900     ØØØØØØØØØØØ0000 þþ
                                                                ! Õ$8ÖØ50000J      <8×Õ
     Ì%Ë 2à<4 600#                 600# 5Õ8Õ                  5<C40þØ40000J ß     Ú×-86Ø
                                                                                      <ÕÕ$Ú 8$ 5<C400#13554                      ØØØØØØØØØØØ69000     ØØØØØØØØØØØ4þ000 60
     Ì% 2à<4þ 600#                 600# 5Õ8Õ                  5<C40þØ40000J ß     Ú×-86Ø
                                                                                      <ÕÕ$Ú 8$ 5<C400#135565                      ØØØØØØØØØØØ69000     ØØØØØØØØØØØ4þ000 60
     Ì% 2à<60          3            600 ÜÖÕ×8Ö×             <C9#02Ø44000J ß      Ú×-86Ø
                                                                                      <ÕÕ$Ú 8$ !7500þ5                           ØØØØØØØØØØØ66900     ØØØØØØØØØØØ4#000 44
     Ì%í                                                                                                                             (ÄÄÄÄÄÄÄÄÄËÎ'ÌÌÌ      (ÄÄÄÄÄÄÄÄÄËËÍ'íÌÌ &ÎÒó
     Ì%% K*>HöL÷9LýHüúý
     Ì%& 60500 4550                  3 1MàØ78ÕÕ×8          75003632Ø669Ø<Ú     63ÙÚ8ØC=×Ö"8$Ø ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ99000 ØØØØØØØØØØØ9000 þ4þ
                                                                                       5Ö×=Ø!=Õ
     Ì%Î 60504 45þ5                  3 1MàØ78ÕÕ×8          75003632Ø669Ø<Ú     63ÙÚ8ØC=×Ö"8$Ø ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ#6900 ØØØØØØØØØØØ9000 60
                                                                                       5Ö×=Ø!=Õ
                                                                                       5Ö×=Ø!=Õ Ø
      Ì%ï 60502               3      3 1MàØ78ÕÕ×8          63BÖÛÕ                C=×Ö"8$ØÙÚ.Õ×Ø ÞÚØ1ÛÖ8ÖÕ                ØØØØØØØØØØØØØ900 ØØØØØØØØØØØØØ9000 ##
                                                                                       8
      Ì&Ì 6050#              455 455 1MàØ78ÕÕ×8          7502332Ø90Ø<Ú     3ÙÚ8ØC=×Ö"8$Ø 7503                  ØØØØØØØØØ46900 ØØØØØØØØØ440000 6
                                                                                       5Ö×=Ø!=Õ
                                                                                                          74003004642434
                                                                7863Þ37Ú$-Ø4000Ø      3ÙÚ8ØC=×Ö"8$Ø 74003004642436
      Ì&Í 6050              6004 6000 1MàØ78ÕÕ×8          !Õ×8ÕØ74004332Ø    5Ö×=Ø!=Õ 7400003300004466442244332
                                                                                                          74                         ØØØØØØØØØ4#9000 ØØØØØØØØØ420000 þþ
                                                                900Ø<Ú
                                                                                                          74003004642439
                                                                7863Þ37Ú$-Ø4000Ø      3ÙÚ8ØC=×Ö"8$Ø 74003044449
      Ì&Ë 60505              6004 6004 1MàØ78ÕÕ×8          !Õ×8ÕØ74004332Ø    5Ö×=Ø!=Õ                                   ØØØØØØØØØ4#9000 ØØØØØØØØØ420000 þþ
                                                                900Ø<Ú
                                                                                                          74003060949934
                                                                7863Þ37Ú$-Ø4000Ø      3ÙÚ8ØC=×Ö"8$Ø 74003060949936
      Ì& 60540              6006 6006 1MàØ78ÕÕ×8          !Õ×8ÕØ74004332Ø    5Ö×=Ø!=Õ 74       003060949932            ØØØØØØØØØ4#9000 ØØØØØØØØØ420000 þþ
                                                                900Ø<Ú                                   7400306094993
                                                                                                          74003060949939
      Ì&                                                                                                                             (ÄÄÄÄÄÄÄÄÄ&%Ë'íÌÌ (ÄÄÄÄÄÄÄÄÄíïí'ÌÌÌ &ÎÒÌó
      Ì&í KùFNOùGüö÷;ö*õFüöý
                                                                                       <×Ö Ú×Ø Ú"ÕØ
      Ì&% 45224 604#                 3 2"×-4ÖÕ×               5Ú4Ú6Õ×Ø62/          ÜÚÕ$8ÚØ2ÕÖ Ø ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ66900       ØØØØØØØØØØØ49000 ##
                                                                                       MØ6ØÙÖÕ
                                                                                       <×Ö Ú×Ø Ú"ÕØ
      Ì&& 5224              604#    3 2"×-4ÖÕ×               5Ú4Ú6Õ×Ø62/          ÜÚÕ$8ÚØ2ÕÖ Ø ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ66900       ØØØØØØØØØØØ49000 ##
                                                                                       MØ6ØÙÖÕ
      Ì&Î 54à4               3       3 5Ú 4Ú6Õ×Ø3Ø! Ú4ØMØ   3                       88$ÖØ1Ú=8$-ØÞÚØ1ÛÖ8ÖÕØßÚ×Ø ÕØMØ
                                         2"×-4Ö×                                     àÕ ÚÕØÜÚ×Ú ÞÚØ×Ö5!
                                                                                                         1    8ÕØ?84Ø7P"8Ø ØØØØØØØØØØØØØØØØØ
                                                                                                                Ù4
                                                                                                                                                  3         ØØØØØØØØØØØØØØØØØ3
      Ì&ï 54à6               3       3 5Ú 4Ú6Õ×Ø3Ø! Ú4ØMØ   3                       88$ÖØ1Ú=8$-ØÞÚØ1ÛÖ8ÖÕØßÚ×Ø ÕØMØ
                                         2"×-4Ö×                                     àÕ ÚÕØÜÚ×Ú 1ÞÚØ×Ö5!
                                                                                                              8ÕØ?84Ø7P"8Ø ØØØØØØØØØØØØØØØØØ
                                                                                                                Ù4
                                                                                                                                                  3         ØØØØØØØØØØØØØØØØØ3
      ÌÎÌ      5604           3    4555 5Ú4Ú6Õ×              <CÙ3!76Ø6378Õ        CÕÖÛ=Ø@"=Ø ?5Ý<CÙ!600624#4 ØØØØØØØØØØØ29000                     ØØØØØØØØØØØ20000    þ9
                                                                                       <×Ö Ú×Ø Ú"Õ
      ÌÎÍ      5606           3    6000 5Ú4Ú6Õ×              <CÙ3!76Ø6378Õ        CÕÖÛ=Ø@"=Ø ?5Ý<CÙ!6Ô006#000 ØØØØØØØØØØØ29000                     ØØØØØØØØØØØ20000    þ9
                                                                                       <×Ö Ú×Ø Ú"Õ
      ÌÎË      5602           3    6000 5Ú4Ú6Õ×              <CÙ3!76Ø6378Õ        CÕÖÛ=Ø@"=Ø ?5Ý<CÙ!6Ô006#004 ØØØØØØØØØØØ29000                     ØØØØØØØØØØØ20000    þ9
                                                                                       <×Ö Ú×Ø Ú"Õ
      ÌÎ      560           3    6004 5Ú4Ú6Õ×              <CÙ3!76Ø6378Õ        CÕÖÛ=Ø@"=Ø ?5Ý<CÙ!64006#0 ØØØØØØØØØØØ29000                     ØØØØØØØØØØØ20000    þ9
                                                                                       <×Ö Ú×Ø Ú"Õ
      ÌÎ       5609           3    6004 5Ú4Ú6Õ×              <CÙ3!76Ø6378Õ        CÕÖÛ=Ø@"=Ø ?5Ý<CÙ!64006#0þ ØØØØØØØØØØØ29000                     ØØØØØØØØØØØ20000     þ9
                                                                                       <×Ö Ú×Ø Ú"Õ
      ÌÎí      560#           3    6004 5Ú4Ú6Õ×              <CÙ3!76Ø6378Õ        CÕÖÛ=Ø@"=Ø ?5Ý<CÙ!64006#05 ØØØØØØØØØØØ29000                     ØØØØØØØØØØØ20000    þ9
                                                                                       <×Ö Ú×Ø Ú"Õ
      ÌÎÎ      5605         6049   6049 5Ú4Ú6Õ×              <CÙ3Ü16Ø6378Õ        C=×Ö"8$Ø
                                                                                       <×Ö Ú×Ø Ú"Õ ?5Ý<CÙÜ6ß002500 ØØØØØØØØØØØ0000                 ØØØØØØØØØØØ0000    4000
      ÌÎï      5640         6049   6049 5Ú4Ú6Õ×              <CÙ3Ü16Ø6378Õ        C=×Ö"8$Ø
                                                                                       <×Ö Ú×Ø Ú"Õ ?5Ý<CÙÜ6#ß002504 ØØØØØØØØØØØ0000                 ØØØØØØØØØØØ0000    4000
      ÌïÌ 56à4               3       3 5Ú 4Ú6Õ×Ø3Ø! Ú4ØMØ   3                       88$ÖØ1Ú=8$-ØÞÚØ1ÛÖ8ÖÕØßÚ×Ø ÕØMØ
                                         2"×-4Ö×                                     àÕ ÚÕØÜÚ×Ú 1ÞÚØ×Ö5!
                                                                                                              8ÕØ?84Ø7P"8Ø ØØØØØØØØØØØØØØØØØ
                                                                                                                Ù6
                                                                                                                                                  3         ØØØØØØØØØØØØØØØØØ3
                                                                                                         ÞÚØ1ÛÖ8ÖÕØßÚ×Ø ÕØMØ
      ÌïÍ 56à6               3      3 -Ú.                  3                      àÕ ÚÕ            1 ×Ö8ÕØ?84Ø7P"8Ø ØØØØØØØØØØØØØØØØØ   3         ØØØØØØØØØØØØØØØØØ3
                                                                                                         ÞÚØ5!Ù6

«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                           I±¼½±́´                                                                                         ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 38 of 55
    ¿ÀÁÂÃÄ                                                                                  æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ Ïð     íîÍïîÍÎÄ                             óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ ÔÕÖ×Ø          ÜÝÞßØ       áÂÁÑ¿ÂâÉÑÅÆÅ             áÈÊÆÃ ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ ñÀ         ÉÀçÂÉÆÊÄ        ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ
            ÓÈ                    Ôà                                                                ÓÑçèÆÅ                 Ð ÑÀÊÂÉÀÈÁ
                                                                                                                            ëÂÃÑÆ
                                                                                                                                              òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                                               ëÂÃÑÆ
     ÌïË 5204     3      455þ 5Ú4Ú6Õ×            <CÙ3!72Ø2378Õ C=      ×Ö"8$Ø
                                                                         <×Ö Ú×Ø Ú"Õ ?50<CÙ!2#?006242 ØØØØØØØØØØØ96900               ØØØØØØØØØØØ9000 þ9
     Ìï 5206     3      4555 5Ú4Ú6Õ×            <CÙ3!72Ø2378Õ C=      ×Ö"8$Ø
                                                                         <×Ö Ú×Ø Ú"Õ ?50<CÙ!2#006249þ ØØØØØØØØØØØ96900               ØØØØØØØØØØØ9000 þ9
     Ìï 5202      3      6004 5Ú4Ú6Õ×            <CÙ3!72Ø2378Õ C=      ×Ö"8$Ø
                                                                         <×Ö Ú×Ø Ú"Õ ?50<CÙ!2#4006#409 ØØØØØØØØØØØ96900               ØØØØØØØØØØØ9000 þ9
     Ìïí 520     3      6004 5Ú4Ú6Õ×            <CÙ3!72Ø2378Õ C=      ×Ö"8$Ø
                                                                         <×Ö Ú×Ø Ú"Õ ?50<CÙ!2#4006#40# ØØØØØØØØØØØ96900               ØØØØØØØØØØØ9000 þ9
      Ìï%      52à4   3 3 5Ú    4Ú6Õ×Ø3Ø! Ú4ØMØ 3                     88$ÖØ1Ú=8$-ØÞÚ Ø1ÛÖ8ÖÕØØ ÕØMØ
                               2"×-4Ö×                                 àÕ ÚÕØÜÚ×Ú ÞÚØ×Ö5!
                                                                                           1     8ÕØ?84Ø7P"8Ø ØØØØØØØØØØØØØØØØØ
                                                                                                   Ù2
                                                                                                                                       3    ØØØØØØØØØØØØØØØØØ3
                                                                                           #0þ43#0þØ3Øà31Ø
                                                                         ?8 ×ÕÕ ØàÕ  Ú
                                                                                       ÕØ  5Ú4Ú6Õ×ØÞÚØ942##3
      Ìï&      52à6   3 3 ÜÖÛÚÕ$                    Ü37ÞA3Ü1Þ         ÜÚ×Ú           #þ46ØßÚ×Ø ÕØMØ          ØØØØØØØØØØØØØØØØØ
                                                                                                                                       3    ØØØØØØØØØØØØØØØØØ3
                                                                                           1 ×Ö8ÕØ?84Ø7P"8Ø
                                                                                           ÞÚØ5!Ù2
      ÌïÎ      504   3 4555 5Ú4Ú6Õ×             <CÙ3!7Ø378Õ CÕ      ÖÛ=Ø@"=Ø ?5Ý<CÙ!500624#9 ØØØØØØØØØØØ0000
                                                                         <×Ö Ú×Ø Ú"Õ                                                    ØØØØØØØØØØØ#0000 þ9
      Ìïï      50 6049 6049 5Ú4Ú6Õ×            <CÙ3Ü13àØ378ÕØ C=×Ö"8$Ø
                                                    àÕ86Ú×$Õ         <×Ö Ú×Ø Ú"Õ ?5Ý<CÙÜ#ß002506 ØØØØØØØØØ60000                ØØØØØØØØØ4#0000 ##
      ÍÌÌ      509 6049 6049 5Ú4Ú6Õ×            <CÙ3Ü13àØ378ÕØ C=×Ö"8$Ø
                                                    àÕ86Ú×$Õ         <×Ö Ú×Ø Ú"Õ ?5Ý<CÙÜþß002502 ØØØØØØØØØ60000                ØØØØØØØØØ4#0000 ##
      ÍÌÍ      5à4   3 3 5Ú    4Ú6Õ×Ø3Ø! Ú4ØMØ 3                     88$ÖØ1Ú=8$-ØÞÚ Ø1ÛÖ8ÖÕØßÚ×Ø ÕØMØ
                               2"×-4Ö×                                 àÕ ÚÕØÜÚ×Ú 1ÞÚØ×Ö5!
                                                                                                 8ÕØ?84Ø7P"8Ø ØØØØØØØØØØØØØØØØØ
                                                                                                   Ù
                                                                                                                                       3    ØØØØØØØØØØØØØØØØØ3
                                                                                           #0þ6Ø3Ø<36Ø5Ú4Ú6Õ×Ø
      ÍÌË      5à6   3 3 ÜÖÛÚÕ$                    Ü323#              ?8×ÕÕ ØàÕ ÚÕØ ÞÚØ942##3#þ64ØßÚ×Ø ØØØØØØØØØØØØØØØØØ     3    ØØØØØØØØØØØØØØØØØ3
                                                                         ÜÚ×Ú            ÕØMØ1 ×Ö8ÕØ?84Ø
                                                                                           7P"8ØÞÚØ5!Ù6
      ÍÌ      5#04   3 4555 5Ú4Ú6Õ×             <CÙ3!7#Ø#378Õ CÕ      ÖÛ=Ø@"=Ø
                                                                         <×Ö Ú×Ø Ú"Õ ?5Ý<CÙ!#Ü006249 ØØØØØØØØØ409000                ØØØØØØØØØØØ50000    þ9
      ÍÌ       5#06   3 4555 5Ú4Ú6Õ×             <CÙ3!7#Ø#378Õ CÕ      ÖÛ=Ø@"=Ø
                                                                         <×Ö Ú×Ø Ú"Õ ?5Ý<CÙ!#Ü00624 ØØØØØØØØØ409000                ØØØØØØØØØØØ50000    þ9
      ÍÌí      5#02   3 6000 5Ú4Ú6Õ×             <CÙ3!7#Ø#378Õ CÕ      ÖÛ=Ø@"=Ø
                                                                         <×Ö Ú×Ø Ú"Õ ?5Ý<CÙ!#ÜÔ006#04 ØØØØØØØØØ409000                ØØØØØØØØØØØ50000    þ9
      ÍÌ%      5@@6 4555 3 5Ú4Ú6Õ×               620Ø<Ú              @×Ú Ø@Õ$-ØÕ× 624230                     ØØØØØØØØØØØ9000    ØØØØØØØØØØØ#0000    þ00
      ÍÌ&      5704   3 3 @Õ"R                    ß674044ß             ÙÚ.Õ×ØÙÖ$-        0094þ                    ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
      ÍÌÎ      5706   3 3 @Õ"R                    ß674044ß             ÙÚ.Õ×ØÙÖ$-        00#69þ6                   ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
      ÍÌï      5702   3 6042 @Õ"R                 ß674044ß             ÙÚ.Õ×ØÙÖ$-        0096þþ                    ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
      ÍÍÌ      570   3 3 CÖR                     3                    ÙÚ.Õ×ØÙÖ$-        24#5504               ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
      ÍÍÍ      5709   3 3 CÖR                     3                    ÙÚ.Õ×ØÙÖ$-        24#55042               ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
      ÍÍË      570#   3 3 CÖR                     3                    ÙÚ.Õ×ØÙÖ$-        24555020225               ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
      ÍÍ      570   3 3 @Õ"R                    3                    ÙÚ.Õ×ØÙÖ$-        #959                     ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
      ÍÍ       570þ   3 3 CÖR                     3                    ÙÚ.Õ×ØÙÖ$-        24#55040               ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
                                                                                           449#4#ØßÚ×Ø ÕØ?84Ø
      ÍÍí      5705   3 6049 @Õ"R                 @60447064            ÙÚ.Õ×ØÙÖ$-        5Ú4Ú6Õ×Ø<×Ö Ú×Ø ØØØØØØØØØØØØØþ900          ØØØØØØØØØØØØØ9000   9þþ
                                                                                             Ú"Õ
      ÍÍ%      5740   3 6049 @Õ"R                 @60447064            ÙÚ.Õ×ØÙÖ$-        44##5                   ØØØØØØØØØØØØØþ900   ØØØØØØØØØØØØØ9000   9þþ
                                                                                           44##þ4ØßÚ×Ø ÕØ?84Ø
      ÍÍ&      5744   3 3 @Õ"R                    3                    ÙÚ.Õ×ØÙÖ$-        5Ú4Ú6Õ×Ø<×Ö Ú×Ø ØØØØØØØØØØØØØþ900          ØØØØØØØØØØØØØ9000   9þþ
                                                                                             Ú"Õ
      ÍÍÎ      5C@4   3 3 -Ú.                  3                    C=×Ú8$Ø8Ø ÞÚØ1ÛÖ8ÖÕ                 ØØØØØØØØØØØ4þ000    ØØØØØØØØØØØ40000    99#
                                                                         S=Ø6
      ÍÍï      5C@6   3 3 -Ú.                  3                    C=  ×
                                                                              Ú8$ Ø
                                                                                   8
                                                                                      Ø    ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ4þ000    ØØØØØØØØØØØ40000    99#
                                                                         S=Ø6
      ÍËÌ      5!4 6006 6006 5Ú4Ú6Õ×                                 CÕ ÖÛ=Ø@" =Ø
                                                    <CÙ3!7Ø378Õ <×Ö Ú×Ø Ú"Õ ?5Ý<CÙ!56006#496 ØØØØØØØØØØØ0000                    ØØØØØØØØØØØ#0000    þ9
      ÍËÍ      5!4# 6006 6006 5Ú4Ú6Õ×            <CÙ3!7#Ø#378Õ C=      ×Ö"8$Ø
                                                                         <×Ö Ú×Ø Ú"Õ ?5Ý<CÙ!#Ü6006#492 ØØØØØØØØØ409000                ØØØØØØØØØØØ50000    þ9
      ÍËË      5!24   3 3 5Ú4Ú6Õ×                63Ù8Õ$Õ              !.8ÛÕØ2ÚÕ×Ø!Õ ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØ6900    ØØØØØØØØØØØ20000    0#
      ÍË      5!@4 6000 3 5Ú4Ú6Õ×               5/58049/             Õ× Õ8ÖÕØ 6#000360                       ØØØØØØØØØØØ20000    ØØØØØØØØØØØ60000    ##
                                                                         ÙÖ6Ú× ØÕ×
      ÍË       5!@6 6000 3 5Ú4Ú6Õ×               5/5804/Ø98        Õ×  Õ
                                                                                 8Ö
                                                                                    ÕØ
                                                                         ÙÖ6Ú× ØÕ× 6#000320                      ØØØØØØØØØØØ20000    ØØØØØØØØØØØ60000    ##
                                                                         Õ× Õ8ÖÕØ
      ÍËí      5!@2   3 3 "×8ÖØßÖ×8$ÖÚ× 5Ú4Ú6Õ×                ÙÖ6Ú× ØÕ×Ø ÞÚØ1ÛÖ8ÖÕ                ØØØØØØØØØØØ49000    ØØØØØØØØØØØØØþ000 922
                                                                         CÖ6
      ÍË%      5!74 6042 6042 5Ú4Ú6Õ×            Ù!<3!737#3460Ø#3 C=×Ö"8$Ø
                                                    78Õ                 <×Ö Ú×Ø Ú"Õ ?5ÝÙ!<0#2@00#0569 ØØØØØØØØØ00000                ØØØØØØØØØ200000     90
      ÍË&      5!76 6042 6042 5Ú4Ú6Õ×            Ù!<3!737#3460Ø#3 C=×Ö"8$Ø
                                                    78Õ                 <×Ö Ú×Ø Ú"Õ ?5ÝÙ!<0#9@00#056# ØØØØØØØØØ00000                ØØØØØØØØØ200000     90
      ÍËÎ      5!72 604 604 5Ú4Ú6Õ×            Ù! <3!737# 3460
                                                                     Ø#3 C= ×Ö"8$Ø
                                                    78Õ                 <×Ö Ú×Ø Ú"Õ ?5ÝÙ!<0#4700#44# ØØØØØØØØØ00000                ØØØØØØØØØ200000     90
      ÍËï      5!79 604 604 5Ú4Ú6Õ×            Ù!<3!737#3460Ø#3 C=×Ö"8$Ø
                                                    78Õ                 <×Ö Ú×Ø Ú"Õ ?5ÝÙ!<0#2700#44#5 ØØØØØØØØØ00000                ØØØØØØØØØ200000     90
      ÍÌ      5!7Ù4 3 6049 5Ú4Ú6Õ×              ÙßB3503#0324        ÙÚ.Õ×ØÙÖ$-        #444                      ØØØØØØØØØØØ90000    ØØØØØØØØØ400000     6000
      ÍÍ      5!7Ù2 3 3 5Ú4Ú6Õ×                 3                    ÙÚ.Õ×ØÙÖ$-        #0þþ4                      ØØØØØØØØØØØ90000    ØØØØØØØØØ400000     6000

«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                       Q±¼½±́´                                                                             ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 39 of 55
    ¿ÀÁÂÃÄ                                                                                               æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ      íîÍïîÍÎÄ                    óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ ÔÕÖ×Ø ÜÝÞßØ                 áÂÁÑ¿ÂâÉÑÅÆÅ               áÈÊÆÃ           ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ       ÏðÉÀçÂÉÆÊÄ ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ Ôà
            ÓÈ                                                                                                  ÓÑçèÆÅ             ñÀÐÑÀÊÂÉÀÈÁ òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                      ëÂÃÑÆ                      ëÂÃÑÆ
                                                                 Ù!<3!7#34646Ø#3     CÕÖÛ=Ø@"=Ø!Õ63
      ÍË 5!Ù4               3    6000 5Ú4Ú6Õ×                78Õ                  Ù×Ú ÕÕØ       ?5ÝÙ!<0# Ô00#00#0         ØØØØØØØØØ29000 ØØØØØØØØØ200000 þ00
                                                                                       <×Ö Ú×Ø Ú"Õ
                                                                 Ù!<3!7#34646Ø#3     CÕÖÛ=Ø@"=Ø!Õ63
      Í 5!Ù6               3    6004 5Ú4Ú6Õ×                78Õ                  Ù×Ú ÕÕØ       ?5ÝÙ!<0# 400#00þ         ØØØØØØØØØ29000 ØØØØØØØØØ200000 þ00
                                                                                       <×Ö Ú×Ø Ú"Õ
                                                                 Ù!<3!7#3460þØ#3     CÕÖÛ=Ø@"=Ø!Õ63
      Í       5!Ù2         6005 6005 5Ú4Ú6Õ×                 78Õ                  Ù×Ú ÕÕØ       ?5ÝÙ!<0#5500#024         ØØØØØØØØØ9000 ØØØØØØØØØ00000 þ6
                                                                                       <×Ö Ú×Ø Ú"Õ
                                                                 Ù!<3!7#3460þØ#3     CÕÖÛ=Ø@"=Ø!Õ63
      Íí      5!Ù         6005 6005 5Ú4Ú6Õ×                 78Õ                  Ù×Ú ÕÕØ       ?50Ù!<0#0500#0#         ØØØØØØØØØ9000 ØØØØØØØØØ00000 þ6
                                                                                       <×Ö Ú×Ø Ú"Õ
      Í%                                                                                                                         (ÄÄÄÄÄÄ
                                                                                                                                        í'%&'ÌÌÌ (ÄÄÄÄÄÄ' 'ÌÌÌ ÎÌÒïó
      Í&      U*VE÷W÷9FõNü
      ÍÎ      5940 455þ 3 2"×-4ÖÕ×                               þ00Ø<Ú               1Ö$-ØMØ!8ÕØ ÞÚØ1ÛÖ8ÖÕ     ØØØØØØØØØ490000      ØØØØØØØØØ460000      þ00
                                                                                           !=Õ
      Íï      5C404           3 3 !ÙØÙÚ.Õ×Ø<ÕÖ                     3                     C=×Ö"8$Ø1Ö$-Ø 244#4          ØØØØØØØØØØØØØ2000    ØØØØØØØØØØØØØ4000    222
                                                                                           ÙÚ.Õ×Ø8
      ÍÌ       5C406           3 3 !ÙØÙÚ.Õ×Ø<ÕÖ                     Ù54600 3@            C=  ×
                                                                                                Ö" 8$Ø1Ö
                                                                                                        $-Ø  2409#6        ØØØØØØØØØØØØØ2000    ØØØØØØØØØØØØØ4000    222
                                                                                           ÙÚ.Õ×Ø8
      ÍÍ       5C402           3 3 !ÙØÙÚ.Õ×Ø<ÕÖ                     3                     C=  ×
                                                                                                Ö" 8$Ø1Ö
                                                                                                        $-Ø  2449þ        ØØØØØØØØØØØØØ2000    ØØØØØØØØØØØØØ4000    222
                                                                                           ÙÚ.Õ×Ø8
      ÍË       5C40           3 3 !ÙØÙÚ.Õ×Ø<ÕÖ                     3                     C=  ×
                                                                                                Ö" 8$Ø1Ö
                                                                                                        $-Ø  ÞÚØ1ÛÖ8ÖÕ ØØØØØØØØØØØØØ2000    ØØØØØØØØØØØØØ4000    222
                                                                                           ÙÚ.Õ×Ø8
      Í       5C409           3 3 !ÙØÙÚ.Õ×Ø<ÕÖ                     3                     C=  ×
                                                                                                Ö" 8$Ø1Ö
                                                                                                        $-Ø  2#56þ        ØØØØØØØØØØØØØ2000    ØØØØØØØØØØØØØ4000    222
                                                                                           ÙÚ.Õ×Ø8
      Í        5C40#           3 3 -Ú.                           3                     C=×Ö"8$Ø1Ö$-Ø #240            ØØØØØØØØØØØØØ2000    ØØØØØØØØØØØØØ4000    222
                                                                                           ÙÚ.Õ×Ø8
      Íí                                                                                                                   (ÄÄÄÄÄÄÄÄÄÍ%Î'ÌÌÌ      (ÄÄÄÄÄÄÄÄÄÍË%'ÌÌÌ      &íÒÌó
      Í%       U*VEõ>+÷9LýHüú
      Í&       6050Ø3Ø 3 6049 7Õ×Ö$                                7Ù9000Ø3Ø6000Ø Õ×8$ØÙ"43 Ø!=Õ 604000þþ#          ØØØØØØ6600000       ØØØØØØ4#0000 ##
               6054                                                 <Ú
      ÍÎ                                   1 Ú$8ÖÕØ.84Ø×Ö$ÕØÖØ9/ØÕÕØþ/Ø8×Õ×Ø6×Ú Ø 8$ØÕÚ.                       (ÄÄÄÄÄÄË'ËÌÌ'ÌÌÌ       (ÄÄÄÄÄÄÍ'%Ì'ÌÌÌ %%Òó
      Íï       U*VEý
                                                                                             Ú8ÚØÜÚ×ÚØ
      ÍíÌ      51004           3 3 !ÙØÙÚ.Õ×Ø<ÕÖ                     3                     !=Õ Ø1Ö$-8Ø ÞÚØ1ÛÖ8ÖÕ   ØØØØØØØØØØØ69000     ØØØØØØØØØØØ40000      00
                                                                                           !=Õ 
      ÍíÍ      51006                       -Ú.                   40Ø<Ú                1Ö$-ØS=Ø6 ÞÚØ1ÛÖ8ÖÕØ     ØØØØØØØØØØØØØØØØ400   ØØØØØØØØØØØØØØØØØ3      00
      ÍíË                                                                                                                  (ÄÄÄÄÄÄÄÄÄÄËÄí'ÍÌÌ     (ÄÄÄÄÄÄÄÄÄÄÄÍÌ'ÌÌÌ     ïÒÎó
      Ííï      X*>FõGHý÷W÷9Võýýùö÷YõGHý
      Í%Ì      59620           3 455# 175                            0à<!Ø0/            !$8Ú×Ø786Ø3Ø0 600020066      ØØØØØØØØØØØØØ690    ØØØØØØØØØØØØØ6000     6
      Í%Í      5960           3 455# 175                            0à<!Ø0/            !$8Ú×Ø786Ø3Ø0 600020064      ØØØØØØØØØØØØØ690    ØØØØØØØØØØØØØ6000     6
      Í%Ë      5964 6000 6000 175                                   0à<!Ø0/            !$8Ú×Ø786Ø3Ø0 60002þþ      ØØØØØØØØØØØØØ2690    ØØØØØØØØØØØØØ6000     #49
      Í%      596þ 4555 4555 175                                   0à<!Ø0/            !$8Ú×Ø786Ø3Ø0 60009þ552      ØØØØØØØØØØØØØ2690    ØØØØØØØØØØØØØ6000     #49
      Í%       4 7046                 600 175                       469011ÙØ469/           Ö86Ø3Ø0 20044956#        ØØØØØØØØØØØ26900     ØØØØØØØØØØØ20000     562
      Í%í      4!7002 6049 6049 175                                  45207!Ø45/           !$8Ú×Ø786        60069þ60     ØØØØØØØØØØØØØ9900    ØØØØØØØØØØØØØ2000    99
      Í%%      4!700 6049 6049 175                                  45207!Ø45/           !$8Ú×Ø786        60069þ     ØØØØØØØØØØØØØ#000    ØØØØØØØØØØØØØ000    ##
      Í%ï                                                                                                                  (ÄÄÄÄÄÄÄÄÄÄíÄ%'ÌÌÌ     (ÄÄÄÄÄÄÄÄÄÄÄí'ÌÌÌ      ÎÌÒó
      Í&Ì      Z[üöOü*N÷øö*>üý
      Í&Í      ÝCÜ04           3 3 7Ú3CÕ                            40Ø<Ú                2×8ÕØÜ×ÖÕ ÞÚØ1ÛÖ8ÖÕ      ØØØØØØØØØØØØØ900    ØØØØØØØØØØØØØ9000     ##
      Í&Ë      ÝCÜ06           3 3 CÖ××8Ú                        9Ø<Ú                 ÝÛÕ×4ÕÖØ2×8ÕØ ÞÚØ1ÛÖ8ÖÕ  ØØØØØØØØØØØØØ9000    ØØØØØØØØØØØØØ2000     #00
                                                                                           Ü×ÖÕ
      Í&      ÝCÜ02           3 3 CÖ××8Ú                        9Ø<Ú                 ÝÛÕ×4ÕÖØ2×8ÕØ ÞÚØ1ÛÖ8ÖÕ  ØØØØØØØØØØØØØ9000    ØØØØØØØØØØØØØ2000     #00
                                                                                           Ü×ÖÕ
      Í&       ÝCÜ0           3 3 -Ú.                           2 00/
                                                                         Ø<.Ú Ø490/Ø      ÝÛ Õ×4Õ Ö ØÜ×ÖÕ
                                                                                                           Ø ÞÚØ1ÛÖ8ÖÕ ØØØØØØØØØØØ40000     ØØØØØØØØØØØØØ9000     900
                                                                     7Õ4               à".Ö=
      Í&í                                                                                                                  (ÄÄÄÄÄÄÄÄÄÄËÄ&'íÌÌ     (ÄÄÄÄÄÄÄÄÄÄÄÍ%'ÌÌÌ     íÎÒËó
      Í&%      \õVE]û^÷XüNõ]ú÷_]HL^÷W÷9üö[õVü÷;ö]VEý
      Í&Î      #0!64 455þ 455þ Ü4ÕÛ×ÚÕ                             4900Ø70ÕÕØÜÖ Ù8$-" Ø<×"$- 45Ü7Ü45 ?74þ#29þ ØØØØØØØØØØØØØØØØ900        ØØØØØØØØØØØØØØØØ900   4000
      Í&ï      #0!6# 4555 4555 ßÚ×                                  ß32907ØÜ×Õ.ØÜÖ ß     ÖÕØ@" Ø 4ß@??2#ß677þ99Ø ØØØØØØØØØØØØØ690
                                                                                           <×"$-Ø3Ø0                                            ØØØØØØØØØØØØØ6000    6
      ÍÎÌ      #0!2 6004 6004 Ü4ÕÛ×ÚÕ                             !8ÛÕ×ÖÚØ6900C@Ø Ù8$-" Ø<×"$- 45ÜCÜ62#4ß4622#Ø ØØØØØØØØØØØØØ4900        ØØØØØØØØØØØØØØØØ900   222
                                                                     Ü×Õ.ØÜÖ
      ÍÎÍ      #0!2þ 6004 6004 Ü4ÕÛ×ÚÕ                             !8ÛÕ×ÖÚØ6900C@Ø Ù8$-" Ø<×"$- 45ÜCÜ62þ4ß44þ9 ØØØØØØØØØØØØØØØØ900        ØØØØØØØØØØØØØØØØ900   4000
                                                                     Ü×Õ.ØÜÖ
      ÍÎË      #0!25 6004 6004 Ü4ÕÛ×ÚÕ                             !8ÛÕ×ÖÚØ6900C@Ø Ù8$-" Ø<×"$- 45ÜCÜ624ß490þ# ØØØØØØØØØØØØØØØØ900        ØØØØØØØØØØØØØØØØ900   4000
                                                                     Ü×Õ.ØÜÖ
      ÍÎ      #0!0 6006 6006 Ü4ÕÛ×ÚÕ                             !8ÛÕ×ÖÚØ49007!Ø Ù8$-" Ø<×"$- 65Ü7Ü45Bþ646#5 ØØØØØØØØØØØØØ4000         ØØØØØØØØØØØØØ4000    4000
                                                                     70ÕÕØÜÖ
      ÍÎ       #0!2 6006 6006 Ü4ÕÛ×ÚÕ                             !8ÛÕ×ÖÚØ6900C@Ø7!Ø Ù8$-" Ø<×"$- 45ÜCÜ6296ß409#2 ØØØØØØØØØØØØØ4900      ØØØØØØØØØØØØØ4900    4000
                                                                     Ü×Õ.ØÜÖ
      ÍÎí      #0!9 6006 6006 Ü4ÕÛ×ÚÕ                             !8ÛÕ×ÖÚØ4900Ø       Ù8$-" Ø<×"$- 65Ü7Ü45B56469949# ØØØØØØØØØØØØØØØØ90    ØØØØØØØØØØØØØØØØ90   4000
                                                                     70ÕÕØÜÖ
      ÍÎ%      #0!# 6006 6006 Ü4ÕÛ×ÚÕ                             !8ÛÕ×ÖÚØ49007!Ø Ù8$-" Ø<×"$- 65Ü7Ü45B5644þ#6 ØØØØØØØØØØØØØ4000         ØØØØØØØØØØØØØ4000    4000
                                                                     70ÕÕØÜÖ
      ÍÎ&      #0!þ 4555 4555 ÖRÖ                                  26900Ø!7              Ù8$-" Ø<×"$- ßÔà46Ü#< 2469Ø ØØØØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØØØØ900   4000
      ÍÎÎ      #0!9 6002 6002 Ü4ÕÛ×ÚÕ                             !8ÛÕ×ÖÚØ4900Ø       Ù8$-" Ø<×"$- 65Ü7Ü45B24409#52 ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØ4000    4000
                                                                     70ÕÕØÜÖ

«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                           T±¼½±́´                                                                                ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 40 of 55
    ¿ÀÁÂÃÄ                                                                                              æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ         íîÍïîÍÎÄ                                 óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ            ÔÕÖ×Ø ÜÝÞßØ       áÂÁÑ¿ÂâÉÑÅÆÅ          áÈÊÆÃ             ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ           ÏðÉÀçÂÉÆÊÄ          ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò
            ÓÈ               Ù×ÚÛ Ôà                                                                           ÓÑçèÆÅ               ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                         ëÂÃÑÆ
                                                                                                                                                            òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                                                               ëÂÃÑÆ
     ÍÎï #0!95               600þ   600þ ßÚ×                 ß3907Ø!" Õ×Ø@"=Ø Õ$4Ö8$Ø<×"$-Ø3Ø4ß@?#àþ719þþ5                ØØØØØØØØØØØ44000     ØØØØØØØØØØØ44000 4000
                                                              Ü×Õ.ØÜÖ              !31
     ÍïÌ #0!#0               600þ   600þ ßÚ×                 ß3690Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<!?609þ71246Ø                    ØØØØØØØØØØØØØ2900    ØØØØØØØØØØØØØ2900 4000
     ÍïÍ #0!#4               600þ   600þ ßÚ×                 ß3690Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<!?6096þ726#50Ø                    ØØØØØØØØØØØØØ2900    ØØØØØØØØØØØØØ2900 4000
     ÍïË #0!#6               600þ   600þ ßÚ×                 ß3690Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<!?609þ7Ü62Ø                    ØØØØØØØØØØØØØ4690    ØØØØØØØØØØØØØØØØ900 00
     Íï #0!#               6006   6006 Ü4ÕÛ×ÚÕ            !8ÛÕ×ÖÚØ49007<Ø Ù8$-" Ø<×"$-Ø3Ø 45Ü7A45<6745þ92#Ø                 ØØØØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØØØØ900 4000
                                                              70ÕÕØÜÖ          0               ÙÚÚ×ØÜÚ88ÚØÙÕ×Ø2à
     Íï #0!#9                600   600 <Ú=ÚÖ               <"×ÖØ!à9ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 9<ßàB94042#52                   ØØØØØØØØØØØØØ000    ØØØØØØØØØØØØØ000 4000
     Íïí #0!#5               6005   6005 ßÚ×                 ß3490Ø7Ö×8ÖØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<Ù?46B95ß2404                 ØØØØØØØØØØØØØ000    ØØØØØØØØØØØØØ000 4000
     Íï% #0!4               6005   6005 Ü4ÕÛ×ÚÕ            !8ÛÕ×ÖÚØ4900ØÜ×Õ.Ø Ù8$-" Ø<×"$- 25Ü7Ü42Ü9556099                  ØØØØØØØØØØØØØ900    ØØØØØØØØØØØØØ900 4000
                                                              ÜÖ
     Íï& #0!6               6040   6040 ßÚ×                 ß36907Ø!" Õ×Ø@"=Ø 88=Ø<×"$-Ø3Ø!31 4ß@!6196171þ995            ØØØØØØØØØØØØØþ000    ØØØØØØØØØØØØØþ000 4000
                                                              70ÕÕØÜÖ
     ÍïÎ #0!9                 3    6046 ßÚ×                 ß3290Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß@þ?25#Ü714002                     ØØØØØØØØØØØ42000     ØØØØØØØØØØØ42000 4000
     Íïï #0!               6046   6046 ßÚ×                 ß36907Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<?61##Ü7Üþ6                   ØØØØØØØØØØØØØ000    ØØØØØØØØØØØØØ000 4000
     ËÌÌ #0!þ               6046   6046 ßÚ×                 ß3690Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<?61#Ü7@4605                     ØØØØØØØØØØØØØþ000    ØØØØØØØØØØØØØþ000 4000
     ËÌÍ #0!5               6046   6046 ßÚ×                 ß36907Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<?61#0Ü7@460þ0                   ØØØØØØØØØØØØØ000    ØØØØØØØØØØØØØ000 4000
     ËÌË #0!þ0               6046   6046 ßÚ×                 ß3690Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<?61#2Ü7@46þþ                     ØØØØØØØØØØØØØ000    ØØØØØØØØØØØØØ000 4000
     ËÌ #0!þ4               6042   6042 ßÚ×                 ß3490ØÜ×Õ.ØÜÖ        Ù8$-" Ø<×"$- 4ß<7?4Ü 0@A@02204                 ØØØØØØØØØØØØØ900    ØØØØØØØØØØØØØ900 4000
     ËÌ #0!þ6                6042   6042 ßÚ×                 ß3490ØÜ×Õ.ØÜÖ        Ù8$-" Ø<×"$-Ø3Ø 4ß<ß?47<þ@ß1605Ø             ØØØØØØØØØØØ40000     ØØØØØØØØØØØ40000 4000
                                                                                    0
     ËÌí #0!þ2               6040   6040 ßÚ×                 ß3490Ø70ÕÕØÜÖ Ù8$-" Ø<×"$- 4ß<74Ü?91ß120þ#                    ØØØØØØØØØØØØØ290    ØØØØØØØØØØØØØ290 4000
     ËÌ% #0!þ               6042   6042 ßÚ×                 ß36907<Ø!@ØÜ×Õ.Ø Ù8$-" Ø<×"$- 4ß<?61#0@71654þØ                    ØØØØØØØØØØØØØ5900    ØØØØØØØØØØØØØ5900 4000
                                                              ÜÖ
     ËÌ& #0!þ9               6042   6042 ßÚ×                 ß3690Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<?61#6@716545                     ØØØØØØØØØØØØØ5000    ØØØØØØØØØØØØØ5000 4000
     ËÌÎ #0!þ               6044   6044 ßÚ×                 ß34907Ø70ÕÕØÜÖÙ8$-" Ø<×"$- 4ß<ß4Üß2A@054                   ØØØØØØØØØØØØØ9000    ØØØØØØØØØØØØØ9000 4000
     ËÌï #0!þþ               6040   6040 ßÚ×                 ß34907Ø70ÕÕØÜÖÙ8$-" Ø<×"$- 4ß<ß4ÜB91A2#þ22Ø                  ØØØØØØØØØØØØØ900    ØØØØØØØØØØØØØ900 4000
     ËÍÌ #0!þ5               6040   6040 ßÚ×                 ß34907Ø70ÕÕØÜÖÙ8$-" Ø<×"$- 4ß<ß4ÜB1ß2þ425                   ØØØØØØØØØØØØØ290    ØØØØØØØØØØØØØ290 4000
     ËÍÍ #0!50               6040   6040 ßÚ×                 ß34907Ø70ÕÕØÜÖÙ8$-" Ø<×"$- 4ß<ß4ÜB21A2#þ245Ø                  ØØØØØØØØØØØØØ290    ØØØØØØØØØØØØØ290 4000
     ËÍË #0!54               6044   6044 ßÚ×                 ß34907Ø70ÕÕØÜÖÙ8$-" Ø<×"$- 4ß<ß4Üß2A@059                   ØØØØØØØØØØØØØ9000    ØØØØØØØØØØØØØ9000 4000
     ËÍ #0!56               6040   6040 ßÚ×                 ß34907Ø70ÕÕØÜÖÙ8$-" Ø<×"$- 4ß<ß4ÜB61ß2þ4252                   ØØØØØØØØØØØØØ2000    ØØØØØØØØØØØØØØØØ900 4#
                                                                                                      4ß@ß95<!771445#Ø
      ËÍ       #0!52         604   604 ßÚ×                 ß39907Ø!" Õ×Ø@"= !!Õ31×Û8$ÕØ<×"$-Ø3Ø ?×Õ$-ÕØ2"ØÞÚØ             ØØØØØØØØØØØ69000     ØØØØØØØØØØØ62000     560
                                                                                                      <ÚÖÕØÙÕ×Ø2à
      ËÍí      #0!5         6040   6040 ßÚ×                 ß3490Ø70ÕÕØÜÖ Ù8$-" Ø<×"$- 4ß<ß4ÜB51ßÜ#2265Ø                   ØØØØØØØØØØØØØ000    ØØØØØØØØØØØØØ000    4000
      ËÍ%      #0!59         6040   6040 ßÚ×                 ß3490Ø70ÕÕØÜÖ Ù8$-" Ø<×"$- 4ß<ß4ÜB01ß2þ4256                    ØØØØØØØØØØØØØ000    ØØØØØØØØØØØØØ000    4000
      ËÍ&      #0!5#         6044   6044 ßÚ×                 ß3690Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<?61##27Ü94905Ø                    ØØØØØØØØØØØØØ#900    ØØØØØØØØØØØØØ#900    4000
      ËËÌ      #0!404        6049   6049 ßÚ×                 ß3690Ø!@ØÜ×Õ.ØÜÖ Ù8$-" Ø<×"$- 4ß<?61#6ß7Ü255#6                     ØØØØØØØØØØØ4#900     ØØØØØØØØØØØ42000      þþ
      ËËÍ      #0!406        6005   6005 <Ú=ÚÖ               <Ö$Ú ÖØ70ÕÕØÜÖ Ù8$-" Ø<×"$- 9<7<66Þ45`#þ#96                   ØØØØØØØØØØØØØ000    ØØØØØØØØØØØØØ9000     4
      ËËË      #0!402        6042   6042 <Ú=ÚÖ               <Ö$Ú ÖØ70ÕÕØÜÖ Ù8$-" Ø<×"$- 9<ß<ÜÞ@064542                   ØØØØØØØØØØØØØ5000    ØØØØØØØØØØØØØþ000     þþ5
      ËË      #0!40        6000   6000 <Ú=ÚÖ               <"×ÖØ!à9Ø70ÕÕØ Ù8$-" Ø<×"$- 9<2à<24Ô!00þ209                  ØØØØØØØØØØØØØ6900    ØØØØØØØØØØØØØ6900    4000
                                                              ÜÖ
      ËË       #0!409        6000   6000 ß×Õ848Õ×         ß73#0                 !Õ×Û8$ÕØ<×"$-Ø3Ø 4ßB#5ß1Ü6ÔC59644             ØØØØØØØØØØØ4000     ØØØØØØØØØØØ4000     4000
                                                                                    !31
      ËËí                                                                                                                          (ÄÄÄÄÄÄÄÄÄËíÌ'ÌÌÌ      (ÄÄÄÄÄÄÄÄÄË%'íÌÌ      ï Ò%ó
      ËË%      \ùaüö÷Yõ>Eý
      ËË&      6Ù740         3 6004 1MàØ78ÕÕ×8           400Ø<ÚØ!8ÕØ2ÕÖ     ÙÚ.Õ×Ø78-Ø!Õ63 Ù7400!3040242934Ø3Ø36Ø3Ø3ØØØØØØØØØØØ900        ØØØØØØØØØØØ0000 þ6
                                                                                     Ù×Ú ÕÕØS=Ø 2Ø3Ø3
      ËËÎ      6Ù744         3 6006 1MàØ78ÕÕ×8           400Ø<ÚØ!8ÕØ2ÕÖ     ÙÚ.Õ×Ø78-Ø!Õ63 Ù7!240306064934Ø3Ø36Ø ØØØØØØØØØØØ900         ØØØØØØØØØØØ0000 þ6
                                                                                     Ù×Ú ÕÕØS=Ø 3Ø32Ø3Ø3
      ËËï                                                                                                                       (ÄÄÄÄÄÄÄÄÄÄïÄí'ÌÌÌ        (ÄÄÄÄÄÄÄÄÄÄÄÎÌ'ÌÌÌ Î ÒËó
      ËÌ      ,ùFFb*VE÷;ö]VE
      ËÍ      9004 455 455 ÙÕÕ×8                      25                    àÚÖ$-Ø<×"$-Ø3Ø 4Ù9@àþ2BÞ0900 ØØØØØØØØØØØ4000               ØØØØØØØØØØØ40000 4
                                                                                     <31
      ËË                                                                                                                       (ÄÄÄÄÄÄÄÄÄÄÍÄ 'ÌÌÌ        (ÄÄÄÄÄÄÄÄÄÄÄÍÌ'ÌÌÌ &ÍÒó
      Ë      9ûùöH÷cHõFõHL÷düOõVFüý÷W÷d*>
      Ë       #0!4# 455# 3 1ÕÕ                               Ü4Õ×Ú-ÕÕ               ! Ú×Ø88=Ø 41ß9þ!6<Ü260295 ØØØØØØØØØØØØØØØØ900                ØØØØØØØØØØØØØØØØ900   4000
                                                                                     BÕ48$Õ
      Ë%      #0!40# 6044 6044 ßÚ×                          7$ÚÚ8ÕØ7490         ÙÖ ÕÕ×ØBÖ 4ß@Þ742?02@1#2þ ØØØØØØØØØØØØØ#900                   ØØØØØØØØØØØØØ9000     #5
                              6004          1 Ø5ÕÕ×Ö        C4ØC" Õ×               !B                                        ØØØØØØØØØØØ29000        ØØØØØØØØØØØ29000     4000
      ËÎ                                                                                                                       (ÄÄÄÄÄÄÄÄÄÄÄË'ÌÌÌ         (ÄÄÄÄÄÄÄÄÄÄÄÌ'íÌÌ      ï%Òó
      Ëï      9H*Hùö÷Dö*úü
      ËÌ       60560            3 3 !4Ú ÖÕ                   3                      !ÖÚ×Øß×Ö Õ ÞÚØ1ÛÖ8ÖÕ                 ØØØØØØØØØØØØØ9000       ØØØØØØØØØØØØØ9000    4000
      ËÍ                                                                                                                        (ÄÄÄÄÄÄÄÄÄÄÄÄíÄ'ÌÌÌ       (ÄÄÄÄÄÄÄÄÄÄÄÄÄí'ÌÌÌ    ÍÌÌÒÌó
      ËË       9Hö*>N÷U*VEý
      Ë       6050            3 3 7Õ×Ö$                    !<3426                 3!×ÖØ1Ö$-Ø ÞÚØ1ÛÖ8ÖÕØßÚ×Ø ÕØ ØØØØØØØØØØØ20000            ØØØØØØØØØØØ60000 ##
                                                                                     !=Õ               ?84Ø7P"8ØÞÚØ6050þ
      Ë        6050þ            3 3 7Õ×Ö$                    Ù!<3þ4þ               !×ÖØ1Ö$-ØÙ" Ø3ØÞÚØ1ÛÖ8ÖÕØßÚ×Ø ÕØ ØØØØØØØØØØØØØ9000        ØØØØØØØØØØØØØ000 þ00
                                                                                     @Ú"ÕØ1$8 ?84Ø7P"8ØÞÚØ6050

«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                         ¶±¼½±́´                                                                                          ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 41 of 55
    ¿ÀÁÂÃÄ                                                                                         æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ      íîÍïîÍÎÄ                    óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ ÔÕÖ×Ø ÜÝÞßØ                áÂÁÑ¿ÂâÉÑÅÆÅ            áÈÊÆÃ           ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ     ÏðÉÀçÂÉÆÊÄ ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ Ôà
            ÓÈ                                                                                            ÓÑçèÆÅ             ñÀÐÑÀÊÂÉÀÈÁ òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                ëÂÃÑÆ                      ëÂÃÑÆ
                                                                                                  6000#þ34
      Ë í 60520               3    600 C=×Ú Õ0              C!76000              3!×ÖØ1Ö$-Ø 6000#þ36                ØØØØØØØØØ440000 ØØØØØØØØØØØ0000 #2#
                                                                                   !=Õ           6000#þ32
                                                                                                  6000#þ3
                                                                                                  600þ0034
      Ë % 6050               3    600þ C=×Ú Õ0              C!72000              3!×ÖØ1Ö$-Ø 600þ0036                ØØØØØØØØØ460000 ØØØØØØØØØØØþ0000 ##
                                                                                   !=Õ           600þ0032
                                                                                                  600þ003
                                                                                                  6005059030þØ
      Ë & 6054              6005 6005 7Õ×Ö$                 C!700               3!×ÖØ1Ö$-Ø 60050590344Ø             ØØØØØØØØØØØ9000 ØØØØØØØØØØØ0000 922
                                                                                   !=Õ           6005090342ØÖØ
                                                                                                  600509034#
      ËÎ                                                                                                                    (ÄÄÄÄÄÄÄÄÄ Ì'ÌÌÌ (ÄÄÄÄÄÄÄÄÄËÍ 'ÌÌÌ %ËÒïó
      Ëï       9]ûûùöH÷:f]õûúü>H
      ËíÌ      60564 3               3 2"×-4ÖÕ×                      à".Ö=Ø58×Õ× ÞÚ
                                                              ?0026099/                     Ø1ÛÖ8ÖÕØ1 ×Ö8ÕØ
                                                                                           ?84Ø2ÕÖ ØÛÕÚ×= ØØØØØØØØØØØØØØØØØ   3      ØØØØØØØØØØØØØØØØØ3
      ËíÍ      59040                 3 ÜÕ $Ú                 3        !ÖÖÕ×          ÞÚØ1ÛÖ8ÖÕ            ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØ4000    4000
      ËíË      59440                    -Ú.               þ/0þ/      ÖØ3Ø ÖÕ×8ÖØ ÞÚØ1ÛÖ8ÖÕ               ØØØØØØØØØØØØØØØØ90    ØØØØØØØØØØØØØØØØ90   4000
                                                                       2Ö-Õ
      Ëí      59444                    -Ú.                          ÖØ3Ø ÖÕ×8ÖØ ÞÚØ1ÛÖ8ÖÕ               ØØØØØØØØØØØØØØØØ900    ØØØØØØØØØØØØØØØØ900   4000
                                                                       2Ö-Õ
      Ëíí      59690               4556 !1          ß0##Ø60/        !Ú×ÖÕØÜÚÖ8Õ× 20340995#                  ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØ4000    4000
      Ëí%      5969#         3       3 -Ú.       46/0/0468ØÝÖ-    ?ÚÚØ ÖØS=Ø ÞÚØ1ÛÖ8ÖÕ                 ØØØØØØØØØØØØØþ690     ØØØØØØØØØØØØØ9000     #0#
                                                                       44#
      Ëí&      5969         3       3 -Ú.       60/0/0468ØÝÖ-    ?Ú  ÚØ  ÖØ
                                                                                   S =Ø   ÞÚØ1ÛÖ8ÖÕ            ØØØØØØØØØØØØØ2000     ØØØØØØØØØØØØØ6000     ##
                                                                       6
      ËíÎ      5960         3       3 A"ÚÖ        `@22436          `Õ×ÚØ<"×Ø Ú.Õ× ÞÚØ1ÛÖ8ÖÕ                ØØØØØØØØØØØØØ9900     ØØØØØØØØØØØØØ000     6
      Ëíï      5964         3       3 ÔÖRÚÚ         Ô<2!B4þ           `Õ×ÚØ<"×Ø Ú.Õ× #159596                     ØØØØØØØØØØØØØ490     ØØØØØØØØØØØØØ4000     94
      Ë%Ì      5966                 3 "×8ÖØÙ×Ú"$
                                                     3                 @"ÖØ2"×Õ×Ø 040Øþ90                       ØØØØØØØØØØØØØØØØ900    ØØØØØØØØØØØØØØØØ900   4000
                                                                       Ù×Õ "×ÕØ?Ö4Õ×
      Ë%Í      59654Ø
               59060 3           6042 177×Ö       754340           Ü"8Ø!=Õ #22                            ØØØØØØØØØØØ90000      ØØØØØØØØØØØ69000     900
      Ë%Ë      59656         3     6042 C7                             CÚ ×8RÚÖØ  ÕÖ
                                                                                       Ø
                                                     Ü=$ÚÕØ66804#8 Ü"8Ø2ÖØ!Ö. 44942                       ØØØØØØØØØØØ4000      ØØØØØØØØØØØØØ#000    65
      Ë%      59652 604            3 -Ú.       3                 !Ú× Ö
                                                                             ÕØ
                                                                               ÜÚ  Ö8
                                                                                      Õ×Ø ÞÚØ1ÛÖ8ÖÕ            ØØØØØØØØØØØØØ690     ØØØØØØØØØØØØØ690    4000
                                                                       Ý668$Õ
      Ë%       5965         3       3 2×8ÕÚ×     3                 BÕ×8$ÖØ 88Ø ÞÚØ1ÛÖ8ÖÕ              ØØØØØØØØØØØØØ4600     ØØØØØØØØØØØØØ4000     þ22
                                                                       Ù×Õ
      Ë%í      59659                    -Ú.      #Ø<Ú             àÚÖ8Ø!-ÖÕ ÞÚØ1ÛÖ8ÖÕ                 ØØØØØØØØØØØØØØØØ900    ØØØØØØØØØØØØØØØØ900   4000
      Ë%%      5965# 604            3 -Ú.       3                 1Ø<Õ××Ö8ØBÕ48$ÕÞÚØ1ÛÖ8ÖÕ             ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØ4000    4000
      Ë%&      5965         3     6004 1 ÖÖ        Cß<660327Ø660< C=   ×Ö"8$ØÙ×Õ Ø Þ04094#
                                                                       2×Ö-Õ                                        ØØØØØØØØØØØ44000      ØØØØØØØØØØØØØ#000     99
      Ë%Î      5965þ         3       3 8$×Ú!Õ       ÜÚ 8Ü"Ø#00420Ø Ü"8Ø!=Õ 405346                         ØØØØØØØØØØØØØ900     ØØØØØØØØØØØØØ6000    6#
                                                     55<
      Ë%ï      59655         3     6049 !ÖÕ         3                 7"ÕØ!=Õ           àÕ6ØÞÚØ544923#49       ØØØØØØØØØØØ46000      ØØØØØØØØØØØØØ#000    900
      Ë&Ì      59200                 3 -Ú.       3                 !Ú×ÖÕØÜÚÖ8Õ× <à4#4460                 ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØ4000    4000
      Ë&Í      59204                                 20802#69809#698 ?Ú
                                        1Õ8 ØBÕ× Õ4Ú                   ÚØÜ×88Ø ÞÚØ1ÛÖ8ÖÕ
                                                                       S=Ø422                                  ØØØØØØØØØØØ4000      ØØØØØØØØØØØØØ#000     292
      Ë&Ë      59206                    -Ú.      4#/0þ/0#8         7Ö   8
                                                                             Ö
                                                                               Õ Ø  ÖØ   ÞÚØ1ÛÖ8ÖÕ            ØØØØØØØØØØØ46#00      ØØØØØØØØØØØØØ#000     #
                                                                       S=Ø46#
      Ë&      59202         3       3 -Ú.       3                 2ÕÖ ØS=Ø ÞÚ        Ø1ÛÖ8ÖÕØ1 ×Ö8ÕØ
                                                                                           ?84Ø82ÕÖ 8ØÛÕÚ×= ØØØØØØØØØØØØØØØØØ 3      ØØØØØØØØØØØØØØØØØ3
                                                                       !.8ÛÕØ7=ÕØ<ÚØ
      Ë&       5920      6049 8Õ×Ø7868ØÙ×Ú"$ AA3646Ø490Ø<Ú 7=ÕØÔ378-Ø 6990                              ØØØØØØØØØØØ40000      ØØØØØØØØØØØØØ9000    900
                                                                       2ÕÖ×8
      Ë&í      59209           C8 Ö               3                 àÚÕ×ØS=Ø ÞÚØ1ÛÖ8ÖÕ                 ØØØØØØØØØØØØØØØØ00    ØØØØØØØØØØØØØØØØ00   4000
      Ë&%      5920#           -Ú.               ?46Ø0Ø496Ø4þ/     2ÕÖ ØS=Ø49 ÞÚ       Ø1ÛÖ8ÖÕØ1 ×Ö8ÕØ ØØØØØØØØØØØØØØØØØ
                                                                                           ?84Ø82ÕÖ 8ØÛÕÚ×=                    3      ØØØØØØØØØØØØØØØØØ3
      Ë&&      502@4 45#9 45#9 ÜÖÕ×8Ö×            @#Ü               Ü×Ö.Õ×Ø<×Ö$Ú× #10665                     ØØØØØØØØØØØØØþ900     ØØØØØØØØØØØØØ000    4
      Ë&Î      502C4 45þ# 45þ# ÜÖÕ                   9þ0Ø!" Õ×Ø7       <×Ö$Ú×Ø7ÚÖÕ× 4     02265þØCÚ"×Ø ÕÕ×Ø ØØØØØØØØØØØØØ900
                                                                                           Ú Õ×ÖÕ                                      ØØØØØØØØØØØØØ#000    þ00
      Ë&ï      597Ü4           <×Ö$ÕØ@=Ö6Ú×       7739Ø90Ø<Ú     <Õ8ÕØ7ÚÖØ 5#0565                          ØØØØØØØØØØØØØ4900     ØØØØØØØØØØØØØ4000    ##
                                                                       8$ÖÚ×
      ËÎÌ      597Ü6           <×Ö$ÕØ@=Ö6Ú×       7739             <Õ  8
                                                                             ÕØ7Ú Ö Ø     C5509                   ØØØØØØØØØØØØØ4900     ØØØØØØØØØØØØØ4000    ##
                                                                       8$ÖÚ×
      ËÎÍ      597Ü2           <×Ö$ÕØ@=Ö6Ú×       7739             <Õ  8
                                                                             ÕØ7Ú Ö Ø     C04002                   ØØØØØØØØØØØØØ4900     ØØØØØØØØØØØØØ4000    ##
                                                                       8$ÖÚ×
      ËÎË      597Ü           <×Ö$ÕØ@=Ö6Ú×       7739             <Õ  8
                                                                             ÕØ7Ú Ö Ø     C000þ                   ØØØØØØØØØØØØØ4900     ØØØØØØØØØØØØØ4000    ##
                                                                       8$ÖÚ×
      ËÎ      5!204           -Ú.               9Ø<Ú            ! ×ÕÖÕ×Ø2Ö× <!23093þ343004                ØØØØØØØØØØØØØ6900     ØØØØØØØØØØØØØ4000    00
      ËÎ       5!206           -Ú.               9Ø<Ú            ! ×ÕÖÕ×Ø2Ö× <!23093þ343006                ØØØØØØØØØØØØØ6900     ØØØØØØØØØØØØØ4000    00
      ËÎí      5!202           -Ú.               9Ø<Ú            ! ×ÕÖÕ×Ø2Ö× <!23093þ343002                ØØØØØØØØØØØØØ6900     ØØØØØØØØØØØØØ4000    00
      ËÎ%      5!20           -Ú.               9Ø<Ú            ! ×ÕÖÕ×Ø2Ö× <!23093þ34300                ØØØØØØØØØØØØØ6900     ØØØØØØØØØØØØØ4000    00
      ËÎ&                                                                                                           (ÄÄÄÄÄÄÄÄÄÍïí'ËÌÌ       (ÄÄÄÄÄÄÄÄÄÍÌË'ÌÌ       íËÒíó
      ËÎÎ      ;ö*VHùöý
      ËÎï      0002 45# 3 1"Ú$Ö×                  @Ü55#            <×"$-Ø<×Ö$Ú×Ø3Ø Bàß6S0þþ54               ØØØØØØØØØØØØØØØØ900    ØØØØØØØØØØØØØØØØ900 4000
                                                                       <31

«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                      e±¼½±́´                                                                               ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 42 of 55
    ¿ÀÁÂÃÄ                                                                                           æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ Ïð     íîÍïîÍÎÄ                               óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ            ÔÕÖ×Ø ÜÝÞßØ       áÂÁÑ¿ÂâÉÑÅÆÅ           áÈÊÆÃ       ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ ñÀ            ÉÀçÂÉÆÊÄ        ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò
            ÓÈ               Ù×ÚÛ Ôà                                                                        ÓÑçèÆÅ                  Ð ÑÀÊÂÉÀÈÁ
                                                                                                                                     ëÂÃÑÆ
                                                                                                                                                       òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                                                         ëÂÃÑÆ
     ËïÌ 000               450     3 Ö$-                   @ þ#2!          <×"$-Ø<×Ö$Ú×Ø3Ø @ þ#2!429þØ                   ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ000 4000
                                                                               <31
     ËïÍ 0024                 3    45 ÙÖ$868$              Ù46?2            Ù×8 ÕØ ÚÛÕ×Ø3Ø<31 <44þ                     ØØØØØØØØØØØ60000    ØØØØØØØØØØØ49000 90
     ËïË 0022               6000   6000 ÙÕÕ×8            2þ              <×" $-Ø<×Ö$Ú×Ø3Ø   4Ùß@25#ÔÞþ#Ø ØØØØØØØØØØØ4000             ØØØØØØØØØØØ46000 þ9
                                                                               <31
     Ëï 0025               6004   6004 ÙÕÕ×8            25              <×" $-Ø<×Ö$Ú×Ø3Ø   4Ù9Ù27þ4Þ990# ØØØØØØØØØØØ66000              ØØØØØØØØØØØ4#000 6
                                                                               <×831
     Ëï 004                45   45 ÙÖ$868$              Ù46?             Ù×8 ÕØ ÚÛÕ×Ø3Ø<31 <4þ552                     ØØØØØØØØØØØ26900    ØØØØØØØØØØØ49000 #6
     Ëïí 002               45   45 ÙÖ$868$              Ù46?             Ù×8 ÕØ ÚÛÕ×Ø3Ø<31 <4þ5þ4                     ØØØØØØØØØØØ26900    ØØØØØØØØØØØ49000 #6
     Ëï& 00               600#   600# BÚÛÚ                BÞ7#<           <×" $-Ø<×Ö$Ú×Ø3Ø   BÞÜ5<C#Þ205#6Ø ØØØØØØØØØØØ44000             ØØØØØØØØØØØØØ5000 þ4þ
                                                                               <31
     ËïÎ 0094               600#   600# BÚÛÚ                BÞ7#<           <×" $-Ø<×Ö$Ú×Ø3Ø   BÞÜ5<C2#Þ205#Ø ØØØØØØØØØØØ44000             ØØØØØØØØØØØØØ5000 þ4þ
                                                                               <31
     ÌÍ 009               600#   600# BÚÛÚ                BÞ7#<           <×" $-Ø<×Ö$Ú×Ø3Ø   BÞÜ5<C5#Þ205#Ø ØØØØØØØØØØØ44000             ØØØØØØØØØØØØØ5000 þ4þ
                                                                               <31
     ÌË 0095               600#   600# BÚÛÚ                BÞ7#<           <×" $-Ø<×Ö$Ú×Ø3Ø   BÞÜ5<C0#Þ205#þ ØØØØØØØØØØØ44000              ØØØØØØØØØØØØØ5000 þ4þ
                                                                               <31
     Ì 00#2               6009   6009 BÚÛÚ                BÞ7#<           <×"$-Ø<×Ö$Ú×Ø3Ø BÞÜ55C69Þ2#20 ØØØØØØØØØØØ44000                 ØØØØØØØØØØØØØ5000 þ4þ
                                                                               <31
      Ì       00#         6042 6042 ?ÕÕ×Ø!Ö×            500@           Ù×8 ÕØ ÚÛÕ×Ø3Ø 9ÞÕ   A1à17@45@Ù2Ô694þØ
                                                                                                       .ØàÕÖ×Ø@866Õ×Õ8ÖØÙÕ×ØØØØØØØØØØ4#0000     ØØØØØØØØØ400000 #69
                                                                               <×831               2à
      Ìí      00#9         6005   6005 Õ×Ö8ÚÖ        Ù×Ú!Ö×ØÙ×Õ 8"   <×"$-Ø<×Ö$Ú×Ø3Ø 6C!Ü1Ùà05Ü054þ24 ØØØØØØØØØØØ4000                 ØØØØØØØØØØØ49000     þþ6
                                                                               <31
      Ì&      2!<902        4555   4555 ÙÕÕ×8            25              <×"$-Ø<×Ö$Ú×Ø3Ø 4Ù9@à0@#6459 ØØØØØØØØØØØ4#000                 ØØØØØØØØØØØ4000     þ9
                                                                               <31
      ÌÎ      2!<929        6004   6004 ÙÕÕ×8            25              <×"$-Ø<×Ö$Ú×Ø3Ø 4Ù9@2064Þ96420Ø ØØØØØØØØØØØ69000                ØØØØØØØØØØØ66000     þþ0
                                                                               <×831
      Ìï      2!<92#        6005   6005 ÙÕÕ×8            2þ5              <×"$-Ø<×Ö$Ú×Ø3Ø 4Ù@755@502#þØ ØØØØØØØØØØØ96900                ØØØØØØØØØØØ0000     #6
                                                                               <×831
      ÍÌ      2!<92        6005   6005 ÙÕÕ×8            2þ5              <×"$-Ø<×Ö$Ú×Ø3Ø 4Ù@705@502#5Ø ØØØØØØØØØØØ96900                ØØØØØØØØØØØ0000     #6
                                                                               <×831
      ÍÍ                                                                                                                      (ÄÄÄÄÄÄÄÄÄíÌ'íÌÌ     (ÄÄÄÄÄÄÄÄÄí'íÌÌ      &ÌÒËó
      ÍË      ;ö*õFüöý
      Í      0@7          3      3 1Ü                     400Ø<Ú          @Ú=Ø4#3?4ÕÕ ÞÚØ1ÛÖ8ÖÕ                  ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ6000    900
      Í       0@79          3      3 A×"                    50Ø<Ú           2ÚÚ Ø@Ú=          ÞÚØ1ÛÖ8ÖÕ               ØØØØØØØØØØØ40000    ØØØØØØØØØØØØØ9000    900
      Íí      0@7#          3      3 78Õ4Õ××               669Ø<Ú          2ÚÚ Ø@Ú=          ÞÚØ1ÛÖ8ÖÕ               ØØØØØØØØØØØ49000    ØØØØØØØØØØØ40000     ##
                                                                               7Ú.ØÙ×Ú68ÕØ@Ú=Ø4 5@!2245Ü#56020Ø
      Í% 0@7               3 6005 ÖÕ×Ø!Ú"8Ú            #0Ø<Ú           #310ÕØàÕÖ×Ø!ÕÕ×Ø@Ú=
                                                                               MØ1ÕÕØ2310ÕØ3Ø 4 5@!2#05Ü#56024Ø ØØØØØØØØØ469000                ØØØØØØØØØ400000 þ00
                                                                               5310Õ              1ÕÕ
      Í&      0ß04         45   45 7"6-8               0/              ßÖÕØ<×Ö8Õ×Ø3Ø #0                        ØØØØØØØØØØØØØ4900   ØØØØØØØØØØØØØ4000    ##
                                                                               <31
      ÍÎ      0ß06         45     3 ßÚÖ8Õ              0/              ßÖÕØ<×Ö8Õ×Ø3Ø 655                        ØØØØØØØØØØØØØ4900   ØØØØØØØØØØØØØ4000    ##
                                                                               <31
      Íï      0ß02           3    45þ4 7ÚÖ$×Ö6            6/              ßÖÕØ<×Ö8Õ×Ø3Ø  47@C660þ22þ4022Ø ØØØØØØØØØØØØØ490            ØØØØØØØØØØØØØ490    4000
                                                                               <31
      ËÌ      0ß0         45     3 7ÚÖ$×Ö6             Ù!@3203!Ø0/    @×Ú Ø@Õ$-Ø<×Ö8Õ×Ø3ØÜ23004                   ØØØØØØØØØØØØØ2000   ØØØØØØØØØØØØØ2000    4000
                                                                               <31
      ËÍ      0ß0#           3    45þ9 5×ÕÖØ@ÖÕ           9/              ßÖÕØ<×Ö8Õ×Ø3Ø  45à@ 5060ß 449þ04 ØØØØØØØØØØØØØ6000             ØØØØØØØØØØØØØ6000    4000
                                                                               <31
      ËË      0ß0           3    45þþ 88=              ß!6ÜC7Øþ/      ßÖÕØ<×Ö8Õ×Ø3Ø  4Ôß!6þ61154209Ø ØØØØØØØØØØØØØ2900            ØØØØØØØØØØØØØ2000    þ9
                                                                               <31
      Ë      0ß0þ           3    45þ @Ú×Õ=                @5<73þØ9/     ßÖÕØ<×Ö8Õ×Ø3Ø 4@<Ù40?62714#9# ØØØØØØØØØØØØØ6690              ØØØØØØØØØØØØØ6690    4000
                                                                               <31
      Ë       0ß40           3    45þþ 88=              9/              ßÖÕØ<×Ö8Õ×Ø3Ø 4Ôß!6911þ944 ØØØØØØØØØØØØØ6000              ØØØØØØØØØØØØØ6000    4000
                                                                               <31
      Ëí      0ß46           3    6004 ß×"Õ4Ö"6             Ù213ß6!3þÞØþ/ ßÖÕØ<×Ö8Õ×Ø3Ø 4C6Ù0þ64 ?024604 ØØØØØØØØØØØØØ9000
                                                                               <31                                                                   ØØØØØØØØØØØØØ000    þ00
      Ë%      0ß42           3    45þ9 @Ú×Õ=                9/              ßÖÕØ<×Ö8Õ×Ø3Ø 4@<Ù40?65ßÙ0644#9 ØØØØØØØØØØØØØ6000              ØØØØØØØØØØØØØ4000    900
                                                                               <31
      Ë&      0ß4           3    45þ9 @Ú×Õ=                9/              ßÖÕØ<×Ö8Õ×Ø3Ø 4@<Ù40?6#ß14#529 ØØØØØØØØØØØØØ6000              ØØØØØØØØØØØØØ6000    4000
                                                                               <31
      ËÎ      0ß49           3    45þ4 CÚ                 9A0Ø0/       ßÖÕØ<×Ö8Õ×Ø3Ø 4C9Ù0062Þ00244þ ØØØØØØØØØØØØØ490              ØØØØØØØØØØØØØ490    4000
                                                                               <31
      Ëï      0ß4#         45þ     3 1RÕ$                 ßÜ2Ø6/         ßÖÕØ<×Ö8Õ×Ø3Ø 2909                         ØØØØØØØØØØØØØ490   ØØØØØØØØØØØØØ490    4000
                                                                               <31
      Ì      0ß4           3    4550 ß×"Õ4Ö"6             Ù2C3ß6!3þÞØþ/ ßÖÕØ<×Ö8Õ×Ø3Ø 4C6Ù0þ67?006004 ØØØØØØØØØØØØØ2900
                                                                               <31                                                                   ØØØØØØØØØØØØØ6000    94
      Í      0ß4þ           3    4555 !4Ú ÖÕ              2/              C84Ø2ÕÖ Ø<×Ö8Õ×Ø3Ø !55C 00þ00004542 ØØØØØØØØØØØØØ4690             ØØØØØØØØØØØØØØØØ900   00
                                                                               <31
      Ë      0ß45           3    45þ 5×ÕÖØ@ÖÕ           5ÙC!39Ø9/     ßÖÕØ<×Ö8Õ×Ø3Ø 45à@ 50657 02490 ØØØØØØØØØØØØØ6000              ØØØØØØØØØØØØØ6000    4000
                                                                               <31
            0ß60           3    45þ 5×ÕÖØ@ÖÕ           5ÙC!39Ø9/     ßÖÕØ<×Ö8Õ×Ø3Ø 45à@ 50667 024905 ØØØØØØØØØØØØØ490              ØØØØØØØØØØØØØ490    4000
                                                                               <31
«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                        g±¼½±́´                                                                                      ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 43 of 55
    ¿ÀÁÂÃÄ                                                                                              æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ       íîÍïîÍÎÄ                               óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ ÔÕÖ×Ø             ÜÝÞßØ     áÂÁÑ¿ÂâÉÑÅÆÅ         áÈÊÆÃ             ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ           ÏðÉÀçÂÉÆÊÄ         ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ
            ÓÈ                       Ôà                                                                        ÓÑçèÆÅ             ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                       ëÂÃÑÆ
                                                                                                                                                         òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                                                           ëÂÃÑÆ
      0ß64      3                45þ 88=             þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 4Ôß!6þ2C1#þ#4           ØØØØØØØØØØØØØ6000   ØØØØØØØØØØØØØ4000 900
                                                                                  <31
     í 0ß66     3                45þ# 5×ÕÖØ@ÖÕ          5Ù!39Øþ/          ßÖÕØ<×Ö8Õ×Ø3Ø 45à@ 5065 00#0           ØØØØØØØØØØØØØ6000   ØØØØØØØØØØØØØ6000 4000
                                                                                  <31
     % 0ß6     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#6!7265           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     & 0ß69     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#!7265þþ           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     Î 0ß6#     3                455# ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#4<72990           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     ï 0ß6     3                455# ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#2<72994           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      Ì 0ß65     3                455# ?ÖÖ4               Ü735#Øþ/           ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#<72992           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      Í 0ß20     3                455# ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#5<7299           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      Ë 0ß24     3                455# ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#0<72999           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
       0ß26     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#!7265þ           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      0ß22       3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6##!72655           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      í 0ß2     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#!7265þ           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      % 0ß29     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6##!7265þ6           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      & 0ß2#     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#!7265þ4           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      Î 0ß2     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#4!7265þ9           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
      ï 0ß2þ     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#2!7265þ#           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     íÌ 0ß25     3                455# ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#9<7299#5           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     íÍ 0ß0     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#þ!7265þ2           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     íË 0ß4     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#9!7265þ           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     í 0ß6     3                455# ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#6<7299#           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     í 0ß2      3                45þ9 <×Ö$×Ö6           <750A39Ø9/        ßÖÕØ<×Ö8Õ×Ø3Ø 4<<ß960þß406##45           ØØØØØØØØØØØØØ6900   ØØØØØØØØØØØØØ6900 4000
                                                                                  <31
     íí 0ß     3                4559 ?ÖÖ4               þ/                  ßÖÕØ<×Ö8Õ×Ø3Ø 411ßþ6#9!7265þ0           ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     í% 0ß9     3                4559 @Ú×Õ=               @5<Ü39Ø9/         ßÖÕØ<×Ö8Õ×Ø3Ø 4@<Ùþ0?6#!Ù02#29#Ø          ØØØØØØØØØØØØØ000   ØØØØØØØØØØØØØ2000 90
                                                                                  <31
     í& 0ß#     3                4552 @Ú×Õ=               @5<ÜØ9/            ßÖÕØ<×Ö8Õ×Ø3Ø 4@<Ùþ0?69àÙ02590           ØØØØØØØØØØØØØ290   ØØØØØØØØØØØØØ4000 6#
                                                                                  <31
     íÎ 0ß     3                455 @Ú×Õ=               @5<7Ø9/            ßÖÕØ<×Ö8Õ×Ø3Ø 4@<Ù4#?6àÙ0229þ4           ØØØØØØØØØØØØØ2000   ØØØØØØØØØØØØØ2000 4000
                                                                                  <31
     íï 0ßþ     3                45þ5 ßÚÖ8Õ            ß<?323þ09!7Ø9/    ßÖÕØ<×Ö8Õ×Ø3Ø 42Þ496Ü6A49þ24           ØØØØØØØØØØØØØ6900   ØØØØØØØØØØØØØ6900 4000
                                                                                  <31
     %Ì 0ß5     3                6002 <×Ö$×Ö6           <736000?6Øþ/       ßÖÕØ<×Ö8Õ×Ø3Ø 4<<ßþ60024040#9           ØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØ#000 þ00
                                                                                  <31
     %Í 0ß90     3                6002 <×Ö$×Ö6           <736000?6Øþ/       ßÖÕØ<×Ö8Õ×Ø3Ø 4<<ßþ60624040##           ØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØ#000 þ00
                                                                                  <31
     %Ë 0ß94     3                6002 <×Ö$×Ö6           <736000?6Øþ/       ßÖÕØ<×Ö8Õ×Ø3Ø 4<<ßþ6024040#           ØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØ#000 þ00
                                                                                  <31
     % 0ß96     3                6002 <×Ö$×Ö6           <736000?6Øþ/       ßÖÕØ<×Ö8Õ×Ø3Ø 4<<ßþ60424040           ØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØ#000 þ00
                                                                                  <31
     % 0ß92      3                6002 <×Ö$×Ö6           <736000?6Øþ/       ßÖÕØ<×Ö8Õ×Ø3Ø 4<<ßþ602240409           ØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØ#000 þ00
                                                                                  <31
     %í 0ß9     3                6002 <×Ö$×Ö6           <736000?6Øþ/       ßÖÕØ<×Ö8Õ×Ø3Ø 4<<ßþ60924040#           ØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØ#000 þ00
                                                                                  <31
     %% 0ß99     3                6002 <×Ö$×Ö6           <736000?6Øþ/       ßÖÕØ<×Ö8Õ×Ø3Ø 4<<ßþ6024040           ØØØØØØØØØØØØØ900   ØØØØØØØØØØØØØ#000 þ00
                                                                                  <31
                                                                                  @×Ú Ø@Õ$-Ø
      %&      0ß95           3    6044 <×Ö8ØA8          <A4407!3926Ø92/     70ÕÖÕØ<×Ö8Õ×Ø3Ø4<AC092642 06655         ØØØØØØØØØØØ26900    ØØØØØØØØØØØ6000    þ24
                                                                                  <31
      %Î      0ß#0           3    6044 <×Ö8ØA8          <A66ß13094           ß83 Ø10Õ 4<Aà009452 066559                  ØØØØØØØØØØØØØØØØØ
                                                                                                                                                  3    ØØØØØØØØØØØØØØØØØ3
                                                                                  @×Ú Ø@Õ$-Ø
      %ï      0ß#4           3    6044 <×Ö8ØA8          <A4407!3926Ø92/     70ÕÖÕØ<×Ö8Õ×Ø3Ø4<AC092692 06655#         ØØØØØØØØØØØ26900    ØØØØØØØØØØØ6000    þ24
                                                                                  <31
      &Ì      0ß#6           3    6044 <×Ö8ØA8          <A66ß13094           ß83 Ø10Õ 4<Aà009462 06655                  ØØØØØØØØØØØØØØØØØ
                                                                                                                                                  3    ØØØØØØØØØØØØØØØØØ3
      &Í      0ß#9         604#   604# ßÚÖ8Õ            C1B!ß46?!1Øþ/      ßÖÕØ<×Ö8Õ×Ø3Ø 42Þ4þ6095494905           ØØØØØØØØØØØ4þ000    ØØØØØØØØØØØ4#000    þþ5
                                                                                  <31
      &Ë      0ß##         604#   604# ßÚÖ8Õ            BÕÚ$8=Øþ/        ßÖÕØ<×Ö8Õ×Ø3Ø 42Þ4þ6045494940           ØØØØØØØØØØØ4þ000    ØØØØØØØØØØØ4#000    þþ5
                                                                                  <31
«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                      h±¼½±́´                                                                                        ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 44 of 55
    ¿ÀÁÂÃÄ                                                                                              æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ      íîÍïîÍÎÄ                    óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ ÔÕÖ×Ø ÜÝÞßØ                 áÂÁÑ¿ÂâÉÑÅÆÅ          áÈÊÆÃ          ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ            ÏðÉÀçÂÉÆÊÄ ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ Ôà
            ÓÈ                                                                                                 ÓÑçèÆÅ             ñÀÐÑÀÊÂÉÀÈÁ òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                     ëÂÃÑÆ                      ëÂÃÑÆ
                                                                                 @ÕÖ$4ÖÕØ
      & 0704              45þ    3 <ÖÕ×               90Ø<Ú              7Ú.Ú=Ø<×Ö8Õ×Ø3Ø 96þ                          ØØØØØØØØØØØØØ900 ØØØØØØØØØØØØØ6000 6#
                                                                                 <×831
      &       0709          3 455# 7ÖÚ                 24Ø90Ø<Ú         <×ÖÛÕ8Ø10ÕØ 47C241#<400þ696               ØØØØØØØØØØØ60000 ØØØØØØØØØØØ49000 90
                                                                                 <×Ö8Õ×Ø3Ø<×831
                                                                                 @Ú"ÕØ@ÕÖ$4ÖÕØ
      &í 070#               3 45þþ <×Ö8ØA8              <!400C53þ2Ø90Ø<Ú 7Ú.Ú=Ø<×Ö8Õ×Ø3Ø 4<A!0þ21 4000#þ             ØØØØØØØØØØØ46900 ØØØØØØØØØØØØØ000 9#0
                                                                                 <×831
                                                                                 @Ú"ÕØ@ÕÖ$4ÖÕØ
      &% 070               3 4555 ßÚÖ8ÕØ! Õ$8Ö8RÕ    #92i6 Ø#9Ø<Ú 7Ú.Ú=Ø<×Ö8Õ×Ø3Ø 7ß!920290þ09                  ØØØØØØØØØØØ20000 ØØØØØØØØØØØ6#000 þ#
                                                                                 <×831
      && 070þ               3 4555 ßÚÖ8ÕØ! Õ$8Ö8RÕ    #92i6 Ø6i2i6Ø#9Ø @Ú
                                                                                 7Ú
                                                                                    "ÕØ@ÕÖ$4ÖÕØ
                                                                                    . Ú=Ø<×Ö8Õ×Ø3Ø 7ß!92290þ65           ØØØØØØØØØØØ#9000 ØØØØØØØØØØØ99000 þ#
                                                             <Ú                 <×831
      &Î      0705          3 4555 ßÚÖ8ÕØ! Õ$8Ö8RÕ    2961                1ÕÕØ3Ø<31             7ß2Þ664290þ##5         ØØØØØØØØØØØØØØØØ3Ø   ØØØØØØØØØØØØØØØØØ3
      &ï      0740Ø3Ø       3 4555 ßÚÖ8ÕØ! Õ$8Ö8RÕ    4041Ø5/8          1×8$"ÖÕØ!8Õ×Ø3Ø7ß9Þ0945290þ#0         ØØØØØØØØØØØØØØØØ3Ø   ØØØØØØØØØØØØØØØØØ3
               0744                                                             <31
      ÎÌ      0746          3 3 ßÚÖ8ÕØ! Õ$8Ö8RÕ       40/                 @Õ$-Ø70Õ8Ú ÞÚØ1ÛÖ8ÖÕ                     ØØØØØØØØØØØØØØØØØ3   ØØØØØØØØØØØØØØØØØ3
      ÎÍ      0!ß9          3 452 5×ÕÖØ@ÖÕ              þ/                 70ÕÖÕØßÖÕØ240þ4                       ØØØØØØØØØØØØØ690   ØØØØØØØØØØØØØ6000 6
                                                                                 <×Ö8Õ×Ø3Ø<×831
      ÎË 0<#              604 604 7Ö×-                  40/                 ÜÖ×ÚØ<×Ö8Õ×Ø3Ø!31 9à<2740447@025#4 ØØØØØØØØØØØØØ4900             ØØØØØØØØØØØØØ4900 4000
      Î 0<                3 6049 ÜM?                    6/                 <Ö3137ÚØ #Üß2666ß 064 ØØØØØØØØØØØØØØØØ3Ø                     ØØØØØØØØØØØØØØØØØ3
                                                                                 <×Ö8Õ×Ø3Ø<31
                                                                                 @ÕÖ$4ÖÕØ
      Î       @@!4          3 600þ ßÚÖ8Õ                àÕÕÖÕØ7<ÞØ3Ø0Ø 70ÕÖÕØ 42Þ#90600þ2965#þ ØØØØØØØØØØØ6900                      ØØØØØØØØØØØ6000 þ2
                                                             <Ú                 7Ú.Ú=Ø<×Ö8Õ×Ø3Ø
                                                                                 <×831
                                                                                 @ÕÖ$4ÖÕØ
      Îí @@!6               3 600þ ßÚÖ8Õ                àÕÕÖÕØ7<ÞØ3Ø0Ø 70ÕÖÕØ 42Þ79065þ296595 ØØØØØØØØØØØ6900                      ØØØØØØØØØØØ6000 þ2
                                                             <Ú                 7Ú.Ú=Ø<×Ö8Õ×Ø3Ø
                                                                                 <×831
                                                                                 @ÕÖ$4ÖÕØ
      Î% @@!2               3 600þ ßÚÖ8Õ                àÕÕÖÕØ7<ÞØ3Ø0Ø 70ÕÖÕØ 42Þ#90604þ296595þ ØØØØØØØØØØØ6900                      ØØØØØØØØØØØ6000 þ2
                                                             <Ú                 7Ú.Ú=Ø<×Ö8Õ×Ø3Ø
                                                                                 <×831
      Î&      !@04           3    455þ <×Ö8ØA8          <A07Ü!3922Ø92/ @×   Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<A209220?50þ0605 ØØØØØØØØØØØØØ5900
                                                                                 <×831                                                                 ØØØØØØØØØØØØØþ000   þ6
      ÎÎ      !@06           3    455þ <×Ö8ØA8          <A07Ü!3922Ø92/ @×   Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<A20922?50þ060 ØØØØØØØØØØØØØ5900
                                                                                 <×831                                                                 ØØØØØØØØØØØØØþ000   þ6
      Îï      !@02           3    4559 5×ÕÖØ@ÖÕ          5Ù@?!1à36Øþ/ @×    Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø45à@ 5#62! 00004 ØØØØØØØØØØØØØ9900
                                                                                 <31                                                                   ØØØØØØØØØØØØØ9000   505
      ïÌ      !@0           3    6002 <×Ö$×Ö6           @<736400?6Øþ/ @×    Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<<7þ60240409 ØØØØØØØØØØØØØþ900
                                                                                 <31                                                                   ØØØØØØØØØØØØØ000   þ6
      ïÍ      !@09           3    6002 <×Ö$×Ö6           @<736400?6Øþ/ @×    Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<<7þ605240409þ ØØØØØØØØØØØØØþ900
                                                                                 <31                                                                   ØØØØØØØØØØØØØ000   þ6
      ïË      !@0#           3    6002 <×Ö$×Ö6           @<736400?6Øþ/ @×    Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<<7þ6002404095 ØØØØØØØØØØØØØþ900
                                                                                 <31                                                                   ØØØØØØØØØØØØØ000   þ6
      ï      !@0           3    6002 <×Ö$×Ö6           @<736400?6Øþ/ @×    Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<<7þ60424040#þ ØØØØØØØØØØØØØþ900
                                                                                 <31                                                                   ØØØØØØØØØØØØØ9000   9þþ
      ï       !@0þ           3    6002 <×Ö$×Ö6           @<736400?6Øþ/ @×    Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<<7þ60224040#5 ØØØØØØØØØØØØØþ900
                                                                                 <31                                                                   ØØØØØØØØØØØØØ000   þ6
      ïí      !@05           3    6002 <×Ö$×Ö6           @<736400?6Øþ/ @×    Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<<7þ60240400 ØØØØØØØØØØØØØþ900
                                                                                 <31                                                                   ØØØØØØØØØØØØØ000   þ6
      ï%      2!<40966        3    6000 <×Ö8ØA8          <A4001@!3222        1ÕÕØ@Ú=Ø3Ø<×831 4<A!02224Ô 440966 ØØØØØØØØØØØØØØØØ3Ø               ØØØØØØØØØØØØØØØØØ3
      ï&      2!<40962        3    6000 <×Ö8ØA8          <A4#0 @5322Øþ0Ø @Õ   Ö$4ÖÕØ
                                                                                 7Ú.Ú=Ø<×Ö8Õ×Ø3Ø 4<A1022Ô 440962 ØØØØØØØØØØØ59000                ØØØØØØØØØØØþ9000    þ59
                                                             <Ú                 <×831
      ïÎ      2!<4096        3    6000 <×Ö8ØA8          46/                 2ÚÚÕ×Ø3Ø<×831 4<A!04þ25Ô 44096 ØØØØØØØØØØØØØØØØØ    3              ØØØØØØØØØØØØØØØØØ3
      ïï      2!<4440þ        3    6004 <×Ö8ØA8          <A460!@32         !ÕÕ ×
                                                                                      Ö ÕØ@Ú 
                                                                                               =Ø
                                                                                                 3Ø  4<A!02#4 0þ2þ4# ØØØØØØØØØØØ66900              ØØØØØØØØØØØ60000    þþ5
                                                                                 S"Ö31
       ÌÌ      2!<44405        3    455þ <×Ö8ØA8          <A400132þ2          1ÕÕØ3Ø<×831         4<A!02þ24? 026þ26 ØØØØØØØØØØØ4þ000              ØØØØØØØØØØØ4þ000    4000
       ÌÍ      2!<44509      4554   4556 <×Ö8ØA8          <A62               2ÚÚÕ×Ø3Ø<31 4<A!0496þÞ 4600 ØØØØØØØØØØØ40000                     ØØØØØØØØØØØ40000    4000
       ÌË      2!<4450#      4554   4556 <×Ö8ØA8          3                   2ÚÚÕ×Ø3Ø<31 4<A!06#65Þ 46009 ØØØØØØØØØØØØØ2000                    ØØØØØØØØØØØØØ6000    ##
       Ì      2!<44540        3    6000 <×Ö8ØA8          <A07Ü!3þ6Øþ/ <31Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<A20þ60Ô20650 ØØØØØØØØØØØØØ900
                                                                                 @×                                                                    ØØØØØØØØØØØØØ#000    þ00
       Ì       2!<44544        3    6000 <×Ö8ØA8          <A07Ü!3þ6Øþ/ @×   Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<A20þ6Ô206þ5 ØØØØØØØØØØØØØ900
                                                                                 <31                                                                   ØØØØØØØØØØØØØ#000    þ00
       Ìí      2!<4#64        3    600 <×Ö8ØA8          <Aþ01               1ÕÕØ3Ø<×831         4<A!02065204#4 ØØØØØØØØØØØ4#000              ØØØØØØØØØØØ46000     90
       Ì%      2!<þ66þ        3      3 ßÚÖ8Õ             þ/                 70ÕÖÕØßÖÕØ42Þþ6ÜCC49649Ø ØØØØØØØØØØØØØ#000            ØØØØØØØØØØØØØ9000    þ22
                                                                                 <×Ö8Õ×Ø3Ø<×831


«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                      ·±¼½±́´                                                                                         ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 45 of 55
    ¿ÀÁÂÃÄ                                                                                                  æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ      íîÍïîÍÎÄ                    óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ ÔÕÖ×Ø ÜÝÞßØ               áÂÁÑ¿ÂâÉÑÅÆÅ                  áÈÊÆÃ        ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ            ÏðÉÀçÂÉÆÊÄ ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ Ôà
            ÓÈ                                                                                                     ÓÑçèÆÅ             ñÀÐÑÀÊÂÉÀÈÁ òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                                                         ëÂÃÑÆ                      ëÂÃÑÆ
       Ì& 2!<þ696 3 455 <×Ö8ØA8                               <A400C@53922Ø90Ø @Õ Ö$4ÖÕØ
                                                                                     7Ú.Ú=Ø<×Ö8Õ×Ø3Ø 4<A10922þB 0þ#60#             ØØØØØØØØØØØ60000 ØØØØØØØØØØØ4þ000 500
                                                                   <Ú               <×831
       ÌÎ 2!<þ69 3 6004 <×Ö8ØA8                               <A440C@539#2Ø99Ø @Õ
                                                                                     7Ú
                                                                                        Ö$4ÖÕØ
                                                                                        .Ú=Ø<×Ö8Õ×Ø3Ø 4<A109#264 05#26Ø           ØØØØØØØØØØØ69000 ØØØØØØØØØØØ4000 9#0
                                                                   <Ú               <×831
       Ìï 2!<94 4554 3 <×Ö8ØA8                                    0962            <×Ö6Ú× Õ×Ø@Õ$- 4<A1022Ô 440962               ØØØØØØØØØØØØØ900 ØØØØØØØØØØØØØ#000 þ00
       ÍÌ 2!<9200 3 4559 <×Ö8ØA8                                <A400Ü!3922Ø92/ @× Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<A20922! 096###
                                                                                     <×831                                           ØØØØØØØØØØØ44000 ØØØØØØØØØØØØØ5000 þ4þ
                                                                                     @×Ú Ø@Õ$-Ø
       ÍÍ 2!<9204             3 455 <×Ö8ØA8                    <A507!3906Ø90/ 70ÕÖÕØ<×Ö8Õ×Ø3Ø4<A20906B 0#446            ØØØØØØØØØØØ4000 ØØØØØØØØØØØ46000 þ9
                                                                                     <31
       ÍË 2!<9205             3 455þ <×Ö8ØA8                    <A07Ü!3922Ø92/ @× Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<A209225?50þ060þ
                                                                                     <×831                                           ØØØØØØØØØØØØØ5900 ØØØØØØØØØØØØØþ000 þ6
       Í 2!<9244             3 4555 <×Ö8ØA8                    <A400Ü!3922Ø92/ @× Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<A20922 04###5
                                                                                     <×831                                           ØØØØØØØØØØØ46000 ØØØØØØØØØØØ44000 54
       Í 2!<900              3 6004 <×Ö8ØA8                    <A440Ü!3922Ø92/ @× Ú Ø@Õ$-Ø<×Ö8Õ×Ø3Ø4<A209224 0##44
                                                                                     <×831                                           ØØØØØØØØØØØ49000 ØØØØØØØØØØØ44000 22
                                                                                     @Ú"ÕØ@×Ú Ø
       Íí 2!<@@44 3              455þ ßÚÖ8Õ                    @@à5<3390961?AØ@ÕÖ$4ÖÕØ
                                                                   29Ø<Ú            7Ú.Ú=Ø<×Ö8Õ×Ø3Ø 42Þ@96656?49þ466             ØØØØØØØØØØØ49000 ØØØØØØØØØØØ4000 522
                                                                                     <31
       Í% 2!<<A#56 3              455# <×Ö8ØA8                  <A420C@5392Ø#9Ø @Õ Ö$4ÖÕØ
                                                                                     7Ú.Ú=Ø<×Ö8Õ×Ø3Ø 4<A10929< 442#56             ØØØØØØØØØØØ#0000 ØØØØØØØØØØØ90000 þ22
                                                                   <ÚØ6i2i6       <×831
       Í&      2!<<A#52 3 455# <×Ö8ØA8                          <A6 23426        1×8$"ÖÕØ!8Õ×Ø3Ø4<A!04265< 402#52  ØØØØØØØØØØØØØØØØ3Ø     ØØØØØØØØØØØØØØØØØ3
                                                                                     <31
       ÍÎ      2!<<A#5 3 455# <×Ö8ØA8                          <Aþ013696         1ÕÕØ3Ø<31             4<A!06966< 442#5  ØØØØØØØØØØØØØØØØØ3     ØØØØØØØØØØØØØØØØØ3
       Íï                                                                                                                      (ÄÄÄÄÄÄ
                                                                                                                                     Í'ÍÍ'íÌÌ        (ÄÄÄÄÄÄÄÄÄïÌÎ'ËíÌ      ÎÍÒ%ó
       ËÌ      ;öùFFüLý
       ËË      6<à04           3 6000 1MàØ78ÕÕ×8    440Ø<Ú                        2ÕÖ Ø<×ÚÕ= 2<90300#46434           ØØØØØØØØØØØ46000      ØØØØØØØØØØØØØ#000    900
       Ë      6<à06           3 6000 1MàØ78ÕÕ×8    440Ø<Ú                        2ÕÖ Ø<×ÚÕ= 2<90300#46436           ØØØØØØØØØØØ46000      ØØØØØØØØØØØØØ#000    900
       Ë       6<à02           3 6000 1MàØ78ÕÕ×8    440Ø<Ú                        2ÕÖ Ø<×ÚÕ= 2<90300#46432           ØØØØØØØØØØØ46000      ØØØØØØØØØØØØØ#000    900
       Ëí      6<à0           3 6000 1MàØ78ÕÕ×8    440Ø<Ú                        2ÕÖ Ø<×ÚÕ= 2<90300#4643           ØØØØØØØØØØØ46000      ØØØØØØØØØØØØØ#000    900
       ËÎ      6<à0           3 600 1MàØ78ÕÕ×8    ?<@2390Ø90Ø!4Ú×Ø             ?8$4Ø<×ÚÕ= ?<@290430064þ34 ØØØØØØØØØØØ49000            ØØØØØØØØØØØØØ#000    00
                                                         <Ú
       Ëï                                                                                                                      (ÄÄÄÄÄÄÄÄÄÄ%Ä'ÌÌÌ     (ÄÄÄÄÄÄÄÄÄÄÄÌ'ÌÌÌ       &Ò%ó
       Ì      küFNüöý
       Í      þ0?04           3 3 78$Ú               !13690                         ?ÕÕ×         14400þ#0               ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØØØØ900   900
       Ë      þ0?06                    3 78$Ú        !13690                         ?ÕÕ×         ÞÚØ1ÛÖ8ÖÕ          ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØØØØ900    900
             þ0?02           3 3 78$Ú               !13690                         ?ÕÕ×Ø        1405#54               ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØØØØ900   900
              þ0?09                    3 78$Ú        3                              ?ÕÕ×         ÞÚØ1ÛÖ8ÖÕ          ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØØØØ900    900
       í      þ0?0#           3 3 78$Ú               3                              ?ÕÕ×         1442#5þ               ØØØØØØØØØØØØØ4000     ØØØØØØØØØØØØØØØØ900   900
       %      þ0?0þ           3 455 8Õ×              3                              ?ÕÕ×Ø3Ø?8×ÕØ A7#5#52Ø3ØA7##42# ØØØØØØØØØØØØØØØØ900       ØØØØØØØØØØØØØØØØ900   4000
                                                                                        ßÕÕÕ×
       &      þ0?05           3 6040 78$Ú            ÜB300Ø00Ø1                  ?ÕÕ×Ø3Ø?8×ÕØ 404094955Ø3Ø4040#69#ØØØØØØØØØØØØØ4900    ØØØØØØØØØØØØØ4000    ##
                                                                                        ßÕÕÕ×
       Î      þ0?40           3 604 78$Ú            àÖÕ×Ø40000                  ?ÕÕ×         A44544494            ØØØØØØØØØØØØØ4900     ØØØØØØØØØØØØØ4000    ##
       ï      þ0?44 604# 3 78$Ú                      3                              ?ÕÕ×         ÞÚØ1ÛÖ8ÖÕ          ØØØØØØØØØØØØØ290     ØØØØØØØØØØØØØ6000     922
        Ì                                                                                                                      (ÄÄÄÄÄÄÄÄÄÄÍÄË'ËíÌ     (ÄÄÄÄÄÄÄÄÄÄÄÄÄ&'ÌÌÌ    í&ÒÍó
        Í      l>[ü>Hùöõüý÷\öù[õNüN÷)L÷),lm
        Ë                      3 3 2Ö×ÕØ!Ön                                                                               ØØØØØØØØØ659000       ØØØØØØØØØ600000      #þ
                              3 3 2ÕÖ n                                                                                      ØØØØØØØØØ#20000       ØØØØØØØØØ490000      62þ
                               3 3 7ØÜÖ ØMØCÖÕ×Ø78-n                                                                     ØØØØØØØØØØØ90000      ØØØØØØØØØØØ69000     900
        í                      3 3 7Õ Ø!8n                                                                              ØØØØØØØØØØØ69000      ØØØØØØØØØØØ46000     þ0
        %                      3 3 5Ö×=Ø<×Ö$-n                                                                              ØØØØØØØØØ400000       ØØØØØØØØØ400000      4000
        &                      3 3 C=×Ö"8$Ø1Ö$-n                                                                            ØØØØØØØØØØØ45000      ØØØØØØØØØØØ46000      #26
        Î                      3 3 Ú"86Ø! ×ÕÖÕ×Ø2Ö×n                                                                      ØØØØØØØØØØØ90000      ØØØØØØØØØØØ60000      00
        ï                      3 3 "Ø2ÚÖØ3Ø!ÕÕØ Ö                                                                        ØØØØØØØØØ900000       ØØØØØØØØØ200000       #00
       íÌ                      3 3 àÚ8Ø2Ú$-n                                                                             ØØØØØØØØØØØ40000      ØØØØØØØØØØØØØ#000    #00
       íÍ                      3 3 !4Ö$-Õn                                                                                   ØØØØØØØØØ460000       ØØØØØØØØØØØ0000     222
       íË                      3 3 ! ×ÕÖÕ×Ø2Ö×ØÙ8Õn                                                                          ØØØØØØØØØØØ99000      ØØØØØØØØØØØ49000     62
       í                      3 3 ?8×ÕØàÚ ÕØ!8n                                                                           ØØØØØØØØØØØ0000      ØØØØØØØØØØØØØ9000    469
       í                                                                                                                       (ÄÄÄÄÄÄ
                                                                                                                                     Í'Îï 'ÌÌÌ        (ÄÄÄÄÄÄÄÄÄÎÎí'ÌÌÌ        %Ò&ó
                                                                                                                              (ÄÄÄÄËÍ'Ìï'ÌÌ         (ÄÄÄÄÍ'%ÎË'%íÌ        %íÒÌó
                                                                                                                                                      ØØØØØØØØØØØØØØØØØ3
                                                                                                                                                      ØØØØØØØØØØØØØØØØØ3
                                       1Øß"×8"×ÕØÝ668$ÕØ
                                       7P"8 ÕØ$Ú "Õ×ØØ                                                                          (ÄÄÄÄÄÄÄÄÄ
                                                                                                                                              ÍíÌ'ÌÌÌ ØØØØØØØØØØØ69000     4#
                                       ÖØÚ6.Ö×Õ
                                       1Ø<ÚÚØÙÖ×Ø$Ö8ÕØ                                                                     (ÄÄÄÄÄÄÄÄÄ
                                                                                                                                              ËíÌ'ÌÌÌ ØØØØØØØØØØØ69000 400
                                       $ÚÖ8Õ×ØÖØ!" 8Õ
                                       1Ø 8$ÕÖÕÚ"Ø8Õ Ø
                                       Õ0$ÕØÕ0$"ÕØ8Õ Ø                                                                          (ÄÄÄÄÄÄÄÄÄ
                                                                                                                                              íÌ'ÌÌÌ ØØØØØØØØØØØ6290     þ
                                       2!7<

«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                                           ´j±¼½±́´                                                                                   ¶¾´·¾´·
                             Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 46 of 55
    ¿ÀÁÂÃÄ                                                                         æÆÅÀÂÃÄÓÑçèÆÅÄéÄãêÓÄéÄ ÏðíîÍïîÍÎÄ                    óÄÈ¿Ä
   ÅÆÇÈÅÉÄ ÏÐÑÀÇÒ ÔÕÖ×Ø ÜÝÞßØ áÂÁÑ¿ÂâÉÑÅÆÅ               áÈÊÆÃ        ãÅÈÊÑâÉÄäåÇÆ ëÆìÀâÃÆÄêÊÆÁÉÀ¿ÀâÂÉÀÈÁÄ ñÀÉÀçÂÉÆÊÄ ãÑÅâìÂðÆÄãÅÀâÆÄ ÏðÉÀçÂÉÆÊÄ
 ÈÅÊÆÅÄËÌÍÎ Ò Ù×ÚÛ Ôà
            ÓÈ                                                                            ÓÑçèÆÅ            ÐÑÀÊÂÉÀÈÁ òÃÃÈâÂÉÀÈÁ ñÀÐÑÀÊÂÉÀÈÁ
                                                                                                             ëÂÃÑÆ                      ëÂÃÑÆ
                             1ØÖ8ÕØ8$"8Ø
                             Ö ÕØ.Õ8ÕØÚ$" ÕØ                                                     (ÄÄÄÄÄÄÄÄÄÄÄÌ'ÌÌÌ ØØØØØØØØØØØ0000 4000
                             ×Ö.8ØÕ$
                                                                                           <Ý<17           (ËÍ'ÎËï'ÌÌ (ÄÄÄÄÍ'ÎÌÌ'ÌÌÌ %ÒËó




«¬­®¯®°±²³́±µ¶³́·³́·¹̧¬º»¬                                       ´´±¼½±́´                                                                        ¶¾´·¾´·
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 47 of 55



Exhibit B: Excluded Assets

        1.          all cash and cash equivalents, short-term investments and investment securities;

        2.          all Seller Contracts not listed in Schedule 1.3(h);

        3.          all tax returns, company minute books, ownership ledgers and corporate seals or
                    other records having to do with the corporate organization of Seller;

        4.          All pre-Closing privileged documents, communications, and confidences;

        5.          all accounts, accounts receivable, notes, contract or other rights to payments of
                    Seller of whatever kind or nature, including all current or deferred rights to
                    payment for goods or services rendered on or prior to the Closing (collectively,
                    “Accounts Receivable”);

        6.          the Burkhalter Self-Erecting Tower;

        7.          all insurance policies and rights thereunder (except to the extent specified in
                    Section 1.3(c));

        8.          copies of all personnel records Seller is required by law to retain in its possession;

        9.          all claims for refund of taxes and other governmental charges of whatever nature;

        10.         all rights in connection with and assets of the “Employee Plans” (as hereinafter
                    defined);

        11.         all rights of Seller under this Agreement or any other document executed in
                    connection with the Transaction;

        12.         any and all causes of action arising under chapter 5 of the Bankruptcy Code;

        13.         all defenses, rights of set-off and counter-claims arising out of or relating to the
                    “Retained Liabilities” (as defined herein);

        14.         all items of personal property which the Purchaser determines in its sole
                    discretion that it does not want (the “Unwanted Items”), including, but not limited
                    to, hazardous materials, select barrels, old tires, junk, and rotten wood;

        15.         any claim, interest, or right to Buckner Burkhalter, LLC or assets of Buckner
                    Burkhalter, LLC;

        16.         any claim, cause of action, or right to recover arising from or related to any
                    commercial tort claim;

        17.         any claim, cause of action, or right to recovery arising from or related to the BP
                    oil spill, including (a) that certain claim of Burkhalter Rigging, Inc., identified as
                    Claim ID 100928 pursuant to the Deepwater Horizon Economic and Property


4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 48 of 55



                    Damages Settlement Program, for the loss of business economic benefit to
                    Burkhalter Rigging, Inc. (the “BP Claim”), and (b) that certain claim of
                    Burkhalter Rigging, Inc. as to the Halliburton Energy Services, Inc./Transocean
                    Punitive Damages & Assigned Claims Settlements (the “HESI Settlement”);

        18.         all revenues/amounts due or to be due and owed on projects/contracts for worked
                    performed by the Sellers up to and through the Closing Date; and

        19.         all assets of Buckner Heavylift Crane, LLC that are in the Debtors’ possession.




4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 49 of 55



Exhibit C: Form of Escrow Agreement (Intentionally Omitted)




4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 50 of 55



Exhibit D: Form of Bill of Sale, Assignment and Assumption Agreement




4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 51 of 55



            BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

                                                 May 31, 2019

       THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (“Bill of
Sale”) is executed and delivered by Burkhalter Rigging, Inc., Burkhalter Transport, Inc., and
Burkhalter Specialized Transport, LLC (each a “Seller” and collectively, the “Sellers”), to
Barnhart Crane and Rigging Co., a Delaware corporation (the “Purchaser”).

                                              BACKGROUND

        Pursuant to that certain Asset Purchase Agreement dated as of May 20, 2019 (as amended
or otherwise modified, the “Agreement”), by and among the Sellers and the Purchaser, and in
accordance with the authority granted the undersigned pursuant to the Order (I) Approving The
Asset Purchase Agreement Among Seller and Buyer, (II) Authorizing the Sale of Substantially All
the Assets of the Debtors Free and Clear Of All Liens, Claims, Encumbrances, and Interests,
(III) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired
Leases in Connection Therewith and (IV) Granting Related Relief, [Bankruptcy Dkt No. __] (the
“Sale Order”) in the bankruptcy proceeding, In re: Burkhalter Rigging, Inc. et al., Case No. 19-
30495 (jointly administered) pending in the United States Bankruptcy Court for the Southern
District of Texas, Houston Division, the Sellers have agreed to sell, assign, transfer and deliver
to the Purchaser, and the Purchaser has agreed to purchase from the Sellers, the Assets1.

                                                AGREEMENT

        NOW, THEREFORE, in consideration of the representations, warranties, covenants and
agreements contained herein and in the Agreement, and for other good and valuable
consideration, the receipt and adequacy of which are conclusively acknowledged, and intending
to be legally bound hereby, the Sellers and the Purchaser hereby agree as follows:

         1.     Sale and Assignment of Assets. The Sellers do hereby sell, assign, transfer and
deliver unto the Purchaser all of the Sellers’ right, title and interest in and to the Assets,
excluding all of the Excluded Assets, to have and to hold all of the Assets hereby conveyed to
the Purchaser and its successors and assigns, free and clear of any claims, liens, and
encumbrances pursuant to section 363(f) of title 11 of the United States Code, 11 U.S.C. §§ 101
et seq. (the “Bankruptcy Code”) in accordance with the terms of the Agreement.

         2.      Assumption of the Assumed Liabilities. Subject to the terms and conditions of
the Agreement, Purchaser does hereby assume and agree to discharge the debts, obligations,
liabilities, and commitments of all of the Assumed Liabilities, excluding the Retained Liabilities.

       3.     Representations and Warranties.               Sellers make no representations or
warranties, either express or implied, with respect to the Assets’ present condition,
merchantability or its fitness or suitability for any particular purpose; and, accordingly, Sellers’

        1
          Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such term as
in the Agreement or the Sale Order, as applicable.



                                                                                                    4823-2649-3847.3
     Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 52 of 55



interest in the Assets is being transferred to Purchaser in its “As-Is,” “Where-is” Condition, with
all faults associated therewith except as otherwise expressly set forth herein.

       4.      Further Assurances. At any time after the date hereof, each of the Sellers and the
Purchaser shall take such other action, and shall execute and deliver, or shall cause to be
executed and delivered, to the Sellers or the Purchaser, as the case may be, such other
instruments as may reasonably be requested to transfer and convey the Assets to the Purchaser in
the manner and to the extent provided for in the Agreement. The execution and delivery of any
such additional documents or instruments shall not affect the validity of this Bill of Sale.

       5.      [Intentionally Omitted]

        6.      Terms of the Asset Purchase Agreement. The terms of the Agreement are
incorporated herein by this reference. The parties acknowledge and agree that the
representations, warranties, covenants, agreements, and indemnities contained in the Agreement
shall not be superseded hereby but shall remain in full force and effect to the full extent provided
therein. In the event of any conflict or inconsistency between the terms of the Agreement and the
terms hereof, the terms of the Agreement shall govern.

       7.     Governing Law. This Bill of Sale shall be governed by, and construed in
accordance with, the Laws of the State of Texas applicable to contracts executed in and to be
performed in that state without giving effect to any choice or conflict of law provision or rule
that would cause the application of the law of any jurisdiction other than the State of Texas.

       8.    Counterparts. This Bill of Sale may be executed in any number of counterparts,
each of which shall deemed an original, and all of which, shall constitute one and the same
instrument.

        9.      Agreement Binding On Successors and Assigns; No Assignment. This Bill of
Sale and the Agreement shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns. No party hereto shall assign this Bill of Sale, in whole or in
part, whether by operation of law or otherwise, without the prior written consent of the other
party; provided that the Sellers may assign their rights under this Bill of Sale to a liquidation
trust established by the Bankruptcy Court in the Bankruptcy Cases for the estates of the Sellers
and the Purchaser shall be deemed to have consented to such assignment.

        10.     Amendments. No amendment, supplement, modification, waiver or termination
of this Bill of Sale or any provision hereof shall be binding unless executed in writing by the
Sellers and the Purchaser.

                                [SIGNATURE PAGE FOLLOWS]




                                                                                       4823-2649-3847.3
    Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 53 of 55



       IN WITNESS WHEREOF, the undersigned has caused this Bill of Sale and Assignment
and Assumption Agreement as of the date first written above.



                                         SELLERS:

                                         BURKHALTER RIGGING, INC.

                                         By:_______________________________
                                         Name: Delynn Burkhalter
                                         Title: Chief Executive Officer


                                         SELLERS:

                                         BURKHALTER TRANSPORT, INC.

                                         By:_______________________________
                                         Name: Delynn Burkhalter
                                         Title: President


                                         SELLERS:

                                         BURKHALTER SPECIALIZED TRANSPORT,
                                             LLC

                                         By:_______________________________
                                         Name: Delynn Burkhalter
                                         Title: Managing Member


                                         PURCHASER:

                                         BARNHART CRANE AND RIGGING CO

                                         By: ____________________________________
                                         Name:
                                         Title:




                              [Signature Page to Bill of Sale]
                                                                           4823-2649-3847.3
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 54 of 55



Exhibit E: Seller Intellectual Property Assets

    1. Trademark – Burkhalter Logo

    2. Domain Names – www.burkhalter.net ; www.burkhalterequipment.net




4836-4404-7752.20
      Case 19-30495 Document 336-1 Filed in TXSB on 05/30/19 Page 55 of 55



Appendix 4.3: Form of Proposed Sale Order




4836-4404-7752.20
